Exhibit 10.6

 

EXECUTION COPY

 

 

$550,000,000
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

among

 

GENERAL MARITIME CORPORATION,

as Parent,

 

GENERAL MARITIME SUBSIDIARY II CORPORATION

 

and

 

ARLINGTON TANKERS LTD.,

as Guarantors,

 

GENERAL MARITIME SUBSIDIARY CORPORATION,

as Borrower,

 

VARIOUS LENDERS

 

and

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

Dated as of May 6, 2011

 

--------------------------------------------------------------------------------

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

 

HSH NORDBANK AG,

 

and

 

DNB NOR BANK ASA, NEW YORK BRANCH

 

as Joint Lead Arrangers

 

and

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

 

and

 

DNB NOR BANK ASA, NEW YORK BRANCH
as Joint Book Runners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1. Definitions and Accounting Terms

 

2

 

 

 

1.01 Defined Terms

 

2

 

 

 

SECTION 2. Amount and Terms of Credit Facility

 

35

 

 

 

2.01 The Commitments

 

35

2.02 Minimum Amount of Each Borrowing; Limitation on Number of Borrowings

 

36

2.03 Notice of Borrowing

 

36

2.04 Disbursement of Funds

 

36

2.05 Notes

 

37

2.06 Pro Rata Borrowings

 

38

2.07 Interest

 

38

2.08 Interest Periods

 

39

2.09 Increased Costs, Illegality, Market Disruption Event; etc.

 

40

2.10 Compensation

 

42

2.11 Change of Lending Office

 

42

2.12 Replacement of Lenders

 

43

2.13 Defaulting Lenders

 

43

 

 

 

SECTION 3. Letters of Credit

 

45

 

 

 

3.01 Letters of Credit

 

45

3.02 Letter of Credit Requests; Minimum Stated Amount

 

46

3.03 Letter of Credit Participations

 

46

3.04 Agreement to Repay Letter of Credit Drawings

 

48

3.05 Increased Costs

 

49

 

 

 

SECTION 4. Commitment Commission; Fees; Reductions of Commitment

 

50

 

 

 

4.01 Commitment Commission

 

50

4.02 Voluntary Termination of Unutilized Commitments

 

51

4.03 Mandatory Reduction of Commitments

 

51

 

 

 

SECTION 5. Prepayments; Payments; Taxes

 

51

 

 

 

5.01 Voluntary Prepayments

 

51

5.02 Mandatory Repayments and Commitment Reductions

 

52

5.03 Method and Place of Payment

 

55

5.04 Net Payments; Taxes

 

55

 

 

 

SECTION 6. Conditions Precedent to the Restatement Effective Date

 

56

 

 

 

6.01 Fees, etc.

 

56

6.02 Collateral and Guaranty Requirements; Intercreditor Agreements

 

57

6.03 Margin Regulations

 

57

6.04 No Conflicts

 

57

 

--------------------------------------------------------------------------------


 

6.05 Solvency Certificate

 

57

6.06 Financial Statements

 

57

6.07 Material Adverse Change; Approvals

 

58

6.08 Litigation

 

58

6.09 Environmental Laws

 

58

6.10 Refinancing

 

58

6.11 Appraisals

 

59

 

 

 

SECTION 7. Conditions Precedent to All Credit Events

 

59

 

 

 

7.01 No Default; Representations and Warranties

 

59

7.02 Notice of Borrowing

 

59

 

 

 

SECTION 8. Representations, Warranties and Agreements

 

60

 

 

 

8.01 Corporate/Limited Liability Company/Limited Partnership Status

 

60

8.02 Corporate Power and Authority

 

60

8.03 No Violation

 

60

8.04 Governmental Approvals

 

61

8.05 Financial Statements; Financial Condition; Undisclosed Liabilities

 

61

8.06 Litigation

 

62

8.07 True and Complete Disclosure

 

62

8.08 Use of Proceeds; Margin Regulations

 

62

8.09 Tax Returns and Payments

 

62

8.10 Compliance with ERISA

 

63

8.11 The Security Documents

 

64

8.12 Capitalization

 

65

8.13 Subsidiaries

 

65

8.14 Compliance with Statutes, etc.

 

65

8.15 Investment Company Act

 

66

8.16 Money Laundering

 

66

8.17 Pollution and Other Regulations

 

66

8.18 Labor Relations

 

67

8.19 Patents, Licenses, Franchises and Formulas

 

67

8.20 Indebtedness

 

67

8.21 Insurance

 

68

8.22 Concerning the Collateral Vessels

 

68

8.23 Citizenship

 

68

8.24 Collateral Vessel Classification; Flag

 

68

8.25 No Immunity

 

68

8.26 Fees and Enforcement

 

68

8.27 Form of Documentation

 

69

8.28 Solvency

 

69

8.29 Patriot Act

 

69

8.30 Certain Business Practices

 

69

 

 

 

SECTION 9. Affirmative Covenants

 

69

 

 

 

9.01 Information Covenants

 

69

 

ii

--------------------------------------------------------------------------------


 

9.02 Books, Records and Inspections

 

73

9.03 Maintenance of Property; Insurance

 

73

9.04 Corporate Franchises

 

74

9.05 Compliance with Statutes, etc.

 

74

9.06 Compliance with Environmental Laws

 

74

9.07 ERISA

 

75

9.08 End of Fiscal Years; Fiscal Quarters

 

76

9.09 Performance of Obligations

 

76

9.10 Payment of Taxes

 

76

9.11 Further Assurances

 

77

9.12 Deposit of Earnings

 

77

9.13 Ownership of Subsidiaries

 

78

9.14 Flag of Collateral Vessels; Citizenship; Collateral Vessel Classifications

 

78

9.15 Use of Proceeds

 

78

9.16 Payment of Interest under Junior Credit Agreement

 

78

9.17 Qualified Stock Issuance

 

79

 

 

 

SECTION 10. Negative Covenants

 

79

 

 

 

10.01 Liens

 

79

10.02 Consolidation, Merger, Sale of Assets, etc.

 

80

10.03 Dividends

 

82

10.04 Indebtedness

 

83

10.05 Advances, Investments and Loans

 

85

10.06 Transactions with Affiliates

 

86

10.07 Capital Expenditures

 

87

10.08 Minimum Cash Balance

 

87

10.09 Total Leverage Ratio

 

87

10.10 Collateral Maintenance

 

88

10.11 Junior Credit Agreement Collateral Maintenance

 

88

10.12 Interest Expense Coverage Ratio

 

88

10.13 Limitation on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; etc.

 

88

10.14 Limitation on Certain Restrictions on Subsidiaries

 

89

10.15 Limitation on Issuance of Equity Interests

 

89

10.16 Business

 

90

10.17 Jurisdiction of Employment

 

90

10.18 Bank Accounts

 

90

10.19 Limitations on Voluntary Payments, Etc. of Senior Unsecured Notes and
Junior Credit Agreement; Modifications of Senior Unsecured Documents and Junior
Credit Documents

 

90

 

 

 

SECTION 11. Events of Default

 

91

 

 

 

11.01 Payments

 

91

11.02 Representations, etc.

 

91

11.03 Covenants

 

91

11.04 Default Under Other Agreements

 

92

 

iii

--------------------------------------------------------------------------------


 

11.05 Bankruptcy, etc.

 

92

11.06 ERISA

 

92

11.07 Security Documents

 

93

11.08 Guaranties

 

93

11.09 Judgments

 

94

11.10 Change of Control

 

94

 

 

 

SECTION 12. Agency and Security Trustee Provisions

 

94

 

 

 

12.01 Appointment

 

94

12.02 Nature of Duties

 

95

12.03 Lack of Reliance on the Agents

 

95

12.04 Certain Rights of the Agents

 

96

12.05 Reliance

 

96

12.06 Indemnification

 

96

12.07 The Administrative Agent in its Individual Capacity

 

96

12.08 Holders

 

97

12.09 Resignation by the Administrative Agent

 

97

12.10 The Joint Lead Arrangers

 

97

12.11 Collateral Matters

 

98

12.12 Delivery of Information

 

99

 

 

 

SECTION 13. Miscellaneous

 

99

 

 

 

13.01 Payment of Expenses, etc.

 

99

13.02 Right of Setoff

 

100

13.03 Notices

 

100

13.04 Benefit of Agreement

 

100

13.05 No Waiver; Remedies Cumulative

 

104

13.06 Payments Pro Rata

 

104

13.07 Calculations; Computations

 

105

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

 

105

13.09 Counterparts

 

106

13.10 Restatement Effective Date; Waiver of Defaults and Events of Default

 

106

13.11 Headings Descriptive

 

107

13.12 Amendment or Waiver; etc.

 

107

13.13 Survival

 

109

13.14 Domicile of Loans

 

109

13.15 Confidentiality

 

109

13.16 Register

 

110

13.17 Judgment Currency

 

110

13.18 Language

 

111

13.19 Waiver of Immunity

 

111

13.20 USA PATRIOT Act Notice

 

111

13.21 Release of Subsidiary Guarantors and Secondary Collateral

 

111

 

iv

--------------------------------------------------------------------------------


 

SECTION 14. Holdings Guaranty

 

112

 

 

 

14.01 Guaranty

 

112

14.02 Bankruptcy

 

112

14.03 Nature of Liability

 

113

14.04 Independent Obligation

 

113

14.05 Authorization

 

113

14.06 Reliance

 

114

14.07 Subordination

 

114

14.08 Waiver

 

115

14.09 Judgment Shortfall

 

116

 

SCHEDULE I

 

-

 

Commitments

SCHEDULE II

 

-

 

Lender Addresses

SCHEDULE III

 

-

 

Collateral Vessels

SCHEDULE IV

 

-

 

Existing Liens

SCHEDULE V

 

-

 

Existing Indebtedness

SCHEDULE VI

 

-

 

Required Insurance

SCHEDULE VII

 

-

 

ERISA

SCHEDULE VIII

 

-

 

Subsidiaries

SCHEDULE IX

 

-

 

Capitalization

SCHEDULE X

 

-

 

Approved Classification Societies

SCHEDULE XI

 

-

 

Existing Investments

SCHEDULE XII

 

-

 

Existing Letters of Credit

SCHEDULE XIII

 

-

 

Transactions with Affiliates

SCHEDULE XIV

 

-

 

Subsidiary Guarantors

SCHEDULE XV

 

 

 

Target Amounts

 

 

 

 

 

EXHIBIT A

 

-

 

Form of Notice of Borrowing

EXHIBIT B

 

-

 

Form of Note

EXHIBIT C-1

 

-

 

Form of Opinion of Kramer Levin Naftalis & Frankel LLP, New York counsel to the
Credit Parties

EXHIBIT C-2

 

-

 

Form of Opinion of Constantine P. Georgiopoulos, New York maritime counsel to
the Credit Parties

EXHIBIT C-3

 

-

 

Form of Opinion of George E. Henries, Esq., Liberian counsel to the Credit
Parties

EXHIBIT C-4

 

-

 

Form of Opinion of Dennis J. Reeder, Esq., Marshall Islands counsel to the
Credit Parties

EXHIBIT C-5

 

 

 

Form of Opinion (or extract of Opinion) of Goltsblat BLP, Russian counsel to the
Credit Parties

EXHIBIT C-6

 

 

 

Form of Opinion of Albuquerque & Associados, Portuguese counsel to the Credit
Parties

EXHIBIT C-7

 

 

 

Form of Opinion of Allen & Gledhill LLP, Singapore counsel to the Credit Parties

EXHIBIT C-8

 

-

 

Form of Opinion of Conyers, Dill & Pearman Ltd. Bermuda counsel to the Credit
Parties

 

v

--------------------------------------------------------------------------------


 

EXHIBIT D

 

-

 

Form of Officer’s Certificate

EXHIBIT E

 

-

 

Form of Amended and Restated Subsidiaries Guaranty

EXHIBIT F-1

 

-

 

Form of Amended and Restated Pledge Agreement

EXHIBIT F-2

 

-

 

Form of Secondary Pledge Agreement

EXHIBIT G-1

 

-

 

Form of Assignment of Earnings

EXHIBIT G-2

 

-

 

Form of Secondary Assignment of Earnings

EXHIBIT H-1

 

-

 

Form of Assignment of Insurances

EXHIBIT H-2

 

-

 

Form of Secondary Assignment of Insurances

EXHIBIT I-1

 

-

 

Form of Marshall Islands Collateral Vessel Mortgage

EXHIBIT I-2

 

-

 

Form of Marshall Islands Secondary Collateral Vessel Mortgage

EXHIBIT I-3

 

-

 

Form of Liberian Collateral Vessel Mortgage

EXHIBIT I-4

 

-

 

Form of Bermuda Collateral Vessel Mortgage

EXHIBIT J

 

-

 

Form of Letter of Credit Request

EXHIBIT K

 

-

 

Form of Solvency Certificate

EXHIBIT L

 

-

 

Form of Assignment and Assumption Agreement

EXHIBIT M

 

-

 

Form of Compliance Certificate

EXHIBIT N

 

-

 

Subordination Provisions

EXHIBIT O

 

-

 

Form of Parent Officer’s Certificate

EXHIBIT P-1

 

-

 

Form of Intercreditor Agreement

EXHIBIT P-2

 

-

 

Form of Secondary Intercreditor Agreement

EXHIBIT Q

 

-

 

Form of Joinder Agreement

 

vi

--------------------------------------------------------------------------------

 


 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 6, 2011,
among GENERAL MARITIME CORPORATION, a Marshall Islands corporation (the
“Parent”), GENERAL MARITIME SUBSIDIARY CORPORATION, a Marshall Islands
corporation (the “Borrower”), GENERAL MARITIME SUBSIDIARY II CORPORATION, a
Marshall Islands corporation (“GMSCII”) and ARLINGTON TANKERS LTD.
(“Arlington”), each in their capacity as a Guarantor, the Lenders party hereto
from time to time, and NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as
Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent under the Security Documents (in such capacity, the “Collateral
Agent”).  All capitalized terms used herein and defined in Section 1 are used
herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, the Parent, the Borrower, the Lenders from time to time party thereto
and the Administrative Agent and the Collateral Agent are party to an Amended
and Restated Credit Agreement, dated as of October 20, 2008 (as the same has
been amended, modified and/or supplemented to, but not including, the
Restatement Effective Date, the “Original Credit Agreement”);

 

WHEREAS, the Borrower and GMSCII, as co-borrowers (the “Junior Borrowers”),
Arlington and the Parent intend to enter into a $200,000,000 Amended and
Restated Credit Agreement, dated as of May 6, 2011 (as amended, modified and/or
supplemented in accordance with the terms thereof and of the Intercreditor
Agreements, the “Junior Credit Agreement”), among the Parent, the Junior
Borrowers, Arlington, OCM Marine Investments CTB, Ltd., as initial lender, and
OCM Administrative Agent, LLC, as administrative agent and collateral agent (in
such capacities, the “Junior Agent”);

 

WHEREAS, GMSCII intends to amend and restate its existing $372,000,000 Credit
Agreement, dated as of July 16, 2010 (as amended, modified and/or supplemented
from time to time to, but not including the Restatement Effective Date, the
“Original 2010 Credit Agreement”), among the Parent, GMSCII as borrower, the
lenders from time to time party thereto and Nordea Bank Finland plc, New York
Branch, as administrative agent, with term loan and revolving credit facilities
providing for the making of loans to GMSCII in an amount not to exceed
$372,000,000 (such $372,000,000 Amended and Restated Credit Agreement (as
amended, modified and/or supplemented in accordance with the terms thereof and
of the Intercreditor Agreements), among the Parent, GMSCII, as borrower, the
Borrower and Arlington, as guarantors, the lenders from time to time party
thereto and Nordea Bank Finland plc, New York Branch, as administrative agent
and collateral agent (in such capacities, the “$372M Agent”), the “$372M Credit
Agreement”);

 

WHEREAS, the Parent and certain of its Subsidiaries intend to utilize the net
cash proceeds of the loans from the Junior Credit Agreement to (i) reduce
outstanding Indebtedness under the Original Credit Agreement, and (ii) repay the
Loans under the $372M Credit Agreement in an amount of no less than $25,000,000;

 

--------------------------------------------------------------------------------


 

WHEREAS, the $372M Credit Agreement and the Junior Credit Agreement require that
(x) the Subsidiary Guarantors, under and as defined in the Original Credit
Agreement, guarantee the obligations of the Parent and its Subsidiaries
thereunder and (y) the Collateral, under and as defined in the Original Credit
Agreement, secures the obligations of the Parent and its Subsidiaries thereunder
(i) on a second lien basis in the case of the obligations under the $372M Credit
Agreement and (ii) on a third lien basis in the case of the obligations under
the Junior Credit Agreement;

 

WHEREAS, in consideration for the Lenders under the Original Credit Agreement
consenting to the conversion of Indebtedness under the $372M Credit Agreement
and the Junior Credit Agreement (including the guarantees thereof as described
above) and the granting of the second and third priority liens as described
above, (x) the Guarantors under and as defined in the $372M Credit Agreement and
the Junior Credit Agreement will guarantee the Obligations under this Agreement
(to the extent not already guaranteeing the Obligations under the Original
Credit Agreement) and (y) the Obligations of the Credit Parties under this
Agreement will be secured by a second priority Lien on the Secondary Collateral;
and

 

WHEREAS, the parties wish to amend and restate the Original Credit Agreement in
order to permit the transactions described above and to amend certain other
provisions of the Original Credit Agreement.

 

NOW, THEREFORE, the parties hereto agree that, effective as of the Restatement
Effective Date, the Original Credit Agreement shall be, and hereby is, amended
and restated in its entirety as follows:

 

SECTION 1.  Definitions and Accounting Terms.

 

1.01  Defined Terms.  As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

 

“$372M Agent” shall have the meaning provided in the Recitals hereto.

 

“$372M Credit Agreement” shall have the meaning provided in the Recitals hereto.

 

“$372M Credit Documents” shall mean the “Credit Documents” under and as defined
in the $372M Credit Agreement.

 

“Acceptable Flag Jurisdiction” shall have the meaning provided in Section 9.14.

 

“Adjustable Applicable Margin” shall have the meaning provided in the definition
of “Applicable Margin”.

 

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” shall mean, with respect to any Person, any other Person (including,
for purposes of Section 10.06 only, all directors, officers and partners of such
Person) directly or indirectly controlling, controlled by, or under direct or
indirect common control with, such Person; provided, however, that for purposes
of Section 10.06, an Affiliate of the Parent shall include any Person that
directly or indirectly owns more than 5% of any class of the capital stock of
the Parent and any officer or director of the Parent or any of its
Subsidiaries.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise.  Notwithstanding anything to the
contrary contained above, for purposes of Section 10.06, neither the
Administrative Agent, nor the Collateral Agent, nor the Joint Lead Arrangers nor
any Lender (or any of their respective affiliates) shall be deemed to constitute
an Affiliate of the Parent or its Subsidiaries in connection with the Credit
Documents or its dealings or arrangements relating thereto.

 

“Affiliated Lender” shall have the meaning provided in Section 13.04(d).

 

“Agents” shall mean, collectively, the Administrative Agent, the Collateral
Agent, each Joint Lead Arranger, each Joint Bookrunner and each Issuing Lender.

 

“Aggregate Primary Collateral Vessel Value” shall have the meaning provided in
Section 10.10.

 

“Agreement” shall mean this Second Amended and Restated Credit Agreement, as
modified, supplemented, amended or restated from time to time.

 

“Amortization Shortfall Amount” shall mean, on any date of determination prior
to the Trigger Date, the amount by which the Total Commitment under this
Agreement on such date exceeds the Target Amount for such date.

 

“Applicable Commitment Commission Rate” shall mean, for each Non-Defaulting
Lender, for the period from the Restatement Effective Date and ending on the
Maturity Date, a rate per annum equal to 1.50% of the daily average Unutilized
Commitment of such Non-Defaulting Lender as in effect from time to time;
provided that, commencing upon the delivery of the Quarterly Pricing Certificate
for the full fiscal quarter of the Borrower ending December 31, 2011, from and
after any Start Date to and including the corresponding End Date, the Applicable
Commitment Commission Rate shall be that set forth below opposite the Total
Leverage Ratio achieved as indicated in the Quarterly Pricing Certificate
delivered with respect to such period:

 

Total Leverage Ratio

 

Applicable Commitment
Commission Rate

 

 

 

 

 

Greater than 0.60 to 1.00

 

1.50

%

 

 

 

 

Equal to or less than 0.60 to 1.00

 

1.25

%

 

3

--------------------------------------------------------------------------------


 

“Applicable Margin” shall mean a percentage per annum equal to (x) prior to the
Restatement Effective Date, 3.50% and (y) initially from and after the
Restatement Effective Date, 4.00%; provided that, from and after each day of
delivery of any certificate delivered in accordance with the first sentence of
the following paragraph indicating an entitlement to a different margin for the
Loans than that described above (each, a “Start Date”) to and including the
applicable End Date described below, the Applicable Margin for such Loans
(hereinafter, the “Adjustable Applicable Margin”) shall be those set forth below
opposite the Total Leverage Ratio indicated to have been achieved in any
certificate delivered in accordance with the following sentence:

 

Total Leverage Ratio

 

Applicable Margin

 

 

 

 

 

Greater than 0.60 to 1.00

 

4.00

%

 

 

 

 

Equal to or less than 0.60 to 1.00

 

3.75

%

 

The Total Leverage Ratio used in a determination of the Adjustable Applicable
Margin shall be determined based on the delivery of a certificate of the Parent
(each, a “Quarterly Pricing Certificate”) by an authorized officer of the Parent
to the Administrative Agent (with a copy to be sent by the Administrative Agent
to each Lender), within 45 days of the last day of any fiscal quarter of the
Parent, which certificate shall set forth the calculation of the Total Leverage
Ratio as at the last day of the Test Period ended immediately prior to the
relevant Start Date and the Adjustable Applicable Margin which shall be
thereafter applicable (until same are changed or cease to apply in accordance
with the following sentences).  The Adjustable Applicable Margin so determined
shall apply, except as set forth in the succeeding sentence, from the relevant
Start Date to the earlier of (x) the date on which the next certificate is
delivered to the Administrative Agent or (y) the date which is 45 days following
the last day of the Test Period in which the previous Start Date occurred (such
earlier date, the “End Date”), at which time, if no certificate has been
delivered to the Administrative Agent indicating an entitlement to new
Adjustable Applicable Margin (and thus commencing a new Start Date), the
Adjustable Applicable Margin shall be those set forth above if the Total
Leverage Ratio is greater than 0.60 to 1.00 (such Adjustable Applicable Margin
as so determined, the “Highest Adjustable Applicable Margin”).  Notwithstanding
anything to the contrary contained above in this definition, the Adjustable
Applicable Margin shall be the Highest Adjustable Applicable Margin at all times
during which there shall exist any Default or any Event of Default.

 

“Approved Appraiser” shall mean H. Clarksons & Company Limited, Fearnleys Ltd.,
R.S. Platou Shipbrokers a.s., Lorentzen & Stemoco, Simpson Spence & Young Ltd.
or such other independent appraisal firm as may be acceptable to the Required
Lenders.

 

“Arlington” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit L (appropriately completed).

 

4

--------------------------------------------------------------------------------


 

“Assignment of Charters” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”

 

“Assignment of Earnings” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”

 

“Assignment of Insurances” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”

 

“Available Equity Proceeds Amount” shall mean, on any date, the amount of Net
Cash Proceeds received by the Parent from the issuance of its common stock after
the Restatement Effective Date and prior to such date of determination less the
cash amount expended by the Parent and its Subsidiaries, in each case since the
Restatement Effective Date and prior to such date of determination, to
(i) acquire new Vessels or make Investments under Sections 10.05(vi) and (xi),
(ii) make any Capital Expenditures (other than maintenance Capital
Expenditures), (iii) make any other cash expenditures not in the ordinary course
of business, (iv) redeem or repay the loans under the Junior Credit Agreement as
permitted under Sections 9.16 and 10.19(c), and (v) pay Dividends pursuant to
Section 10.03(iii) from the Available Equity Proceeds Amount, in each case
without duplication and since the Restatement Effective Date with the proceeds
of any such equity offering.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

 

“Base Rate” shall mean, for any day, a rate per annum equal to the highest of
(i) the Prime Rate in effect on such day, (ii) the sum of the Federal Funds Rate
for such day plus ½ of 1% per annum and (iii) the Eurodollar Rate for a
Eurodollar Loan denominated in Dollars with a one-month interest period
commencing on such day plus 1.00%.  For purposes of this definition, the
Eurodollar Rate shall be determined using the Eurodollar Rate as otherwise
determined by the Administrative Agent in accordance with the definition of
Eurodollar Rate, except that (x) if a given day is a Business Day, such
determination shall be made on such day (rather than two Business Days prior to
the commencement of an Interest Period) or (y) if a given day is not a Business
Day, the Eurodollar Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day.  Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Rate or such Eurodollar Rate shall be
effective as of the opening of business on the day of such change in the Prime
Rate, the Federal Funds Rate or such Eurodollar Rate, respectively.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrowing” shall mean the borrowing of Loans from all the Lenders (other than
Defaulting Lenders) having Commitments on a given date having the same Interest
Period.

 

“Borrowing Date” shall mean the Initial Borrowing Date and each date on or after
the Initial Borrowing Date and prior to the Maturity Date on which a Borrowing
occurs.

 

5

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York City, Hamburg or London a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close.

 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of Capitalized Lease Obligations incurred by such
Person.

 

“Capitalized Lease Obligations” of any Person shall mean all rental obligations
which, under GAAP, are or will be required to be capitalized on the books of
such Person, in each case taken at the amount thereof accounted for as
indebtedness in accordance with such principles.

 

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause (i)
above entered into with any bank meeting the qualifications specified in clause
(ii) above, (iv) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and in each case maturing not more than
one year after the date of acquisition by such Person, and (v) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (iv) above.

 

“Cash Flow Projections” shall have the meaning provided in Section 9.01(l).

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§ 9601 et seq.

 

“Change of Control” shall mean (i) the Parent shall at any time and for any
reason fail to own, directly or indirectly, 100% of the Equity Interests of the
Borrower and each Subsidiary Guarantor which owns a Primary Collateral Vessel,
except in the case of a non-U.S. Subsidiary Guarantor, any such other ownership
as required by applicable law, (ii) the sale, lease or transfer of all or
substantially all of the Parent’s assets to any Person or group (as such term is
used in Section 13(d)(3) of the Exchange Act), (iii) the liquidation or
dissolution of the Parent or the Borrower, (iv) any Person or group (as such
term is used in Section 13(d)(3) of the Exchange Act) other than one or more of
the Permitted Holders shall at any time become the owner, directly or
indirectly, beneficially or of record, of shares representing more than 30% of
the outstanding voting or economic Equity Interests of the Parent, (v) the
replacement of a majority of the directors on the board of directors of the
Parent over a two-year period from the directors who constituted the board of
directors of the Parent at the beginning of such period, and such

 

6

--------------------------------------------------------------------------------


 

replacement shall not have been approved by a vote of at least a majority of the
board of directors of the Parent then still in office who either were members of
such board of directors at the beginning of such period or whose election as a
member of such Board of Directors was previously so approved or (vi) a “change
of control” or similar event shall occur as provided in any outstanding
Indebtedness (excluding Indebtedness with an aggregate principal amount of less
than $20,000,000) of Parent or any of its Subsidiaries (or the documentation
governing the same).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall mean all Primary Collateral and Secondary Collateral.

 

“Collateral Agent” shall mean the Administrative Agent acting as mortgagee,
security trustee or collateral agent for the Secured Creditors pursuant to the
Security Documents.

 

“Collateral and Guaranty Requirements” shall mean with respect to a Collateral
Vessel, the requirement that:

 

(i)                                     each Subsidiary defined as a Subsidiary
Guarantor shall have duly authorized, executed and delivered to the
Administrative Agent the Subsidiaries Guaranty, substantially in the form of
Exhibit E (as modified, supplemented or amended from time to time together with
any Joinder Agreement, the “Subsidiaries Guaranty”), or a joinder thereto
substantially in the form of Exhibit Q (as modified, supplemented or amended
from time to time, the “Joinder Agreement”), and the Subsidiaries Guaranty shall
be in full force and effect;

 

(ii)                                  the Parent, the Borrower, Arlington and
each Subsidiary Guarantor described in clause (x) of the definition thereof
shall have (x) duly authorized, executed and delivered the Amended and Restated
Pledge Agreement substantially in the form of Exhibit F-1 (as modified,
supplemented or amended from time to time, the “Pledge Agreement”) or a joinder
thereto, and shall have (A) delivered to the Collateral Agent, as pledgee, all
the Pledged Securities referred to therein, together with executed and undated
transfer powers, including, without limitation and to the extent applicable, a
charge over shares of any Bermuda registered Subsidiary Guarantor taken by way
of a Bermuda-law governed charge over shares, and (B) otherwise complied with
all of the requirements set forth in the Pledge Agreement, and (y) duly
authorized, executed and delivered any other related documentation necessary or
advisable to perfect the Lien on the Pledge Agreement Collateral in the
respective jurisdictions of formation of the respective Subsidiary Guarantor,
the Parent or the Borrower, as the case may be;

 

(iii)                               the Parent, GMSCII and each Subsidiary
Guarantor described in clause (y) of the definition thereof shall have (x) duly
authorized, executed and delivered the Secondary Pledge Agreement substantially
in the form of Exhibit F-2 (as modified, supplemented or amended from time to
time, the “Secondary Pledge Agreement”) or a joinder thereto, and shall have (A)
delivered to the $372M Agent, as pledgee and bailee on behalf of the Secured
Creditors in accordance with the Secondary Intercreditor Agreement, all the
Pledged Securities referred to

 

7

--------------------------------------------------------------------------------


 

therein, together with executed and undated transfer powers, including, without
limitation and to the extent applicable, a charge over shares of any Bermuda
registered Subsidiary Guarantor taken by way of a Bermuda-law governed charge
over shares, and (B) otherwise complied with all of the requirements set forth
in the Secondary Pledge Agreement, (y) duly authorized, executed and delivered
to the $372M Agent any other related documentation necessary or advisable to
perfect the Lien on the Secondary Pledge Agreement Collateral in the respective
jurisdictions of formation of the Parent, the respective Subsidiary Guarantor or
GMSCII, as the case may be;

 

(iv)                              each Subsidiary Guarantor that owns a
Collateral Vessel, the Collateral Agent and Nordea Bank Finland plc, New York
Branch, as depositary bank, shall have duly executed and delivered a control
agreement substantially in the form attached to the Pledge Agreement and/or the
Secondary Pledge Agreement, as the case may be, with respect to any
Concentration Account owned by such Subsidiary Guarantor; provided that, prior
to the Discharge of the First-Priority Obligations (as defined in the Secondary
Intercreditor Agreement) in full, no Subsidiary Guarantor that owns a Secondary
Collateral Vessel shall be required to execute and deliver a control agreement
to the Collateral Agent with respect to a Concentration Account as defined in
the Secondary Pledge Agreement;

 

(v)                                 each Subsidiary Guarantor that owns a
Primary Collateral Vessel shall (A) have duly authorized, executed and delivered
(x) an Assignment of Earnings substantially in the form of Exhibit G-1 (as
modified, supplemented or amended from time to time, the “Assignment of
Earnings”) and (y) an Assignment of Insurances substantially in the form of
Exhibit H-1 (as modified, supplemented or amended from time to time, the
“Assignment of Insurances”), together covering all of such Subsidiary
Guarantor’s present and future Earnings and Insurance Collateral on such Primary
Collateral Vessels, and (B) use its commercially reasonably efforts to obtain an
Assignment of Charters substantially in the form of Exhibit B to the Assignment
of Earnings (as modified, supplemented or amended from time to time, the
“Assignment of Charters”) for any charter or similar contract that has as of the
execution date of such charter or similar contract a remaining term of 12 months
or greater, and shall use commercially reasonable efforts to provide appropriate
notices and consents related thereto, together covering all of such Subsidiary
Guarantor’s present and future Earnings and Insurance Collateral on such Primary
Collateral Vessels, in each case together with:

 

(a)                                  proper Financing Statements (Form UCC-1) in
form for filing under the UCC or in other appropriate filing offices of each
jurisdiction as may be necessary to perfect the security interests purported to
be created by the Pledge Agreement, the Assignment of Earnings, Assignment of
Charters and the Assignment of Insurances; and

 

(b)                                 certified copies of Requests for Information
or Copies (Form UCC-11), or equivalent reports, listing all effective financing
statements that name any Credit Party as debtor and that are filed in
Washington, D.C. and any other relevant jurisdiction, together with copies of
such other financing statements (none of which shall cover the Collateral, other
than as set forth in the Intercreditor Agreements, unless the Collateral Agent
shall have received Form UCC-3 Termination Statements (or such other termination
statements as shall be

 

8

--------------------------------------------------------------------------------


 

required by local law) fully executed for filing if required by applicable laws
in respect thereof);

 

(vi)                              each Subsidiary Guarantor that owns a
Secondary Collateral Vessel shall (A) have duly authorized, executed and
delivered (x) an Assignment of Earnings substantially in the form of Exhibit G-2
(as modified, supplemented or amended from time to time, the “Secondary
Assignment of Earnings”) and (y) an Assignment of Insurances substantially in
the form of Exhibit H-2 (as modified, supplemented or amended from time to time,
the “Secondary Assignment of Insurances”), together covering all of such
Subsidiary Guarantor’s present and future Secondary Earnings and Insurance
Collateral on such Secondary Collateral Vessels, and (B) use its commercially
reasonably efforts to obtain an Assignment of Charters substantially in the form
of Exhibit B to the Secondary Assignment of Earnings (as modified, supplemented
or amended from time to time, the “Secondary Assignment of Charters”) for any
charter or similar contract that has as of the execution date of such charter or
similar contract a remaining term of twelve months or greater, and shall use
commercially reasonable efforts to provide appropriate notices and consents
related thereto, together covering all of such Subsidiary Guarantor’s present
and future Secondary Earnings and Insurance Collateral on such Secondary
Collateral Vessels, in each case together with:

 

(a)                                  proper Financing Statements (Form UCC-1) in
form for filing under the UCC or in other appropriate filing offices of each
jurisdiction as may be necessary to perfect the security interests purported to
be created by the Secondary Pledge Agreement, the Secondary Assignment of
Earnings, the Secondary Assignment of Charters and the Secondary Assignment of
Insurances; and

 

(b)                                 certified copies of Requests for Information
or Copies (Form UCC-11), or equivalent reports, listing all effective financing
statements that name any Credit Party as debtor and that are filed in
Washington, D.C. and any other relevant jurisdiction, together with copies of
such other financing statements (none of which shall cover the Collateral, other
than as set forth in the Intercreditor Agreements, unless the Collateral Agent
shall have received Form UCC-3 Termination Statements (or such other termination
statements as shall be required by local law) fully executed for filing if
required by applicable laws in respect thereof);

 

(vii)                           each Subsidiary Guarantor that owns a Collateral
Vessel shall have duly authorized, executed and delivered, and caused to be
recorded in the appropriate Vessel registry (x) in the case of each Primary
Collateral Vessel, a Collateral Vessel Mortgage with respect to such Primary
Collateral Vessel and such Collateral Vessel Mortgage shall be effective to
create in favor of the Collateral Agent and/or the Lenders a legal, valid and
enforceable first priority security interest, in and lien upon such Primary
Collateral Vessel and (y) in the case of each Secondary Collateral Vessel, a
Secondary Collateral Vessel Mortgage with respect to such Secondary Collateral
Vessel and such Secondary Collateral Vessel Mortgage shall be effective to
create in favor of the Collateral Agent and/or the Lenders a legal, valid and
enforceable second priority security interest, in and lien upon such Secondary
Collateral Vessel, in each case subject only to Permitted Liens;

 

9

--------------------------------------------------------------------------------


 

(viii)                        all filings, deliveries of instruments and other
actions necessary or desirable in the reasonable opinion of the Collateral Agent
to perfect and preserve the security interests described in clauses (ii) through
and including (vii) above shall have been duly effected and the Collateral Agent
shall have received evidence thereof in form and substance reasonably
satisfactory to the Collateral Agent;

 

(ix)                                the Administrative Agent shall have received
appraisal reports of recent date (and in no event dated earlier than 60 days
prior to the Restatement Effective Date) in form and substance and from two
Approved Appraisers, stating the then current Fair Market Value of such
Collateral Vessel;

 

(x)                                   the Administrative Agent shall have
received each of the following:

 

(a)                                  certificates of ownership from appropriate
authorities showing (or confirmation updating previously reviewed certificates
and indicating) the registered ownership of such Collateral Vessel by the
relevant Subsidiary Guarantor;

 

(b)                                 the results of maritime registry searches
with respect to such Collateral Vessel, indicating no record liens other than
Liens in favor of the Collateral Agent and/or the Lenders and Permitted Liens;

 

(c)                                  class certificates from a classification
society listed on Schedule X or another classification society reasonably
acceptable to the Administrative Agent, indicating that such Collateral Vessel
meets the criteria specified in Section 8.24;

 

(d)                                 certified copies of all agreements related
to the technical and commercial management of each Collateral Vessel;

 

(e)                                  certified copies of all ISM and ISPS Code
documentation for each Collateral Vessel; and

 

(f)                                    a report, in form and scope reasonably
satisfactory to the Administrative Agent, from a firm of independent marine
insurance brokers reasonably acceptable to the Administrative Agent (it being
understood that Leeds and Leeds, AON and Marsh are acceptable) with respect to
the insurance maintained by the Credit Parties in respect of such Collateral
Vessel, together with a certificate from such broker certifying that such
insurances (i) are placed with such insurance companies and/or underwriters
and/or clubs, in such amounts, against such risks, and in such form, as are
customarily insured against by similarly situated insureds for the protection of
the Administrative Agent, the Collateral Agent and/or the Lenders as mortgagee,
(ii) otherwise conform with the insurance requirements of each respective
Collateral Vessel Mortgage or Secondary Collateral Vessel Mortgage, as
applicable and (iii) comply with the Required Insurance;

 

10

--------------------------------------------------------------------------------


 

(xi)                                the Administrative Agent shall have received
from (a) special New York counsel to each of the Credit Parties (which shall be
Kramer Levin Naftalis & Frankel LLP or other counsel to each of the Credit
Parties qualified in such jurisdiction and reasonably satisfactory to the
Administrative Agent), an opinion addressed to the Administrative Agent and each
of the Lenders and dated as of the date of such Credit Event covering the
matters set forth in Exhibit C-1, including, without limitation, that this
Agreement and the Junior Credit Agreement do not conflict with or violate any
provisions of the Senior Unsecured Note Indenture, (b) special New York maritime
counsel to each of the Credit Parties (which shall be Constantine P.
Georgiopoulos or other counsel to each of the Credit Parties qualified in such
jurisdiction and reasonably satisfactory to the Administrative Agent), an
opinion addressed to the Administrative Agent and each of the Lenders and dated
as of the date of such Credit Event covering the matters set forth in
Exhibit C-2, (c) special Marshall Islands counsel to each of the Credit Parties
(which shall be Dennis J. Reeder, Esq. or other counsel to each of the Credit
Parties qualified in such jurisdiction and reasonably satisfactory to the
Administrative Agent), an opinion addressed to the Administrative Agent and each
of the Lenders and dated as of the date of such Credit Event covering the
matters set forth in Exhibit C-3, (d) special Liberian counsel to each of the
Credit Parties (which shall be George E. Henries, Esq. or other counsel to each
of the Credit Parties qualified in such jurisdiction and reasonably satisfactory
to the Administrative Agent), an opinion addressed to the Administrative Agent
and each of the Lenders and dated as of the date of such Credit Event covering
the matters set forth in Exhibit C-4, (e) special Russian counsel to each of the
Credit Parties (which shall be Goltsblat BLP or other counsel to each of the
Credit Parties qualified in such jurisdiction and reasonably satisfactory to the
Administrative Agent), an opinion addressed to the Administrative Agent and each
of the Lenders and dated as of the date of such Credit Event covering the
matters set forth in Exhibit C-5, (f) special Portuguese counsel to each of the
Credit Parties (which shall be Albuquerque & Associados or other counsel to each
of the Credit Parties qualified in such jurisdiction and reasonably satisfactory
to the Administrative Agent), an opinion addressed to the Administrative Agent
and each of the Lenders and dated as of the date of such Credit Event covering
the matters set forth in Exhibit C-6, (g) special Singaporean counsel to each of
the Credit Parties (which shall be Allen & Gledhill LLP or other counsel to each
of the Credit Parties qualified in such jurisdiction and reasonably satisfactory
to the Administrative Agent), an opinion addressed to the Administrative Agent
and each of the Lenders and dated as of the date of such Credit Event covering
the matters set forth in Exhibit C-7 (h) special Bermuda counsel to each of the
Credit Parties (which shall be Conyers, Dill & Pearman Limited or other counsel
to each of the Credit Parties qualified in such jurisdiction and reasonably
satisfactory to the Administrative Agent), an opinion addressed to the
Administrative Agent and each of the Lenders and dated as of the date of such
Credit Event covering the matters set forth in Exhibit C-8 and (j) counsel to
each of the Credit Parties in the jurisdiction of the flag of the Collateral
Vessel, an opinion addressed to the Administrative Agent and each of the Lenders
and dated as of the date of such Loan covering such matters as shall be required
by the Administrative Agent, in each case which shall (x) be in form and
substance reasonably acceptable to the Administrative Agent and (y) cover the
matters set forth in the relevant Exhibit, including the perfection of the
security interests (other than those to be covered by opinions delivered
pursuant to the other opinions above) granted pursuant to the Security
Documents, and such other matters incidental to the transactions contemplated
herein as the Administrative Agent may reasonably request; and

 

11

--------------------------------------------------------------------------------

 


 

(xii)                             (a) the Administrative Agent shall have
received a certificate, dated the Restatement Effective Date and reasonably
acceptable to the Administrative Agent, signed by the Chairman of the Board, the
President, any Vice President, the Treasurer or an authorized manager, member or
general partner of each Credit Party (other than any Credit Party that delivered
such a certificate pursuant to the Original Credit Agreement), and attested to
by the Secretary or any Assistant Secretary (or, to the extent such Credit Party
does not have a Secretary or Assistant Secretary, the analogous Person within
such Credit Party) of such Credit Party, as the case may be, substantially in
the form of Exhibit D, with appropriate insertions, together with copies of the
Certificate of Incorporation and By-Laws (or equivalent organizational
documents) of such Credit Party and the resolutions of such Credit Party
referred to in such certificate authorizing the consummation of the Transaction;
and (b) the Administrative Agent shall have received copies of governmental
approvals, good standing certificates and bring-down telegrams or facsimiles, if
any, which the Administrative Agent may have reasonably requested in connection
therewith, such documents and papers, where appropriate, to be certified by
proper corporate or governmental authorities.

 

“Collateral Disposition” shall mean (i) the sale, lease, transfer or other
disposition of Primary Collateral by the Parent or any of its Subsidiaries to
any Person other than the Parent or any Subsidiary of the Parent or (ii) any
Event of Loss of any Primary Collateral Vessel; provided, however, that the
charter of any Primary Collateral Vessel shall not be considered a Collateral
Disposition.

 

“Collateral Vessel” shall mean each Primary Collateral Vessel, and each
Secondary Collateral Vessel.

 

“Collateral Vessel Mortgage” shall mean, with respect to the Primary Collateral
Vessels, a first priority statutory mortgage and deed of covenant supplemental
thereto or a first preferred mortgage in substantially the form of Exhibit I-1,
Exhibit I-3 or Exhibit I-4, as applicable, or such other form as may be
reasonably satisfactory to the Administrative Agent, as such first priority
statutory mortgage and deed of covenant supplemental thereto or first preferred
mortgage may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

 

“Commitment” shall mean, for each Lender, the amount set forth opposite such
Lender’s name in Schedule I directly below the column entitled “Commitment”, as
the same may be (x) reduced from time to time or terminated pursuant to Sections
4.02, 4.03, 5.02 and/or 11, as applicable, or (y) adjusted from time to time as
a result of assignments to or from such Lender pursuant to Section 2.12 or
13.04(b).

 

“Commitment Commission” shall have the meaning provided in Section 4.01(a).

 

“Concentration Account” shall have the meaning provided in the Pledge Agreement
and/or the Secondary Pledge Agreement, as applicable.

 

“Consolidated Cash Interest Expense” shall mean, for any period, (i) the total
consolidated interest expense paid or payable in cash of the Parent and its
Subsidiaries (including, without limitation, to the extent included under GAAP,
all commission, discounts and

 

12

--------------------------------------------------------------------------------


 

other commitment fees and charges (e.g., fees with respect to letters of
credit, Interest Rate Protection Agreements and Other Hedging Agreements) for
such period (calculated without regard to any limitations on payment thereof),
adjusted to exclude (to the extent same would otherwise be included in the
calculation above in this clause (i)), the amortization of any deferred
financing costs for such period and any interest expense actually “paid in kind”
or accreted during such period, plus (ii) without duplication, that portion of
Capitalized Lease Obligations of the Parent and its Subsidiaries on a
consolidated basis representing the interest factor for such period.

 

“Consolidated EBIT” shall mean, for any period, the Consolidated Net Income for
such period, before interest expense of the Parent and its Subsidiaries and
provision for taxes based on income and without giving effect to any
extraordinary gains or losses or gains or losses from sales of assets other than
inventory sold in the ordinary course of business.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated EBIT for such
period, adjusted by adding thereto the amount of all amortization of intangibles
and depreciation and any non-cash management incentive compensation that was
deducted in arriving at Consolidated EBIT for such period.

 

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness (but including in any
event the then outstanding principal amount of all Loans, all Capitalized Lease
Obligations and all letters of credit outstanding) of the Parent and its
Subsidiaries on a consolidated basis as determined in accordance with GAAP;
provided that (i) Indebtedness outstanding pursuant to trade payables and
accrued expenses incurred in the ordinary course of business, and
(ii) guarantees of operating leases assigned to any of the Parent or any
Wholly-Owned Subsidiary of the Parent to the extent such lease is permitted
hereunder and such obligation does not exceed that which would otherwise be
attributed to such Person under such operating lease, shall be excluded in
determining Consolidated Indebtedness.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net after
tax income of the Parent and its Subsidiaries determined in accordance with
GAAP.

 

“Consolidated Net Indebtedness” shall mean, with respect to any Person, as at
any relevant date, (x) the Consolidated Indebtedness of such Person as at such
date less (y) an amount equal to the Unrestricted Cash and Cash Equivalents of
the Parent and its Subsidiaries as at such date.

 

“Consolidated Net Worth” shall mean, with respect to any Person, the Net Worth
of such Person and its Subsidiaries determined on a consolidated basis in
accordance with GAAP after appropriate deduction for any minority interests in
Subsidiaries.

 

“Consolidated Total Capitalization” shall mean, at any time of determination for
any Person, the sum of Consolidated Indebtedness of such Person at such time and
Consolidated Net Worth of such Person at such time.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any

 

13

--------------------------------------------------------------------------------


 

other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (x) for the purchase or payment of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business and any products warranties extended in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if the less, the
maximum amount of such primary obligation for which such Person may be liable
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

 

“Credit Documents” shall mean this Agreement, each Note, each Security Document,
the Subsidiaries Guaranty, each Intercreditor Agreement, each Joinder Agreement
and, after the execution and delivery thereof, each additional guaranty or
additional security document executed pursuant to Section 9.11.

 

“Credit Document Obligations” shall have the meaning provided in the definition
of “Guaranteed Obligations”.

 

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.

 

“Credit Party” shall mean the Parent, the Borrower, GMSCII, Arlington, each
Subsidiary Guarantor, and any other Subsidiary of the Parent which at any time
executes and delivers any Credit Document.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Dividend” shall mean, with respect to any Person, a dividend, distribution or
return of any equity capital to its stockholders, partners or members, any other
distribution, payment or delivery of property or cash to its stockholders,
partners or members in their capacity as such (other than common stock,
Qualified Preferred Stock and the right to purchase any of such stock of such
Person), the redemption, retirement, purchase or acquisition, directly or
indirectly, for a consideration of any shares of any class of its capital stock
or any other Equity Interests outstanding on or after the Restatement Effective
Date (or any options or warrants

 

14

--------------------------------------------------------------------------------


 

issued by such Person with respect to its capital stock or other Equity
Interests), or the setting aside of any funds for any of the foregoing purposes,
or the granting of permission to any of its Subsidiaries to purchase or
otherwise acquire for a consideration (other than common stock, Qualified
Preferred Stock and the right to purchase any of such stock of such Person) any
shares of any class of the capital stock or any other Equity Interests of such
Person outstanding on or after the Restatement Effective Date (or any options or
warrants issued by such Person with respect to its capital stock or other Equity
Interests).  Without limiting the foregoing, “Dividends” with respect to any
Person shall also include all payments made or required to be made by such
Person with respect to any stock appreciation rights, equity incentive or
achievement plans or any similar plans or setting aside of any funds for the
foregoing purposes.  For the avoidance of doubt, any anti-dilution adjustments
under the warrants listed on Schedule XII shall not constitute a Dividend.

 

“Documents” shall mean the Credit Documents.

 

“Dollars” and the sign “$” shall each mean lawful money of the United States.

 

“Drawing” has the meaning provided in Section 3.04(b).

 

“Earnings and Insurance Collateral” shall mean all “Earnings Collateral” and
“Insurance Collateral”, as the case may be, as defined in the respective
Assignment of Earnings and the respective Assignment of Insurances.

 

“Eligible Transferee” shall mean and include a commercial bank, insurance
company, financial institution, fund or other Person which regularly purchases
interests in loans or extensions of credit of the types made pursuant to this
Agreement, any other Person which would constitute a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act as in effect on
the Restatement Effective Date or other “accredited investor” (as defined in
Regulation D of the Securities Act); provided that (i) none of the Borrower, the
Guarantors nor any of their respective Affiliates shall be an Eligible
Transferee at any time and (ii) no holder of loans under the Junior Credit
Agreement or any Affiliate thereof shall be an Eligible Transferee at any time,
except as provided in Section 13.04.

 

“End Date” shall have the meaning provided in the definition of “Applicable
Margin”.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.

 

15

--------------------------------------------------------------------------------


 

“Environmental Law” shall mean any applicable federal, state, foreign,
international or local statute, law, treaty, protocol, rule, regulation,
ordinance, code, binding and enforceable guideline, binding and enforceable
written policy, or rule of common law, now or hereafter in effect and in each
case as amended, and any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent decree or judgment, to
the extent binding on the Parent or any of its Subsidiaries, relating to the
environment or to Hazardous Materials, including, without limitation, CERCLA;
OPA; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Hazardous Material Transportation Act, 49 U.S.C. § 1801 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); any applicable state,
foreign, international or local counterparts or equivalents thereof, in each
case as amended from time to time; and any applicable rules, regulations or
requirements of a classification society in respect of any Collateral Vessel.

 

“Environmental Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or migration into the environment.

 

“Equity Interests” shall mean (i) in the case of a corporation, corporate stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents of corporate stock, and
(iii) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Parent or a Subsidiary of the Parent would be deemed to
be a “single employer” within the meaning of Section 414(b), (c), (m) or (o) of
the Code.

 

“Eurodollar Rate” shall mean with respect to each Interest Period for a Loan,
(a) the offered rate (rounded upward to the nearest 1/16 of one percent) for
deposits of Dollars for a period equivalent to such period at or about
11:00 A.M. (London time) on the second Business Day before the first day of such
period as is displayed on Reuters LIBOR 01 Page (or such other service as may be
nominated by the British Bankers’ Association as the information vendor for
displaying the London Interbank Offered Rates of major banks in the London
interbank Eurodollar market) (the “Screen Rate”), provided that if on such date
no such rate is so displayed or, in the case of the initial Interest Period in
respect of a Loan, if less than three Business Days’ prior notice of such Loan
shall have been delivered to the Administrative Agent, the Eurodollar Rate for
such period shall be the arithmetic average (rounded upward to the nearest 1/16
of 1%) of the rate quoted to the Administrative Agent by the Reference Banks for
deposits of Dollars in an amount approximately equal to the amount in relation
to which the Eurodollar Rate is to be determined for a period equivalent to such
applicable Interest Period by prime banks in the London interbank Eurodollar
market at or about 11:00 A.M. (London time) on the second Business Day before
the first day of such period, in each case divided (and

 

16

--------------------------------------------------------------------------------


 

rounded upward to the nearest 1/16 of 1%) by (b) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves required by applicable law) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D).

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Event of Loss” shall mean any of the following events: (x) the actual or
constructive total loss of a Collateral Vessel or the agreed or compromised
total loss of a Collateral Vessel; or (y) the capture, condemnation,
confiscation, requisition, purchase, seizure or forfeiture of, or any taking of
title to, a Collateral Vessel.  An Event of Loss shall be deemed to have
occurred: (i) in the event of an actual loss of a Collateral Vessel, at the time
and on the date of such loss or if that is not known at noon Greenwich Mean Time
on the date which such Collateral Vessel was last heard from; (ii) in the event
of damage which results in a constructive or compromised or arranged total loss
of a Collateral Vessel, at the time and on the date of the event giving rise to
such damage; or (iii) in the case of an event referred to in clause (y) above,
at the time and on the date on which such event is expressed to take effect by
the Person making the same.  Notwithstanding the foregoing, if such Collateral
Vessel shall have been returned to the Borrower following any event referred to
in clause (y) above prior to the date upon which a commitment reduction is
required to be made under Section 5.02(d) hereof, no Event of Loss shall be
deemed to have occurred by reason of such event.

 

“Excess Liquidity” shall mean for any applicable Scheduled Commitment Reduction
Date, the amount by which (a) the daily average for the 30 consecutive day
period ending on such Scheduled Commitment Reduction Date of the amount by which
the sum of (x) the Unrestricted Cash and Cash Equivalents of the Parent and its
Subsidiaries and (y) the Total Unutilized Commitment and the total unutilized
revolving commitment under the $372M Credit Agreement exceeds (b) the sum of
(x) provided no Event of Default exists on such Scheduled Commitment Reduction
Date unless otherwise agreed by the Required Lenders, the Available Equity
Proceeds Amount, (y) the amount of any payments to be made under the $372M
Credit Agreement and interest payments under this Agreement, in each case within
three Business Days of such Scheduled Commitment Reduction Date and (z)
$100,000,000.

 

“Existing Indebtedness” shall have the meaning provided in Section 8.20.

 

“Existing Letter of Credit” shall have the meaning provided in Section 3.01(d).

 

“Facing Fee” shall have the meaning provided in Section 4.01(d).

 

“Fair Market Value” of any Collateral Vessel at any time shall mean the average
of the fair market value of such Collateral Vessel on the basis of an individual
charter-free arm’s-length transaction between a willing and able buyer and
seller not under duress as set forth in the appraisals of at least two Approved
Appraisers most recently delivered to, or obtained by, the Administrative Agent
prior to such time pursuant to Section 9.01(c).

 

“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the

 

17

--------------------------------------------------------------------------------


 

Federal Reserve System arranged by Federal funds brokers on such day, as
published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:00 A.M. (New York time) on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.

 

“Financial Covenants” shall mean the covenants set forth in Sections 10.08
through 10.12, inclusive.

 

“Flag Jurisdiction Transfer” shall mean the transfer of the registration and
flag of a Collateral Vessel from one Acceptable Flag Jurisdiction to another
Acceptable Flag Jurisdiction, provided that the following conditions are
satisfied with respect to such transfer:

 

(i)                                    On each Flag Jurisdiction Transfer Date,
the Credit Party which is consummating a Flag Jurisdiction Transfer on such date
shall have duly authorized, executed and delivered, and caused to be recorded in
the appropriate Collateral Vessel registry a Collateral Vessel Mortgage or
Secondary Collateral Vessel Mortgage, as applicable, substantially in the form
of Exhibit I (with such modifications as are required by or appropriate for the
applicable Acceptable Flag Jurisdiction of the Collateral Vessel), with respect
to the Collateral Vessel being transferred (the “Transferred Vessel”) and (x) in
the case of the Primary Collateral Vessels, the Collateral Vessel Mortgage shall
be effective to create in favor of the Collateral Agent and/or the Lenders a
legal, valid and enforceable first priority security interest, in and lien upon
such Transferred Vessel, and (y) in the case of the Secondary Collateral
Vessels, the Secondary Collateral Vessel Mortgage shall be effective to create
in favor of the Collateral Agent and/or the Lenders a legal, valid and
enforceable second priority security interest in, and lien upon, such
Transferred Vessel, in each case subject only to Permitted Liens.  All filings,
deliveries of instruments and other actions necessary or desirable in the
reasonable opinion of the Collateral Agent to perfect and preserve such security
interests shall have been duly effected and the Collateral Agent shall have
received evidence thereof in form and substance reasonably satisfactory to the
Collateral Agent.

 

(ii)                                  On each Flag Jurisdiction Transfer Date,
the Administrative Agent shall have received from (A) Constantine P.
Georgiopoulos, special New York maritime counsel to the Credit Parties (or other
counsel to such Credit Parties reasonably satisfactory to the Administrative
Agent), an opinion addressed to the Administrative Agent and each of the Lenders
and dated such Flag Jurisdiction Transfer Date, which shall (x) be in form and
substance reasonably acceptable to the Administrative Agent and (y) cover the
recordation of the security interests granted pursuant to the Collateral Vessel
Mortgage(s) or the Secondary Collateral Vessel Mortgage(s), as applicable, to be
delivered on such date and such other matters incident thereto as the
Administrative Agent may reasonably request and (B) local counsel to the Credit
Parties consummating the relevant Flag Jurisdiction Transfer reasonably
satisfactory to the Administrative Agent practicing in those jurisdictions in
which the Transferred Vessel is registered and/or the Credit Party owning such
Transferred Vessel is organized, which opinions shall be addressed to the
Administrative Agent and each of the Lenders and dated such

 

18

--------------------------------------------------------------------------------


 

Flag Jurisdiction Transfer Date, which shall (x) be in form and substance
reasonably acceptable to the Administrative Agent and (y) cover the perfection
of the security interests granted pursuant to the Collateral Vessel
Mortgage(s) or the Secondary Collateral Vessel Mortgage(s), as applicable, and
such other matters incident thereto as the Administrative Agent may reasonably
request.

 

(iii)                               On each Flag Jurisdiction Transfer Date:

 

(A)                              The Administrative Agent shall have received
(x) certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of the Transferred Vessel transferred on such date by the
relevant Subsidiary Guarantor and (y) the results of maritime registry searches
with respect to the Transferred Vessel transferred on such date, indicating no
record liens other than Liens in favor of the Collateral Agent and/or the
Lenders and Permitted Liens.

 

(B)                                The Administrative Agent shall have received
a report, in form and scope reasonably satisfactory to the Administrative Agent,
from a firm of independent marine insurance brokers reasonably acceptable to the
Administrative Agent with respect to the insurance maintained by the Credit
Party in respect of the Transferred Vessel transferred on such date, together
with a certificate from such broker certifying that such insurances (i) are
placed with such insurance companies and/or underwriters and/or clubs, in such
amounts, against such risks, and in such form, as are customarily insured
against by similarly situated insureds for the protection of the Administrative
Agent and/or the Lenders as mortgagee and (ii) conform with the insurance
requirements of the respective Collateral Vessel Mortgage or Secondary
Collateral Vessel Mortgage, as applicable.

 

(iv)                              On or prior to each Flag Jurisdiction Transfer
Date, the Administrative Agent shall have received a certificate, dated the Flag
Jurisdiction Transfer Date, signed by the Chairman of the Board, the President,
any Vice President, the Treasurer or an authorized manager, member or general
partner of the Credit Party commencing such Flag Jurisdiction Transfer,
certifying that (A) all necessary governmental (domestic and foreign) and third
party approvals and/or consents in connection with the Flag Jurisdiction
Transfer being consummated on such date and otherwise referred to herein shall
have been obtained and remain in effect, (B) there exists no judgment, order,
injunction or other restraint prohibiting or imposing materially adverse
conditions upon such Flag Jurisdiction Transfer or the other transactions
contemplated by this Agreement and (C) copies of resolutions approving the Flag
Jurisdiction Transfer of such Credit Party and any other matters the
Administrative Agent may reasonably request.

 

“Flag Jurisdiction Transfer Date” shall mean the date on which a Flag
Jurisdiction Transfer occurs.

 

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United

 

19

--------------------------------------------------------------------------------


 

States of America by the Parent or any one or more of its Subsidiaries primarily
for the benefit of employees of the Parent or such Subsidiaries residing outside
the United States of America, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“GAAP” shall have the meaning provided in Section 13.07(a).

 

“GMSCII” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Collateral Agent, the Issuing Lenders, the Lenders and each party (other
than any Credit Party) party to an Interest Rate Protection Agreement or Other
Hedging Agreement to the extent such party constitutes a Secured Creditor under
the Security Documents.

 

“Guaranteed Obligations” shall mean (i) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of (x) the
principal of, premium, if any, and interest on the Notes issued by, and the
Loans made to, the Borrower under this Agreement, and (y) all other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due), liabilities and indebtedness owing by
the Borrower to the Lender Creditors (in the capacities referred to in the
definition of Lender Creditors) under this Agreement and each other Credit
Document to which the Borrower is a party (including, without limitation,
indemnities, fees and interest thereon (including any interest accruing after
the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for in this Agreement, whether or not such
interest is an allowed claim in any such proceeding)), whether now existing or
hereafter incurred under, arising out of or in connection with this Agreement
and any such other Credit Document and the due performance and compliance by the
Borrower with all of the terms, conditions and agreements contained in all such
Credit Documents (all such principal, premium, interest, liabilities,
indebtedness and obligations being herein collectively called the “Credit
Document Obligations”) and (ii) the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the respective
Interest Rate Protection Agreements or Other Hedging Agreements, whether or not
such interest is an allowed claim in any such proceeding) owing by the Borrower
under any Interest Rate Protection Agreement or Other Hedging Agreement entered
into in respect of the Borrower’s obligations with respect to the outstanding
Loans and/or Commitments from time to time, whether now in existence or
hereafter arising, and the due performance and compliance by the Borrower with
all of the terms, conditions and agreements contained in each such Interest Rate
Protection Agreement and Other Hedging Agreement to which it is a party (all
such obligations, liabilities and indebtedness described in this clause
(ii) being herein collectively called the “Other Obligations”).

 

20

--------------------------------------------------------------------------------


 

“Guarantors” shall mean the Parent, Arlington, GMSCII and each Subsidiary
Guarantor.

 

“Guaranty” shall mean, collectively, the Holdings Guaranty and the Subsidiaries
Guaranty.

 

“Hazardous Materials” shall mean: (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws.

 

“Highest Adjustable Applicable Margin” shall have the meaning provided in the
definition of “Applicable Margin”.

 

“Holdings Guaranty” shall mean the guaranty of the Parent, GMSCII and Arlington
pursuant to Section 14.

 

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit issued
for the account of such Person and all unpaid drawings in respect of such
letters of credit, (iii) all Indebtedness of the types described in clause (i),
(ii), (iv), (v), (vi), (vii) or (viii) of this definition secured by any Lien on
any property owned by such Person, whether or not such Indebtedness has been
assumed by such Person (to the extent of the value of the respective property),
(iv) the aggregate amount required to be capitalized under leases under which
such Person is the lessee, (v) all obligations of such person to pay a specified
purchase price for goods or services, whether or not delivered or accepted,
i.e., take-or-pay and similar obligations, (vi) all Contingent Obligations of
such Person, (vii) all obligations under any Interest Rate Protection Agreement
or Other Hedging Agreement or under any similar type of agreement; provided that
Indebtedness shall in any event not include trade payables and expenses accrued
in the ordinary course of business and (viii) the maximum amount available to be
drawn under all Letters of Credit issued for the account of such Person and all
Unpaid Drawings in respect of such Letters of Credit.

 

“Individual Exposure” of any Lender shall mean, at any time, the sum of (a) the
aggregate principal amount of all Loans made by such Lender and then outstanding
and (b) such Lender’s Percentage in the aggregate amount of all Letter of Credit
Outstandings at such time.

 

“Initial Borrowing Date” shall mean the date occurring on or after the Original
Effective Date on which the initial Borrowing of Loans hereunder occurs.  The
parties hereto acknowledge and agree that the Initial Borrowing Date occurred on
October 20, 2008.

 

21

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
the date hereof, by and among the Parent, Arlington, the Borrower, as borrower
under this Agreement, GMSCII, as borrower under the $372M Credit Agreement, the
Borrower and GMSCII, as joint and several borrowers under the Junior Credit
Agreement, the Administrative Agent (for and on behalf of the Secured
Creditors), each Subsidiary Guarantor, the Collateral Agent, the $372M Agent
(for and on behalf of the Secured Creditors under and as defined in the $372M
Credit Agreement) and Junior Agent (for and on behalf of the Secured Creditors
under and as defined in the Junior Credit Agreement), which Intercreditor
Agreement (i) shall be substantially in the form of Exhibit P-1 (as amended,
modified and/or otherwise supplemented from time to time) and (ii) shall set
forth the priority of the security interests in the “Primary Collateral”.

 

“Intercreditor Agreements” shall mean the Intercreditor Agreement and the
Secondary Intercreditor Agreement.

 

“Interest Determination Date” shall mean, with respect to any Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
Loan.

 

“Interest Expense Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Cash Interest
Expense for such period.

 

“Interest Period” shall have the meaning provided in Section 2.08.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.

 

“Investments” shall have the meaning provided in Section 10.05.

 

“Issuing Lender” shall mean the Administrative Agent and any Lender (which, for
purposes of this definition, also shall include any banking affiliate of any
Lender which has agreed to issue Letters of Credit under this Agreement) which
at the request of the Borrower and with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld) agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit pursuant to Section 3.01.

 

“Joinder Agreement” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements”.

 

“Joint Bookrunners” shall mean Nordea Bank Finland plc, New York Branch and DNB
NOR Bank ASA, New York Branch in their capacity as joint bookrunners in respect
of the credit facility provided for herein.

 

“Joint Lead Arrangers” shall mean Nordea Bank Finland plc, New York Branch, HSH
Nordbank AG and DnB NOR Bank ASA, New York Branch in their capacity as joint
lead arranger in respect of the credit facility provided for herein.

 

22

--------------------------------------------------------------------------------


 

“Judgment Currency” shall have the meaning provided in Section 14.09(a).

 

“Judgment Currency Conversion Date” shall have the meaning provided in
Section 14.09(a).

 

“Junior Agent” shall have the meaning provided in the Recitals hereto.

 

“Junior Borrowers” shall have the meaning provided in the Recitals hereto.

 

“Junior Credit Agreement” shall have the meaning provided in the Recitals
hereto.

 

“Junior Credit Documents” shall mean the “Credit Documents” under and as defined
in the Junior Credit Agreement.

 

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person which becomes a “Lender” hereunder pursuant to 13.04(b).

 

“Lender Creditors” shall mean the Lenders, the Collateral Agent and the
Administrative Agent.

 

“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender or the failure of such Lender (which has
not been cured) to make available its portion of any Borrowing or to fund its
portion of any unreimbursed payment with respect to a Letter of Credit,
(ii) such Lender having been deemed insolvent or having become the subject of a
bankruptcy or insolvency proceeding or a takeover by a regulatory authority, or
(iii) such Lender having notified the Administrative Agent, any Issuing Lender
and/or any Credit Party (x) that it does not intend to comply with its
obligations under Sections 2.01 or Section 3, as the case may be, in
circumstances where such non-compliance would constitute a breach of such
Lender’s obligations under the respective Section or (y) of the events described
in preceding clause (ii); provided that, for purposes of (and only for purposes
of) Sections 2.12 (with respect to clause (i) below) and 2.13 and any
documentation entered into pursuant to the Letter of Credit Back-Stop
Arrangements (and the term “Defaulting Lender” as used therein), the term
“Lender Default” shall also include, as to any Lender, (i) any Affiliate of such
Lender that has “control” (within the meaning provided in the definition of
“Affiliate”) of such Lender having been deemed insolvent or having become the
subject of a bankruptcy or insolvency proceeding or a takeover by a regulatory
authority, (ii) any previously cured “Lender Default” of such Lender under this
Agreement, unless such Lender Default has ceased to exist for a period of at
least 90 consecutive days, (iii) any default by such Lender with respect to its
funding obligations under any other credit facility to which it is a party and
which any Issuing Lender or the Administrative Agent reasonably believes in good
faith has occurred and is continuing, and (iv) the failure of such Lender to
make available its portion of any Borrowing or to fund its portion of any
unreimbursed payment with respect to a Letter of Credit pursuant to
Section 3.03(c) within one (1) Business Day of the date (x) the Administrative
Agent (in its

 

23

--------------------------------------------------------------------------------

 


 

capacity as a Lender) or (y) Lenders constituting the Required Lenders with
Commitments has or have, as applicable, funded its or their portion thereof.

 

“Letter of Credit” shall have the meaning provided in Section 3.01(a).

 

“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 2.13(a)(ii).

 

“Letter of Credit Exposure” shall mean, at any time, the aggregate amount of all
Letter of Credit Outstandings at such time in respect of Letters of Credit.  The
Letter of Credit Exposure of any Lender at any time shall be its Percentage of
the aggregate Letter of Credit Exposure at such time.

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(c).

 

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the amount
of all Unpaid Drawings.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.02(a).

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

 

“Loan” shall have the meaning provided in Section 2.01.

 

“Margin Regulations” shall mean the provisions of Regulations T, U and X of the
Board of Governors of the Federal Reserve System.

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Market Disruption Event” shall mean with respect to any Tranche:

 

(i)                                     if, at or about noon on the Interest
Determination Date for the relevant Interest Period, the Screen Rate is not
available and none or only one of the Reference Banks supplies a rate to the
Administrative Agent to determine the Eurodollar Rate for the relevant Interest
Period; or

 

(ii)                                  before close of business in New York on
the Interest Determination Date for the relevant Interest Period, the
Administrative Agent receives notice from a Lender or Lenders the sum of whose
outstanding Commitments (or after the termination of the Commitments, the Loans)
in the aggregate exceed 50% of the Commitments (or, after the termination of the
Commitments, the Loans) that (i) the cost to such Lenders of obtaining matching
deposits in the London interbank Eurodollar market for the

 

24

--------------------------------------------------------------------------------


 

relevant Interest Period would be in excess of the Eurodollar Rate for such
Interest Period or (ii) such Lenders are unable to obtain funding in the London
interbank Eurodollar market.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, property, assets, liabilities, condition (financial or otherwise) or
prospects of (x) the Collateral Vessels taken as a whole, (y) the Borrower,
GMSCII, Arlington and the Subsidiary Guarantors taken as a whole, or (z) the
Parent and its Subsidiaries taken as a whole, (ii) the rights and remedies of
the Lenders or the Administrative Agent or (iii) the ability of the Borrower or
the Borrower and its Subsidiaries, taken as a whole, to perform its or their
Obligations.

 

“Maturity Date” shall mean May 6, 2016.

 

“Minimum Borrowing Amount” shall mean $1,000,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” shall mean a Plan which is defined in Section 3(37) of
ERISA.

 

“Net Cash Proceeds” shall mean, (x) with respect to any Collateral Disposition,
the aggregate cash payments (including any cash received by way of deferred
payment pursuant to a note receivable issued in connection with such Collateral
Disposition, other than the portion of such deferred payment constituting
interest, but only as and when received) received by the Parent or the Borrower
or any of their respective Subsidiaries from such Collateral Disposition net of
(i) reasonable transaction costs (including, without limitation, reasonable
attorney’s fees) and sales commissions and (ii) the estimated marginal increase
in income taxes and any stamp tax payable by the Parent, the Borrower or any of
its Subsidiaries as a result of such Collateral Disposition and (y) with respect
to the issuance of any Equity Interests, the aggregate cash proceeds received by
the Parent from such equity issuance net of reasonable transaction costs related
thereto (including, without limitation, reasonable attorney’s fees).

 

“Net Worth” shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with GAAP, constitutes
stockholders’ equity, but excluding treasury stock, any Vessel impairments
treated as “Asset Impairments” under GAAP and the effect of any impairment of
goodwill incurred in the fourth fiscal quarter of the Parent in 2010.

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-Recourse Default” shall mean (i) a default by such Non-Recourse Subsidiary
in any payment of any Non-Recourse Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Non-Recourse
Indebtedness was created or (ii) a Non-Recourse Subsidiary shall default in the
observance or performance of any agreement or condition relating to any
Non-Recourse Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit

 

25

--------------------------------------------------------------------------------


 

the holder or holders of such Non-Recourse Indebtedness (or a trustee or agent
on behalf of such holder or holders) to cause (determined without regard to
whether any notice is required), any such Non-Recourse Indebtedness to become
due prior to its stated maturity or (iii) any Non-Recourse Indebtedness shall be
declared to be due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof.

 

“Non-Recourse Indebtedness” shall mean any Indebtedness of a Non-Recourse
Subsidiary that is non-recourse to any Credit Party and for which no Credit
Party provides any credit support; provided such Indebtedness may be full
recourse to the Non-Recourse Subsidiary.

 

“Non-Recourse Subsidiary” shall mean any Subsidiary of the Parent which has been
designated by the Parent as an “Unrestricted Subsidiary” under, as defined in
and in accordance with the Senior Unsecured Note Documents and in an officer’s
certificate delivered to the Administrative Agent; provided that (i) neither the
Parent nor any subsidiary of the Parent shall have any liability or recourse
with respect to any Non-Recourse Indebtedness of such Non-Recourse Subsidiary,
(ii) any such designation of a Subsidiary as a “Non-Recourse Subsidiary” shall
be deemed to be a permanent “Investment” in such Subsidiary in an amount
(proportionate to the Parent’s Equity Interest (directly or through a Subsidiary
thereof) in such Subsidiary) equal to the fair market value of the net assets of
such Subsidiary at the time such Subsidiary is designated a Non-Recourse
Subsidiary and (iii) for the avoidance of doubt, Investments in Non-Recourse
Subsidiaries may only be made pursuant to Sections 10.05(vi) and (xi).

 

“Note” shall have the meaning provided in Section 2.05(a).

 

“Notice of Borrowing” shall have the meaning provided in Section 2.03.

 

“Notice Office” shall mean the office of the Administrative Agent located at 437
Madison Avenue, 21st Floor, New York, NY 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender, each Issuing Lender pursuant to the terms of
this Agreement or any other Credit Document.

 

“Obligation Currency” shall have the meaning provided in Section 14.09(a).

 

“OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et
seq.

 

“Original 2010 Credit Agreement” shall have the meaning provided in the
Recitals.

 

“Original Credit Agreement” shall have the meaning provided in the Recitals
hereto.

 

“Original Effective Date” means October 20, 2008.

 

26

--------------------------------------------------------------------------------


 

“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency or
commodity values.

 

“Other Obligations” shall have the meaning provided in the definition of
“Guaranteed Obligations”.

 

“Parent” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Parent Stock” shall mean any shares of any class of the capital stock or
membership interests (including, without limitation, common stock) of the Parent
outstanding on or after the Original Effective Date or any options or warrants
issued with respect to the foregoing.

 

“Participant” shall have the meaning provided in Section 3.03(a).

 

“PATRIOT Act” shall have the meaning provided in Section 13.20.

 

“Payment Date” shall mean the last Business Day of each March, June,
September and December.

 

“Payment Office” shall mean the office of the Administrative Agent located at
437 Madison Avenue, 21st Floor, New York, NY 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Commitment of such Lender at such time
and the denominator of which is the Total Commitment at such time; provided that
(x) if the Percentage of any Lender is to be determined after the Total
Commitment has been terminated, then the Percentages of such Lender shall be
determined immediately prior (and without giving effect) to such termination
(but giving effect to assignments made thereafter in accordance with the terms
hereof) and (y) in the case of Section 2.13 when a Defaulting Lender shall
exist, “Percentage” shall mean the percentage of the Total Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.

 

“Permitted Encumbrance” shall mean easements, rights-of-way, restrictions,
encroachments, exceptions to title and other similar charges or encumbrances on
any Collateral Vessel or any other property of the Parent or any of its
Subsidiaries arising in the ordinary course of business which do not materially
detract from the value of such Collateral Vessel or the property subject
thereto.

 

“Permitted Holders” shall mean (i) Peter Georgiopoulos (including his immediate
family members and trusts for his benefit and/or the benefit of his immediate
family members) and any corporation or other entity directly controlled by Peter
Georgiopoulos and (ii) funds or

 

27

--------------------------------------------------------------------------------


 

segregated accounts managed by Oaktree Capital Management, L.P. and any
corporation or other entity directly or indirectly controlled or managed by
Oaktree Capital Management, L.P. or its managed funds.

 

“Permitted Liens” shall have the meaning provided in Section 10.01.

 

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness of the Parent or any of its Subsidiaries, any Indebtedness of the
Parent or any of its Subsidiaries issued or given in exchange for, or the
proceeds of which are used to, extend, refinance, renew, replace or refund such
Indebtedness, so long as (a) such Indebtedness has a Weighted Average Life to
Maturity greater than or equal to the Weighted Average Life to Maturity of the
Indebtedness being extended, refinanced, renewed, replaced or refunded, (b) such
extension, refinancing, renewal, replacement or refunding does not (i) increase
the amount of such Indebtedness outstanding immediately prior to such extension,
refinancing, renewal, replacement or refunding plus an amount equal to the
unpaid interest, premium or other payment thereon pursuant to the terms thereof
plus any other reasonable fees and expenses of any Credit Party incurred in
connection with such extension, refinancing, renewal, replacement or refunding,
or (ii) add guarantors, obligors or security from that which applied to such
Indebtedness being extended, refinanced, renewed, replacement or refunding,
(c) such Indebtedness has substantially the same (or, from the perspective of
the Lenders, more favorable) subordination provisions, if any, as applied to the
Indebtedness being extended, renewed, refinanced, replaced or refunded, (d) at
any time prior to the original maturity date of the Junior Credit Agreement,
such Indebtedness shall not require any cash payments of principal or interest
to be made with respect thereto prior to the original maturity date applicable
to the Indebtedness being so refinanced and (e) the credit parties to such
Indebtedness secured by the Collateral will become party to the Intercreditor
Agreements in accordance with the terms thereof.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.

 

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Parent or a Subsidiary of the Parent or any ERISA Affiliate,
and each such plan for the five-year period immediately following the latest
date on which the Parent, or a Subsidiary of the Parent or any ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.

 

“Pledge Agreement” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”

 

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.

 

“Pledged Securities” shall mean “Securities” as defined in the Pledge Agreement
and/or the Secondary Pledge Agreement, as the case may be, pledged (or required
to be pledged) pursuant thereto.

 

28

--------------------------------------------------------------------------------


 

“Primary Collateral” shall mean all property (whether real or personal) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Primary Security Document, including, without
limitation, all Pledge Agreement Collateral, all Earnings and Insurance
Collateral, all Primary Collateral Vessels and all cash and Cash Equivalents at
any time delivered as collateral thereunder or hereunder.

 

“Primary Collateral Vessel” shall mean, at any time, each of the Vessels listed
in rows 8 through and including 31 on Schedule III, which is subject to a
Collateral Vessel Mortgage at such time and with respect to which the other
Collateral and Guaranty Requirements are satisfied at such time.

 

“Primary Security Documents” shall mean the Pledge Agreement, each Assignment of
Charter, each Assignment of Earnings, each Assignment of Insurances, each
Collateral Vessel Mortgage and, after the execution and delivery thereof, each
additional first-lien security document executed pursuant to Section 8.11;
provided that cash collateral or other agreements entered into pursuant to the
Letter of Credit Back-Stop Arrangements shall constitute “Security Documents”
solely for purposes of (x) Sections 10.01(v) and 12 and (y) the term “Credit
Documents” as used in Section 10.04(i) and 12.

 

“Prime Rate” shall mean the rate which the Administrative Agent announces from
time to time as its prime lending rate, the Prime Rate to change when and as
such prime lending rate changes.  The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. The Administrative Agent may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.

 

“Projections” shall mean the Parent’s forecasted consolidated and
consolidating:  (a) balance sheets; (b) profit and loss statements; (c) cash
flow statements and (d) capitalization statements, all prepared on a Subsidiary
by Subsidiary basis and based upon good faith estimates and assumptions believed
by the Parent to be reasonable at the time made, together with appropriate
supporting details and a statement of underlying assumptions.

 

“Qualified Preferred Stock” shall mean any preferred stock so long as the terms
of any such preferred stock (i) do not contain any mandatory put, redemption,
repayment, sinking fund or other similar provision occurring prior to one year
after the Maturity Date, (ii) do not require the cash payment of dividends,
(iii) do not contain any covenants other than periodic reporting requirements,
(iv) do not grant the holder thereof any voting rights except for voting rights
on fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of the issuer thereof, or liquidations involving
the issuer thereof and other voting rights which holders of common stock may
have and (v) any other preferred stock that satisfies (i) and (iii) of this
definition of Qualified Preferred Stock and that is otherwise issuable or may be
distributed pursuant to a shareholders’ rights plan of the Parent; provided
however, any Dividend or similar feature of such Qualified Preferred Stock shall
only be declared and paid in accordance with Section 10.03.

 

“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of “Applicable Margin”.

 

29

--------------------------------------------------------------------------------


 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Reference Banks” shall mean, at any time, (i) if there are less than two
Lenders at such time, each Lender and (ii) if there are three or more Lenders at
such time, each Joint Lead Arranger and one other Lender as shall be determined
by the Administrative Agent.

 

“Refinancing” shall have the meaning provided in Section 6.10(a).

 

“Register” shall have the meaning provided in Section 13.17.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Replaced Lender” shall have the meaning provided in Section 2.12.

 

“Replacement Lender” shall have the meaning provided in Section 2.12.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

 

“Required Insurance” shall have the meaning set forth in Section 8.21.

 

“Required Lenders” shall mean, at any time, (i) at least eight Lenders (or, if
less than eight, the actual number of Lenders at such time) and
(ii) Non-Defaulting Lenders the sum of whose outstanding Term Loans and
Revolving Commitments at such time (or, if determined after the termination of
the Revolving Commitments, the principal amount of outstanding Revolving Loans
at such time) represents an amount greater than 66-2/3% of the sum of (x) all
outstanding Term Loans of Non-Defaulting Lenders and (y) the Total Revolving
Commitment (or, if determined after the termination of the Revolving
Commitments, all outstanding Revolving Loans) of Non-Defaulting Lenders, in each
case at such time.

 

“Restatement Effective Date” shall have the meaning provided in Section 13.10.

 

30

--------------------------------------------------------------------------------


 

“Returns” shall have the meaning provided in Section 8.09.

 

“S&P” shall mean Standard & Poor’s Financial Services LLC and its successors.

 

“Scheduled Commitment Reduction” shall have the meaning provided in
Section 5.02(c).

 

“Scheduled Commitment Reduction Date” shall mean the last day of each fiscal
quarter commencing June 30, 2011.

 

“Screen Rate” shall have the meaning provided in the definition of “Eurodollar
Rate”.

 

“Secondary Assignment of Charters” shall have the meaning provided in the
definition of “Collateral and Guaranty Requirements”.

 

“Secondary Assignment of Earnings” shall have the meaning provided in the
definition of “Collateral and Guaranty Requirements”.

 

“Secondary Assignment of Insurances” shall have the meaning provided in the
definition of “Collateral and Guaranty Requirements”.

 

“Secondary Collateral” shall mean all property (whether real or personal) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Secondary Security Document, including, without
limitation, all Secondary Pledge Agreement Collateral, all Secondary Earnings
and Insurance Collateral, all Secondary Collateral Vessels and all cash and Cash
Equivalents at any time delivered as collateral thereunder or under the $372M
Credit Agreement.

 

“Secondary Collateral Vessel” shall mean, at any time, each of the Vessels
listed in rows 1 through and including 7 on Schedule III which is subject to a
Secondary Collateral Vessel Mortgage at such time and with respect to which the
other Collateral and Guaranty Requirements are satisfied at such time.

 

“Secondary Collateral Vessel Mortgage” shall mean, with respect to the Secondary
Collateral Vessels, a second preferred mortgage in substantially the form of
Exhibit I-2 or such other form as may be reasonably satisfactory to the
Administrative Agent, as second preferred mortgage may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

 

“Secondary Earnings and Insurance Collateral” shall mean all “Earnings
Collateral” and “Insurance Collateral”, as the case may be, as defined in the
respective Secondary Assignment of Earnings and the respective Secondary
Assignment of Insurances.

 

“Secondary Intercreditor Agreement” shall mean the Intercreditor Agreement,
dated as of the date hereof, by and among the Parent, Arlington, the Borrower,
as borrower under this Agreement, GMSCII, as borrower under the $372M Credit
Agreement, the Borrower and GMSCII, as joint and several borrowers under the
Junior Credit Agreement, the Administrative

 

31

--------------------------------------------------------------------------------


 

Agent (for and on behalf of the Secured Creditors), each Subsidiary Guarantor,
the Collateral Agent, the $372M Agent (for and on behalf of the Secured
Creditors under and as defined in the $372M Credit Agreement) and Junior Agent
(for and on behalf of the Secured Creditors under and as defined in the Junior
Credit Agreement), which Intercreditor Agreement (i) shall be substantially in
the form of Exhibit P-2 (as amended, modified and/or otherwise supplemented from
time to time) and (ii) shall set forth the priority of the security interests in
the Secondary Collateral.

 

“Secondary Pledge Agreement” shall have the meaning provided in the definition
of “Collateral and Guaranty Requirements”.

 

“Secondary Pledge Agreement Collateral” shall mean all “Collateral” as defined
in the Secondary Pledge Agreement.

 

“Secondary Security Documents” shall mean the Secondary Pledge Agreement, each
Secondary Assignment of Charter, each Secondary Assignment of Earnings, each
Secondary Assignment of Insurances, each Secondary Collateral Vessel Mortgage
and, after the execution and delivery thereof, each additional Secondary
Security Document executed pursuant to Section 8.11.

 

“Secured Creditors” shall mean the “Secured Creditors” as defined in the
Security Documents.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Documents” shall mean each Primary Security Document and each
Secondary Security Document.

 

“Senior Unsecured Note Documents” shall mean the Senior Unsecured Note
Indenture, the Senior Unsecured Notes and the guarantees delivered in connection
with the Senior Unsecured Notes, as the same may be amended, restated,
supplemented, waived and/or otherwise modified from time to time in accordance
with the terms thereof and of this Agreement.

 

“Senior Unsecured Note Indenture” shall mean the indenture entered into by the
Parent, certain of its Subsidiaries and OCM Administrative Agent, LLC, as
trustee, in connection with the issuance of the Senior Unsecured Notes, as the
same may be amended, restated, supplemented, waived and/or otherwise modified
from time to time in accordance the terms thereof and of this Agreement.

 

“Senior Unsecured Notes” shall mean the 12% senior unsecured notes of the Parent
due 2017 issued pursuant to the Senior Unsecured Note Indenture.

 

“Significant Default” shall mean any Event of Default pursuant to Section 10.03
with respect to any failure to comply with the Financial Covenants or any
Default or Event of Default pursuant to Section 11.01 or 11.05.

 

32

--------------------------------------------------------------------------------


 

“Specified Requirements” shall mean the requirements set forth in clauses (i),
(ii), (iii), (iv), (vi), (ix), (x)(a), (x)(b), (x)(c) and (x)(f) of the
definition of “Collateral and Guaranty Requirements” .

 

“Start Date” shall have the meaning provided in the definition of “Applicable
Margin”.

 

“Stated Amount” of each Letter of Credit shall, at any time, mean the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

 

“Subsidiaries Guaranty” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements.”

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

 

“Subsidiary Guarantor” shall mean, at any time, (x) each direct and indirect
Subsidiary of the Parent (other than GMSCII, Arlington and the Borrower) which
owns a Primary Collateral Vessel or which owns, directly or indirectly, any of
the Equity Interests of any such direct or indirect Subsidiary at such time,
(y) each direct and indirect Subsidiary of the Parent (other than GMSCII,
Arlington and the Borrower) which owns a Secondary Collateral Vessel or which
owns, directly or indirectly, any of the Equity Interests of any such direct or
indirect Subsidiary at such time and (z) each other Subsidiary of the Parent
(other than GMSCII, Arlington and the Borrower) that guarantees the Senior
Unsecured Notes, the obligations under the $372M Credit Agreement or the
obligations under the Junior Credit Agreement at any time, subject to
Section 13.21 at such time.  The Subsidiary Guarantors as of the Restatement
Effective Date are listed on Schedule XIV.

 

“Target Amount” shall mean for any date of determination prior to the Trigger
Date (x) the amount set forth on Schedule XV to this Agreement for the last
Scheduled Commitment Reduction Date to occur prior to such date of determination
less (y) all reductions to the Total Commitment under this Agreement pursuant to
Section 5.02(d) or Section 5.02(f) to occur on or before such date of
determination.

 

“Tax Benefit” shall have the meaning provided in 5.04(c).

 

“Taxes” shall have the meaning provided in Section 5.04(a).

 

“Test Period” shall mean each period of four consecutive fiscal quarters then
last ended, in each case taken as one accounting period.

 

33

--------------------------------------------------------------------------------


 

“Total Commitment” shall mean, at any time, the sum of the Commitments of all of
the Lenders at such time.

 

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Net Indebtedness of the Parent and its Subsidiaries on such date to
Consolidated Total Capitalization of the Parent and its Subsidiaries on such
date.

 

“Total Unutilized Commitment” shall mean, at any time, the sum of the Unutilized
Commitments of all of the Lenders at such time.

 

“Transaction” shall mean, collectively, (i) the Refinancing, (ii) the entering
into of this Agreement and the other Credit Documents, as applicable, on the
Restatement Effective Date, (iii) the entering into of the $372M Credit
Agreement and the other $372M Credit Documents, as applicable, on the
Restatement Effective Date, (iv) the entering into of the Junior Credit
Agreement and the other Junior Credit Documents, as applicable, on the
Restatement Effective Date and the incurrence of loans thereunder, (v) the
repayment of loans and reduction of the total commitment under the $372M Credit
Agreement with proceeds of loans under the Junior Credit Agreement in the amount
of no less than $25,000,000 on the Restatement Effective Date and (vi) the
payment of all fees and expenses in connection with the foregoing.

 

“Transferred Vessel” shall have the meaning provided in the definition of “Flag
Jurisdiction Transfer” in this Section 1.

 

“Trigger Date” shall mean the later of (x) the reduction of the Amortization
Shortfall Amount to zero and (y) May 6, 2013.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.04(a).

 

“Unrestricted Cash and Cash Equivalents” shall mean, when referring to cash or
Cash Equivalents of the Parent or any of its Subsidiaries, that such cash or
Cash Equivalents (i) does not appear (or would not be required to appear) as
“restricted” on a consolidated balance sheet of the Parent or of any such
Subsidiary, (ii) are not subject to any Lien in favor of any Person other than
the Collateral Agent for the benefit of the Secured Creditors, the $372M Agent
for the benefit of the Secured Creditors under and as defined in the $372M
Credit Agreement and the Junior Agent for the benefit of the Secured Creditors
under and as defined in the Junior

 

34

--------------------------------------------------------------------------------


 

Credit Agreement or (iii) are otherwise generally available for use by the
Parent or such Subsidiary.

 

“Unutilized Commitment” shall mean, with respect to any Lender, at any time, an
amount equal to such Lender’s Commitment at such time, less the aggregate
principal amount of Loans made by such Lender then outstanding plus the
Percentage of such Lender’s Letter of Credit Outstandings.

 

“Vessel” shall mean, collectively, all sea going vessels and tankers at any time
owned by the Parent and its Subsidiaries, and, individually, any of such
vessels.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (ii) any partnership, limited liability company, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% equity interest at such time.

 

SECTION 2.  Amount and Terms of Credit Facility.

 

2.01  The Commitments.  (a)   On the Restatement Effective Date, (x) the Loans
of each Lender shall consist of the Loans of each Lender in the principal amount
of such Lender’s pro rata percentage of $550,000,000 and (y) (i) each Lender
whose outstanding Loans are less than its Commitment will make such Loans in an
amount equal to such difference and (ii) each Lender whose outstanding Loans are
greater than its Commitment will be prepaid in an amount equal to such
difference.

 

(b)                                 From and after the Restatement Effective
Date, subject to and upon the terms and conditions set forth herein, each Lender
with a Commitment severally agrees to make, at any time and from time to time, a
revolving loan or revolving loans (each, a “Loan” and, collectively, the
“Loans”) to the Borrower, which Loans (i) shall bear interest in accordance with
Section 2.07, (ii) shall be denominated in Dollars, (iii) may be repaid and
reborrowed in accordance with the provisions hereof, (iv) shall not exceed for
any such Lender at any time that aggregate principal amount outstanding which,
when added to such Lender’s Percentage of all Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Loans) at
such time, equals the Commitment of such Lender at such time and (v) shall not
exceed for all Lenders at any time that outstanding aggregate principal amount
which, when added to the amount of all Letter of Credit Outstandings (exclusive
of Unpaid Drawings which are repaid with the proceeds

 

35

--------------------------------------------------------------------------------


 

of, and simultaneously with the incurrence of, the respective incurrence of
Loans) at such time, equals the Total Commitment at such time.

 

2.02  Minimum Amount of Each Borrowing; Limitation on Number of Borrowings. 
(a)  The aggregate principal amount of each Borrowing of Loans shall not be less
than the Minimum Borrowing Amount.

 

(b)                                 More than one Borrowing may occur on the
same date, but at no time shall there be outstanding more than six Borrowings of
Loans subject to different Interest Periods.

 

2.03  Notice of Borrowing.  (a)  Whenever the Borrower desires to incur Loans
hereunder, it shall give the Administrative Agent at its Notice Office at least
three Business Days’ prior written notice of each Loan to be incurred hereunder,
provided that any such notice shall be deemed to have been given on a certain
day only if given before 11:00 A.M. (New York time).  Each such written notice
(each a “Notice of Borrowing”), except as otherwise expressly provided in
Section 2.09, shall be irrevocable and shall be given by the Borrower in the
form of Exhibit A, appropriately completed to specify (i) the aggregate
principal amount of the Loans to be incurred pursuant to such Borrowing,
(ii) the date of such Borrowing (which shall be a Business Day), (iii) the
initial Interest Period to be applicable thereto and (iv) to which account the
proceeds of such Loans are to be deposited.  The Administrative Agent shall
promptly give each Lender which is required to make Loans, notice of such
proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding sentence to be specified in
the Notice of Borrowing.

 

(b)                                 Without in any way limiting the obligation
of the Borrower to deliver a written Notice of Borrowing in accordance with
Section 2.03(a), the Administrative Agent may act without liability upon the
basis of telephonic notice of such Borrowing, believed by the Administrative
Agent in good faith to be from the President or the Treasurer of the Borrower
(or any other officer of the Borrower designated in writing to the
Administrative Agent by the President or Treasurer of the Borrower as being
authorized to give such notices under this Agreement) prior to receipt of Notice
of Borrowing.  In each such case, the Borrower hereby waives the right to
dispute the Administrative Agent’s record of the terms of such telephonic notice
of such Borrowing of Loans, absent manifest error.

 

2.04  Disbursement of Funds.  Except as otherwise specifically provided in the
immediately succeeding sentence, no later than 1:00 P.M. (New York time) (or
such earlier time as the Administrative Agent agrees) on the date specified in
each Notice of Borrowing, each Lender with a Commitment will make available its
pro rata portion of each such Borrowing requested to be made on such date.  All
such amounts shall be made available in Dollars and in immediately available
funds at the Payment Office of the Administrative Agent and the Administrative
Agent will make available to the Borrower (prior to 2:00 P.M. (New York Time) on
such day to the extent of funds actually received by the Administrative Agent
prior to 1:00 P.M. (New York Time) on such day) at the Payment Office, in the
account specified in the applicable Notice of Borrowing, the aggregate of the
amounts so made available by the Lenders.  Unless the Administrative Agent shall
have been notified by any Lender prior to the date of Borrowing that such Lender
does not intend to make available to the Administrative Agent such Lender’s
portion of any Borrowing to be made on such date, the Administrative Agent may

 

36

--------------------------------------------------------------------------------


 

assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing and the Administrative Agent may, in its sole
discretion and in reliance upon such assumption, make available to the Borrower
a corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender.  If such Lender does not pay such corresponding amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent.  The Administrative Agent
shall also be entitled to recover on demand from such Lender or the Borrower, as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to the Borrower until the date such corresponding amount is recovered by
the Administrative Agent, at a rate per annum equal to (i) if recovered from
such Lender, at the overnight Federal Funds Rate and (ii) if recovered from the
Borrower, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 2.07.  Nothing in this Section 2.04 shall be
deemed to relieve any Lender from its obligation to make Loans hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any failure by such Lender to make Loans hereunder.

 

2.05  Notes.  (a)  The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 13.17 and shall, if
requested by such Lender, be evidenced by a promissory note duly executed and
delivered by the Borrower substantially in the form of Exhibit B, with blanks
appropriately completed in conformity herewith (each a “Note” and, collectively,
the “ Notes”).

 

(b)                                 Each Note shall (i) be executed by the
Borrower, (ii) be payable to the order of such Lender that has requested a Note
and be dated the Initial Borrowing Date (or, in the case of Notes issued after
the Initial Borrowing Date, be dated the date of the issuance thereof), (iii) be
in a stated principal amount equal to the Commitment of such Lender and be
payable in the principal amount of the Loans evidenced thereby, (iv) mature on
the Maturity Date, (v) bear interest as provided in Section 2.07 in respect of
the Loans evidenced thereby, (vi) be subject to voluntary prepayment and
mandatory repayment as provided in Sections 5.01 and 5.02 and (vii) be entitled
to the benefits of this Agreement and the other Credit Documents.

 

(c)                                  Each Lender will note on its internal
records the amount of each Loan made by it and each payment in respect thereof
and will, prior to any transfer of any of its Notes, endorse on the reverse side
thereof the outstanding principal amount of Loans evidenced thereby.  Failure to
make any such notation or any error in any such notation or endorsement shall
not affect the Borrower’s obligations in respect of such Loans.

 

(d)                                 Notwithstanding anything to the contrary
contained above in this Section 2.05 or elsewhere in this Agreement, Notes shall
be delivered only to Lenders that at any time specifically request the delivery
of such Notes.  No failure of any Lender to request or obtain a Note evidencing
its Loans to the Borrower shall affect or in any manner impair the obligations
of the Borrower to pay the Loans (and all related Obligations) incurred by the
Borrower that would otherwise be evidenced thereby in accordance with the
requirements of this

 

37

--------------------------------------------------------------------------------


 

Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the Credit Documents.  Any Lender that does not have a Note
evidencing its outstanding Loans shall in no event be required to make the
notations otherwise described in preceding clause (c).  At any time (including,
without limitation, to replace any Note that has been destroyed or lost) when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to such Lender the requested Note in
the appropriate amount or amounts to evidence such Loans provided that, in the
case of a substitute or replacement Note, the Borrower shall have received from
such requesting Lender (i) an affidavit of loss or destruction and (ii) a
customary lost/destroyed Note indemnity, in each case in form and substance
reasonably acceptable to the Borrower and such requesting Lender, and duly
executed by such requesting Lender.

 

2.06  Pro Rata Borrowings.  All Borrowings of Loans under this Agreement shall
be incurred from the Lenders pro rata on the basis of their Commitments.  It is
understood that no Lender shall be responsible for any default by any other
Lender of its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

 

2.07  Interest.  (a)  The Borrower agrees to pay interest in respect of the
unpaid principal amount of each Loan from the date the proceeds thereof are made
available to the Borrower until the maturity (whether by acceleration or
otherwise) of such Loan at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the Applicable Margin and the
Eurodollar Rate for such Interest Period.

 

(b)                                 If the Borrower fails to pay any amount
payable by it under a Credit Document on its due date, interest shall accrue on
the overdue amount (in the case of overdue interest to the extent permitted by
law) from the due date up to the date of actual payment (both before and after
judgment) at a rate which is, subject to paragraph (c) below, 2% plus the rate
which would have been payable if the overdue amount had, during the period of
non payment, constituted a Loan for successive Interest Periods, each of a
duration selected by the Administrative Agent.  Any interest accruing under this
Section 2.07(b) shall be immediately payable by the Borrower on demand by the
Administrative Agent.

 

(c)                                  If any overdue amount consists of all or
part of a Loan which became due on a day which was not the last day of an
Interest Period relating to such Loan:

 

(i)                                     the first Interest Period for that
overdue amount shall have a duration equal to the unexpired portion of the
current Interest Period relating to that Loan; and

 

(ii)                                  the rate of interest applying to the
overdue amount during that first Interest Period shall be 2% plus the rate which
would have applied if the overdue amount had not become due.

 

Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 

38

--------------------------------------------------------------------------------


 

(c)                                  Accrued and unpaid interest shall be
payable in respect of each Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period, on any repayment or prepayment (on the amount repaid or
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.

 

(d)                                 Upon each Interest Determination Date, the
Administrative Agent shall determine the Eurodollar Rate for each Interest
Period applicable to the Loans made or to be made pursuant to the applicable
Borrowing and shall promptly notify the Borrower and the respective Lenders
thereof.  Each such determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto.

 

2.08  Interest Periods.  At the time the Borrower gives any Notice of Borrowing
in respect of the making of any Loan (in the case of the initial Interest Period
applicable thereto) or on the third Business Day prior to the expiration of an
Interest Period applicable to such Loan (in the case of any subsequent Interest
Period), it shall have the right to elect, by giving the Administrative Agent
notice thereof, the interest period (each an “Interest Period”) applicable to
such Loan, which Interest Period shall, at the option of the Borrower, be a one,
three or six month period (or such other period as all the Lenders with
Commitments may agree); provided that:

 

(i)                                     all Loans comprising a Borrowing shall
at all times have the same Interest Period;

 

(ii)                                  the initial Interest Period for any Loan
shall commence on the date of Borrowing of such Loan and each Interest Period
occurring thereafter in respect of such Loan shall commence on the day on which
the immediately preceding Interest Period applicable thereto expires;

 

(iii)                               if any Interest Period relating to a Loan
begins on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period, such Interest Period shall
end on the last Business Day of such calendar month;

 

(iv)                              if any Interest Period would otherwise expire
on a day which is not a Business Day, such Interest Period shall expire on the
first succeeding Business Day; provided, however, that if any Interest Period
for a Loan would otherwise expire on a day which is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

 

(v)                                 unless the Required Lenders otherwise agree,
no Interest Period longer than one month may be selected at any time when an
Event of Default (or, if the Administrative Agent or the Required Lenders have
determined that such an election at such time would be disadvantageous to the
Lenders, a Default) has occurred and is continuing;

 

(vi)                              no Interest Period in respect of any Borrowing
of any Loans shall be selected which extends beyond the Maturity Date; and

 

39

--------------------------------------------------------------------------------


 

(vii)                           the selection of Interest Periods shall be
subject to the provisions of Section 2.02(b).

 

If upon the expiration of any Interest Period applicable to a Borrowing of
Loans, the Borrower has failed to elect a new Interest Period to be applicable
to such Loans as provided above, the Borrower shall be deemed to have elected a
one month Interest Period to be applicable to such Loans effective as of the
expiration date of such current Interest Period.

 

2.09  Increased Costs, Illegality, Market Disruption Event; etc.  (a)  In the
event that any Lender shall have determined in good faith (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto):

 

(i)                                     at any time, that such Lender shall
incur increased costs or reductions in the amounts received or receivable
hereunder with respect to any Loan because of, without duplication, any change
since the Original Effective Date in any applicable law or governmental rule,
regulation, order, guideline or request (whether or not having the force of law)
or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, order, guideline
or request, such as, for example, but not limited to:  (A) a change in the basis
of taxation of payment to any Lender of the principal of or interest on such
Loan or any other amounts payable hereunder (except for changes in the rate of
tax on, or determined by reference to, the net income, gross receipts or net
profits of such Lender, or any franchise tax based on net income, net profits or
net worth of such Lender, pursuant to the laws of the jurisdiction in which such
Lender or the entity controlling such Lender is organized or in which the
principal office of such Lender or the entity controlling such Lender or such
Lender’s applicable lending office is located or any subdivision thereof or
therein), but without duplication of any amounts payable in respect of Taxes
pursuant to Section 5.04, or (B) a change in official reserve requirements but,
in all events, excluding reserves required under Regulation D to the extent
included in the computation of the Eurodollar Rate; or

 

(ii)                                  at any time, that the making or
continuance of any Loan has been made unlawful by any law or governmental rule,
regulation or order;

 

then, and in any such event, such Lender shall promptly give notice (by
telephone confirmed in writing) to the Borrower and, except in the case of
clause (i) above, to the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to each of the
Lenders).  Thereafter (x) in the case of clause (i) above, the Borrower agrees,
subject to the provisions of Section 2.11 (to the extent applicable), to pay to
such Lender, upon its written demand therefor, such additional amounts as shall
be required to compensate such Lender or such other corporation for the
increased costs or reductions to such Lender or such other corporation and
(y) in the case of clause (ii) above, the Borrower shall take one of the actions
specified in Section 2.09(b) as promptly as possible and, in any event, within
the time period required by law.  In determining such additional amounts, each
Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable, provided that such Lender’s
determination of compensation owing under this Section 2.09(a) shall, absent
manifest error be final and conclusive and binding on all the parties hereto. 
Each Lender, upon determining that any additional amounts will be payable
pursuant to this Section 2.09(a), will

 

40

--------------------------------------------------------------------------------


 

give prompt written notice thereof to the Borrower, which notice shall show in
reasonable detail the basis for the calculation of such additional amounts;
provided that, the failure to give such notice shall not relieve the Borrower
from its Obligations hereunder.

 

(b)                                 At any time that any Loan is affected by the
circumstances described in Section 2.09(a)(i) or (ii), the Borrower may (and in
the case of a Loan affected by the circumstances described in
Section 2.09(a)(ii) shall) either (x) if the affected Loan is then being made
initially, cancel the respective Borrowing by giving the Administrative Agent
telephonic notice (confirmed in writing) on the same date or the next Business
Day that such Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.09(a)(i) or (ii) or (y) if the affected Loan is then
outstanding, upon at least three Business Days’ written notice to the
Administrative Agent, in the case of any Loan, repay all outstanding Borrowings
(within the time period required by the applicable law or governmental rule,
governmental regulation or governmental order) which include such affected Loans
in full in accordance with the applicable requirements of Section 4.02; provided
that if more than one Lender is affected at any time, then all affected Lenders
must be treated the same pursuant to this Section 2.09(b).

 

(c)                                  If any Lender in good faith determines that
after the Original Effective Date the introduction of or effectiveness of or any
change in any applicable law or governmental rule, regulation, order, guideline,
directive or request (whether or not having the force of law) concerning capital
adequacy, or any change in interpretation or administration thereof by any
governmental authority, central bank or comparable agency will have the effect
of increasing the amount of capital required or requested to be maintained by
such Lender, or any corporation controlling such Lender, based on the existence
of such Lender’s Commitments hereunder or its obligations hereunder, then the
Borrower agrees (to the extent applicable), to pay to such Lender, upon its
written demand therefor, such additional amounts as shall be required to
compensate such Lender or such other corporation for the increased cost to such
Lender or such other corporation or the reduction in the rate of return to such
Lender or such other corporation as a result of such increase of capital.  In
determining such additional amounts, each Lender will act reasonably and in good
faith and will use averaging and attribution methods which are reasonable,
provided that such Lender’s determination of compensation owing under this
Section 2.09(c) shall, absent manifest error be final and conclusive and binding
on all the parties hereto.  Each Lender, upon determining that any additional
amounts will be payable pursuant to this Section 2.09(c), will give prompt
written notice thereof to the Borrower, which notice shall show in reasonable
detail the basis for calculation of such additional amounts; provided that the
failure to give such notice shall not relieve the Borrower from its Obligations
hereunder.

 

(d)                                 If a Market Disruption Event occurs in
relation to a Loan for any Interest Period, then the rate of interest on each
Lender’s share of such Loan for the relevant Interest Period shall be the rate
per annum which is the sum of:

 

(i)                                     the Applicable Margin; and

 

(ii)                                  the rate determined by each Lender and
notified to the Administrative Agent, which expresses the actual cost to each
such Lender of funding its participation in that Loan for a period equivalent to
such Interest Period from whatever source it may reasonably select.

 

41

--------------------------------------------------------------------------------


 

(e)                                  If a Market Disruption Event occurs and the
Administrative Agent or the Borrower so require, the Administrative Agent and
the Borrower shall enter into negotiations (for a period of not more than thirty
days) with a view to agreeing a substitute basis for determining the rate of
interest.  Any alternative basis agreed pursuant to the immediately preceding
sentence shall, with the prior consent of all the Lenders and the Borrower, be
binding on all parties.  If no agreement is reached pursuant to this clause (e),
the rate provided for in clause (d) above shall apply for the entire Interest
Period.

 

(f)                                    Notwithstanding anything in this
Agreement to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a change after the Restatement Effective Date in a
requirement of law or governmental rule, regulation or order, regardless of the
date enacted, adopted, issued or implemented for all purposes under or in
connection with this Agreement (including this Section 2.09).

 

2.10  Compensation.  The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting and the calculation of such compensation), for all reasonable
losses, expenses and liabilities (including, without limitation, any such loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its Loans but excluding
any loss of anticipated profits) which such Lender may sustain in respect of
Loans made to the Borrower:  (i) if for any reason (other than a default by such
Lender or the Administrative Agent) a Borrowing of Loans does not occur on a
date specified therefor in a Notice of Borrowing (whether or not withdrawn by
the Borrower or deemed withdrawn pursuant to Section 2.09(a)); (ii) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 2.09(a), Section 5.01 or Section 5.02 or as a result of an acceleration
of the Loans pursuant to Section 10) of any of its Loans, or assignment of its
Loans pursuant to Section 2.12, occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any prepayment of any of its
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of any other Default or Event of Default
arising as a result of the Borrower’s failure to repay Loans or make payment on
any Note held by such Lender when required by the terms of this Agreement.

 

2.11  Change of Lending Office.  Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 2.09(a)(ii) or (iii),
Section 2.09(b) or Section 5.04 with respect to such Lender, it will, if
requested by the Borrower, use reasonable good faith efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans or Letters of Credit affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section.  Nothing
in this Section 2.11 shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender provided in Section 2.09 and Section 5.04.

 

42

--------------------------------------------------------------------------------


 

2.12  Replacement of Lenders.  (x)  If any Lender becomes a Defaulting Lender or
otherwise defaults in its obligations to make Loans, (y) upon the occurrence of
any event giving rise to the operation of Section 2.09(a)(ii) or (iii),
Section 2.09(b) or Section 5.04 with respect to any Lender which results in such
Lender charging to the Borrower material increased costs in excess of those
being generally charged by the other Lenders, or (z) as provided in
Section 13.12(b) in the case of certain refusals by a Lender to consent to
certain proposed changes, waivers, discharges or terminations with respect to
this Agreement which have been approved by the Required Lenders, the Borrower
shall have the right, if no Default or Event of Default will exist immediately
after giving effect to the respective replacement, to replace such Lender (the
“Replaced Lender”) with one or more other Eligible Transferee or Eligible
Transferees, none of whom shall constitute a Defaulting Lender at the time of
such replacement (collectively, the “Replacement Lender”) reasonably acceptable
to the Administrative Agent; provided that:

 

(i)                                     at the time of any replacement pursuant
to this Section 2.12, the Replacement Lender shall enter into one or more
Assignment and Assumption Agreements pursuant to Section 13.04(b) (and with all
fees payable pursuant to said Section 13.04(b) to be paid by the Replacement
Lender) pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans of the Replaced Lender and, in connection
therewith, shall pay to the Replaced Lender in respect thereof an amount equal
to the sum (without duplication) of (x) an amount equal to the principal of, and
all accrued interest on, all outstanding Loans of the Replaced Lender, and
(y) an amount equal to all accrued, but unpaid, Commitment Commission owing to
the Replaced Lender pursuant to Section 4.01; and

 

(ii)                                  all obligations of the Borrower due and
owing to the Replaced Lender at such time (other than those specifically
described in clause (i) above) in respect of which the assignment purchase price
has been, or is concurrently being, paid shall be paid in full to such Replaced
Lender concurrently with such replacement.

 

(b)                                 Upon the execution of the respective
Assignment and Assumption Agreement, the payment of amounts referred to in
clauses (i) and (ii) above and, if so requested by the Replacement Lender,
delivery to (i) the Replacement Lender of the appropriate Note or Notes executed
by the Borrower, the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement (including, without
limitation, Sections 2.09, 2.10, 3.05, 5.04, 13.01 and 13.06), which shall
survive as to such Replaced Lender and (ii) if so requested by the Borrower, the
Replaced Lender shall deliver all Notes in its possession to the Borrower.

 

2.13  Defaulting Lenders.  Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a)                                  if any Letter of Credit Exposure exists at
the time a Lender becomes a Defaulting Lender then:

 

43

--------------------------------------------------------------------------------


 

(i)                                     all or any part of such Letter of Credit
Exposure shall be reallocated among the Lenders that are Non-Defaulting Lenders
in accordance with their respective Percentages but only to the extent (x) the
sum of all Lenders’ that are Non-Defaulting Lenders Individual Exposures plus
such Defaulting Lender’s Letter of Credit Exposure does not exceed the aggregate
amount of all Non-Defaulting Lenders’ Commitments, (y) immediately following the
reallocation to a Lender that is a Non-Defaulting Lender, the Individual
Exposure of such Lender does not exceed its Commitment at such time and (z) the
conditions set forth in Section 7 are satisfied at such time;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent cash collateralize
in a manner reasonably satisfactory to the applicable Issuing Lender such
Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in an aggregate amount equal
to 100% of such Defaulting Lender’s Letter of Credit Exposure for so long as
such Letter of Credit Exposure is outstanding (the “Letter of Credit Back-Stop
Arrangements”);

 

(iii)                               the Borrower shall not be required to pay
any fees to such Defaulting Lender pursuant to Section 4.01(b) with respect to
such Defaulting Lender’s Letter of Credit Exposure;

 

(iv)                              if the Letter of Credit Exposure of the
Non-Defaulting Lenders is reallocated pursuant to this Section 2.13(a), then the
fees payable to the Lenders pursuant to Section 4.01(b) shall be adjusted in
accordance with such Non-Defaulting Lenders’ Percentages; and

 

(v)                                 if any Defaulting Lender’s Letter of Credit
Exposure is neither cash collateralized nor reallocated pursuant to this
Section 2.13(a), then, without prejudice to any rights or remedies of any
Issuing Lender or any Lender hereunder, all Letter of Credit Fees payable under
Section 4.01(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure shall be payable to each Issuing Lender until such Letter of Credit
Exposure is cash collateralized and/or reallocated; and

 

(b)                                 notwithstanding anything to the contrary
contained in Section 2.01 or Section 3, so long as any Lender is a Defaulting
Lender (i) no Issuing Lender shall be required to issue, amend, renew or
increase any Letter of Credit, unless it is satisfied that the related exposure
will be 100% covered by the Commitments of the Non-Defaulting Lenders and/or
cash collateral has been provided by the Borrower in accordance with
Section 2.13(a), and (ii) participating interests in any such newly issued or
increased Letter of Credit shall be allocated among Lenders that are
Non-Defaulting Lenders in a manner consistent with Section 2.13(a)(i) (and
Defaulting Lenders shall not participate therein).

 

In the event that the Administrative Agent, the Borrower and each Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then (i) the Letter of Credit
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitments and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be

 

44

--------------------------------------------------------------------------------


 

necessary in order for such Lender to hold such Loans in accordance with its
Percentage and (ii) so long as no Event of Default then exists, all funds held
as cash collateral pursuant to the Letter of Credit Back-Stop Arrangements shall
thereafter be promptly returned to the Borrower.  If the Total Commitment has
been terminated, the Loans and all other Obligations have been paid in full and
no Letters of Credit are outstanding, then all funds held as cash collateral
pursuant to the Letter of Credit Back-Stop Arrangements shall thereafter be
returned to the Borrower as promptly as practicable.

 

SECTION 3.  Letters of Credit

 

3.01  Letters of Credit.  (a)  Subject to and upon the terms and conditions
herein set forth, the Borrower may request that any Issuing Lender issue, at any
time on and after the Initial Borrowing Date and prior to the 10th day prior to
the Maturity Date, for the account of the Borrower, irrevocable sight standby
letters of credit, in a form customarily used by such Issuing Lender or in such
other form as has been approved by such Issuing Lender (each such letter of
credit, a “Letter of Credit”).  All Letters of Credit shall be denominated in
Dollars and shall be issued on a sight draft basis.

 

(b)                                 Subject to the terms and conditions
contained herein, each Issuing Lender hereby agrees that it will, at any time
and from time to time on or after the Initial Borrowing Date and prior to the
60th day prior to the Maturity Date, following its receipt of the respective
Letter of Credit Request, issue for the account of the Borrower one or more
Letters of Credit in support of such obligations as are reasonably acceptable to
the Issuing Lender and as are permitted to remain outstanding without giving
rise to a Default or Event of Default hereunder, provided that the respective
Issuing Lender shall be under no obligation to issue any Letter of Credit of the
types described above if at the time of such issuance:

 

(i)                                     any order, judgment or decree of any
governmental authority or arbitrator shall purport by its terms to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit or any
requirement of law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any governmental authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to such Letter of Credit any restriction or reserve or capital
requirement (for which such Issuing Lender is not otherwise compensated) not in
effect on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable, in effect or known to such Issuing Lender as of the date hereof
and which such Issuing Lender in good faith deems material to it; or

 

(ii)                                  such Issuing Lender shall have received
notice from any Lender prior to the issuance of such Letter of Credit of the
type described in the second sentence of Section 3.02(b).

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, (i) no Letter of Credit shall be issued the Stated
Amount of which, when added to the Letter of Credit Outstandings (exclusive of
Unpaid Drawings which are repaid on the date of, and prior to the issuance of,
the respective Letter of Credit) at such time would exceed either
(x) $25,000,000

 

45

--------------------------------------------------------------------------------


 

or (y) when added to the aggregate principal amount of all Loans then
outstanding, an amount equal to the Total Commitment at such time, and (ii) each
Letter of Credit shall by its terms terminate on or before the earlier of
(A) the date which occurs 12 months after the date of the issuance thereof
(although any such Letter of Credit shall be extendible for successive periods
of up to 12 months, but, in each case, not beyond the twentieth Business Day
prior to the Maturity Date, on terms acceptable to the respective Issuing
Lender) and (B) twenty Business Days prior to the Maturity Date.

 

(d)                                 Schedule XII contains a description of the
standby letters of credit that were issued pursuant to the Original Credit
Agreement for the account of the Borrower prior to the Restatement Effective
Date and which remain outstanding on the Restatement Effective Date (and setting
forth, with respect to each such letter of credit, (i) the name of the issuing
lender, (ii) the letter of credit number, (iii) the name of the account party,
(iv) the stated amount (which shall be in Dollars), (v) the name of the
beneficiary and (vi) the expiry date.  Each such letter of credit, including any
extension or renewal thereof in accordance with the terms thereof and hereof
(each, as amended from time to time in accordance with the terms thereof and
hereof, an “Existing Letter of Credit”) shall constitute a “Letter of Credit”
for all purposes of this Agreement and shall be deemed issued on the Initial
Borrowing Date.

 

3.02  Letter of Credit Requests; Minimum Stated Amount.  (a)  Whenever the
Borrower desires that a Letter of Credit be issued, the Borrower shall give the
Administrative Agent and the respective Issuing Lender at least five Business
Days’ (or such shorter period as is acceptable to the respective Issuing Lender)
written notice prior to the proposed date of issuance (which shall be a Business
Day).  Each notice shall be substantially in the form of Exhibit J (each a
“Letter of Credit Request”).

 

(b)                                 The making of each Letter of Credit Request
shall be deemed to be a representation and warranty by the Borrower that such
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.01(c).  Unless the respective Issuing Lender
determines that, or has received notice from any Lender before it issues a
Letter of Credit that one or more of the conditions specified in Section 7 are
not then satisfied, or that the issuance of such Letter of Credit would violate
Section 3.01(c), then such Issuing Lender shall issue the requested Letter of
Credit for the account of the Borrower in accordance with such Issuing Lender’s
usual and customary practices.

 

(c)                                  The initial Stated Amount of each Letter of
Credit shall not be less than $20,000 or such lesser amount as is acceptable to
the respective Issuing Lender.

 

3.03  Letter of Credit Participations.  (a)  Immediately upon the issuance by
any Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed
to have sold and transferred to each Lender with a Commitment, other than such
Issuing Lender (each such Lender, in its capacity under this Section 3.03, a
“Participant”), and each such Participant shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such Participant’s Percentage, in such Letter of Credit, each drawing made
thereunder and the obligations of the Borrower under this Agreement with respect
thereto, and any security therefor or guaranty pertaining thereto.  Upon any
change in the Commitments or Percentages of the

 

46

--------------------------------------------------------------------------------


 

Lenders pursuant to Sections 2.12 or 13.04, it is hereby agreed that, with
respect to all outstanding Letters of Credit and Unpaid Drawings, there shall be
an automatic adjustment to the participations pursuant to this Section 3.03 to
reflect the new Percentages of the assignor and assignee Lender or of all
Lenders with Commitments, as the case may be.

 

(b)                                 In determining whether to pay under any
Letter of Credit, such Issuing Lender shall have no obligation relative to the
other Lenders other than to confirm that any documents required to be delivered
under such Letter of Credit appear to have been delivered and that they appear
to substantially comply on their face with the requirements of such Letter of
Credit.  Subject to the provisions of the immediately preceding sentence, any
action taken or omitted to be taken by any Issuing Lender under or in connection
with any Letter of Credit if taken or omitted in the absence of gross negligence
or willful misconduct, as determined by a court of competent jurisdiction, shall
not create for such Issuing Lender any resulting liability to any Credit Party
or any Lender.

 

(c)                                  In the event that any Issuing Lender makes
any payment under any Letter of Credit issued by it and the Borrower shall not
have reimbursed such amount in full to such Issuing Lender pursuant to
Section 3.04(a), such Issuing Lender shall promptly notify the Administrative
Agent, which shall promptly notify each Participant, of such failure, and each
Participant shall promptly and unconditionally pay to the Administrative Agent
for the account of such Issuing Lender the amount of such Participant’s
Percentage (as relates to the respective Letter of Credit) of such unreimbursed
payment in Dollars and in same day funds.  If the Administrative Agent so
notifies, prior to 11:00 A.M. (New York time) on any Business Day, any
Participant required to fund a payment under a Letter of Credit, such
Participant shall make available to the Administrative Agent at the Payment
Office for the account of such Issuing Lender in Dollars such Participant’s
Percentage (as relates to the respective Letter of Credit) of the amount of such
payment on such Business Day in same day funds.  If and to the extent such
Participant shall not have so made its Percentage of the amount of such payment
available to the Administrative Agent for the account of such Issuing Lender,
such Participant agrees to pay to the Administrative Agent for the account of
such Issuing Lender, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such Issuing Lender at the overnight
Federal Funds Rate.  The failure of any Participant to make available to the
Administrative Agent for the account of such Issuing Lender its Percentage of
any payment under any Letter of Credit issued by it shall not relieve any other
Participant of its obligation hereunder to make available to the Administrative
Agent for the account of such Issuing Lender its Percentage of any such Letter
of Credit on the date required, as specified above, but no Participant shall be
responsible for the failure of any other Participant to make available to the
Administrative Agent for the account of such Issuing Lender such other
Participant’s Percentage of any such payment.

 

(d)                                 Whenever any Issuing Lender receives a
payment of a reimbursement obligation as to which the Administrative Agent has
received (for the account of any such Issuing Lender) any payments from the
Participants pursuant to clause (c) above, such Issuing Lender shall forward
such payment to the Administrative Agent, which in turn shall distribute to each
Participant which has paid its Percentage thereof, in same day funds, an amount
equal to such Participant’s share (based upon the proportionate aggregate amount
originally funded by such Participant to the aggregate amount funded by all
Participants) of the principal amount of

 

47

--------------------------------------------------------------------------------


 

such reimbursement obligation and interest thereon accruing after the purchase
of the respective participations.

 

(e)                                  Each Issuing Lender shall, promptly after
the issuance of, or amendment to, a Letter of Credit give the Administrative
Agent and the Borrower written notice of such issuance or amendment, as the case
may be, and such notice shall be accompanied by a copy of the issued Letter of
Credit or amendment, as the case may be.  Upon receipt of such notice, the
Administrative Agent shall promptly notify each Participant, in writing, of such
issuance or amendment and in the event a Participant shall so request, the
Administrative Agent shall furnish such Participant with a copy of such issuance
or amendment.

 

(f)                                    Each Issuing Lender shall deliver to the
Administrative Agent, promptly on the first Business Day of each week, by
facsimile transmission, the aggregate daily Stated Amount available to be drawn
under the outstanding Letters of Credit issued by such Issuing Lender for the
previous week.  Upon request, the Administrative Agent shall, within 10 days
after the last Business Day of each calendar month, deliver to each Participant
a report setting forth for such preceding calendar month the aggregate daily
Stated Amount available to be drawn under all outstanding Letters of Credit
during such calendar month.

 

(g)                                 The obligations of the Participants to make
payments to the Administrative Agent for the account of the respective Issuing
Lender with respect to Letters of Credit issued by it shall be irrevocable and
not subject to any qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

 

(i)                                     any lack of validity or enforceability
of this Agreement or any of the other Credit Documents;

 

(ii)                                  the existence of any claim, setoff,
defense or other right which the Borrower or any of its Subsidiaries may have at
any time against a beneficiary named in a Letter of Credit, any transferee of
any Letter of Credit (or any Person for whom any such transferee may be acting),
the Administrative Agent, any Lender, any Issuing Lender, any Participant, or
any other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the Borrower or any of its
Subsidiaries and the beneficiary named in any such Letter of Credit);

 

(iii)                               any draft, certificate or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(iv)                              the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Credit
Documents; or

 

(v)                                 the occurrence of any Default or Event of
Default.

 

3.04  Agreement to Repay Letter of Credit Drawings.  (a)  The Borrower hereby
agrees to reimburse each Issuing Lender, by making payment to the Administrative
Agent in

 

48

--------------------------------------------------------------------------------


 

immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed, an “Unpaid Drawing”), not later
than four Business Days following receipt by the Borrower of notice of such
payment or disbursement (provided that no such notice shall be required to be
given if a Default or an Event of Default under Section 11.05 shall have
occurred and be continuing, in which case the Unpaid Drawing shall be due and
payable immediately without presentment, demand, protest or notice of any kind
(all of which are hereby waived by the Borrower)), with interest on the amount
so paid or disbursed by such Issuing Lender, to the extent not reimbursed prior
to 12:00 Noon (New York time) on the date of such payment or disbursement, from
and including the date paid or disbursed to but excluding the date such Issuing
Lender was reimbursed by the Borrower therefor at a rate per annum equal to the
Base Rate, as in effect from time to time, plus 2%; provided, however, to the
extent such amounts are not reimbursed prior to 12:00 Noon (New York time) on
the fourth Business Day following the receipt by the Borrower of notice of such
payment or disbursement or following the occurrence of a Default or an Event of
Default under Section 11.05, interest shall thereafter accrue on the amounts so
paid or disbursed by such Issuing Lender (and until reimbursed by the Borrower)
at a rate per annum equal to the Base Rate in effect from time to time plus 2%,
with such interest to be payable on demand.  Each Issuing Lender shall give the
Borrower prompt written notice of each Drawing under any Letter of Credit issued
by it, provided that the failure to give any such notice shall in no way affect,
impair or diminish the Borrower’s obligations hereunder.

 

(b)                                 The obligations of the Borrower under this
Section 3.04 to reimburse the respective Issuing Lender with respect to drawings
on Letters of Credit (each, a “Drawing”) (including, in each case, interest
thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any Lender (including in its capacity as
Issuing Lender or Participant or as Participant), or any non-application or
misapplication by the beneficiary of the proceeds of such Drawing, the
respective Issuing Lender’s only obligation to the Borrower being to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit.  Subject to the provisions of the
immediately preceding sentence, any action taken or omitted to be taken by any
Issuing Lender under or in connection with any Letter of Credit if taken or
omitted in the absence of gross negligence or willful misconduct as determined
by a court of competent jurisdiction, shall not create for such Issuing Lender
any resulting liability to the Borrower or any other Credit Party.

 

3.05  Increased Costs.  If at any time after the Original Effective Date, any
Issuing Lender or any Participant determines that the introduction of or any
change in any applicable law, rule, regulation, order, guideline or request or
in the interpretation or administration thereof by any governmental authority
charged with the interpretation or administration thereof, or compliance by any
Issuing Lender or any Participant with any request or directive by any such
authority (whether or not having the force of law), shall either (a) impose,
modify or make applicable any reserve, deposit, capital adequacy or similar
requirement against Letters of Credit issued by any Issuing Lender or
participated in by any Participant, or (b) impose on any Issuing Lender or any
Participant any other conditions relating, directly or indirectly, to this
Agreement or any Letter of Credit; and the result of any of the foregoing is to
increase the cost to any Issuing Lender or any Participant of issuing,
maintaining

 

49

--------------------------------------------------------------------------------


 

or participating in any Letter of Credit, or reduce the amount of any sum
received or receivable by any Issuing Lender or any Participant hereunder or
reduce the rate of return on its capital with respect to Letters of Credit,
then, upon demand to the Borrower by such Issuing Lender or any Participant (a
copy of which demand shall be sent by such Issuing Lender or such Participant to
the Administrative Agent), the Borrower agrees to pay to such Issuing Lender or
such Participant such additional amount or amounts as will compensate such
Lender for such increased cost or reduction in the amount receivable or
reduction on the rate of return on its capital.  Any Issuing Lender or any
Participant, upon determining that any additional amounts will be payable
pursuant to this Section 3.05, will give prompt written notice thereof to the
Borrower, which notice shall include a certificate submitted to such Borrower by
such Issuing Lender or such Participant (a copy of which certificate shall be
sent by such Issuing Lender or such Participant to the Administrative Agent),
setting forth in reasonable detail the basis for and the calculation of such
additional amount or amounts necessary to compensate such Issuing Lender or such
Participant, although the failure to give any such notice shall not release or
diminish the Borrower’s obligations to pay additional amounts pursuant to this
Section 3.05.  The certificate required to be delivered pursuant to this
Section 3.05 shall, if delivered in good faith and absent manifest error, be
final and conclusive and binding on the Borrower.

 

SECTION 4.  Commitment Commission; Fees; Reductions of Commitment.

 

4.01  Commitment Commission.  (a)  The Borrower agrees to pay the Administrative
Agent for distribution to each Non-Defaulting Lender a commitment commission
(the “Commitment Commission”) for the period commencing on the Restatement
Effective Date and ending on the Maturity Date (or such earlier date as the
Total Commitment shall have been terminated) computed at a rate per annum equal
to the Applicable Commitment Commission Rate of the daily average Total
Unutilized Commitment, as reflected in the financial statements for the most
recently ended Test Period.  Accrued Commitment Commission shall be due and
payable quarterly in arrears on each Scheduled Commitment Reduction Date and on
the Maturity Date (or such earlier date upon which the Total Commitment is
terminated).

 

(b)                                 The Borrower shall pay to the Administrative
Agent, for the Administrative Agent’s own account, such other fees as have been
agreed to in writing by the Borrower and the Administrative Agent.

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent for distribution to each Lender (based on each such
Lender’s respective Percentage), a fee in respect of each Letter of Credit (the
“Letter of Credit Fee”) for the period from and including the date of issuance
of such Letter of Credit to and including the date of termination or expiration
of such Letter of Credit, computed at a rate per annum equal to the Applicable
Margin then in effect from time to time on the daily Stated Amount of each such
Letter of Credit.  Accrued Letter of Credit Fees shall be due and payable
quarterly in arrears on each Payment Date and on the Maturity Date (or such
earlier date upon which the Total Commitment is terminated).

 

(d)                                 The Borrower agrees to pay directly to each
Issuing Lender, for its own account, a facing fee in respect of each Letter of
Credit issued by it (the “Facing Fee”) for the period from and including the
date of issuance of such Letter of Credit to and including the date

 

50

--------------------------------------------------------------------------------


 

of termination or expiration of such Letter of Credit, computed at a rate per
annum equal to 1/8 of 1% on the daily Stated Amount of such Letter of Credit,
provided that in any event the minimum amount of Facing Fees payable in any
twelve-month period for each Letter of Credit shall be not less than $500; it
being agreed that, on the day of issuance of any Letter of Credit and on each
anniversary thereof prior to the termination or expiration of such Letter of
Credit, if $500 will exceed the amount of Facing Fees that will accrue with
respect to such Letter of Credit for the immediately succeeding twelve-month
period, the full $500 shall be payable on the date of issuance of such Letter of
Credit and on each such anniversary thereof.  Except as otherwise provided in
the proviso to the immediately preceding sentence, accrued Facing Fees shall be
due and payable quarterly in arrears on each Payment Date and upon the first day
on or after the termination of the Total Commitment upon which no Letters of
Credit remain outstanding.

 

(e)                                  The Borrower agrees to pay, upon each
payment (including any partial payment) under, issuance of, extension of, or
amendment to, any Letter of Credit issued hereunder, such amount as shall at the
time of such event be the administrative charge which the respective Issuing
Lender is generally charging in connection with such occurrence with respect to
letters of credit.

 

4.02  Voluntary Termination of Unutilized Commitments.  Upon at least three
Business Day’s prior notice to the Administrative Agent at its Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right, at any time or from time to time,
without premium or penalty, to terminate or reduce the Total Unutilized
Commitment, in whole or in part, in integral multiples of $1,000,000 in the case
of partial reductions thereto, provided that each such reduction shall apply
proportionately to permanently reduce the Commitment of each Lender.

 

4.03  Mandatory Reduction of Commitments.  (a)  In addition to any other
mandatory commitment reductions pursuant to this Section 4.03, the Total
Commitment (and the Commitment of each Lender) shall terminate in its entirety
on the Maturity Date.

 

(b)                                 In addition to any other mandatory
commitment reductions pursuant to this Section 4.03, the Total Commitment shall
be permanently reduced at the times, and in the amounts, required by
Section 5.02.

 

(c)                                  Each reduction to, or termination of, the
Total Commitment pursuant to this Section 4.03 and Section 5.02 shall be applied
proportionately to reduce the Commitment of each Lender.

 

(d)                                 The Total Commitment shall be permanently
reduced to $550,000,000 on the Restatement Effective Date; provided that, for
the avoidance of doubt, no prior notice shall be required hereunder in
connection therewith.

 

SECTION 5.  Prepayments; Payments; Taxes.

 

5.01  Voluntary Prepayments.  The Borrower shall have the right to prepay the
Loans, without premium or penalty except as provided by law and Section 2.10, in
whole or in part at any time and from time to time on the following terms and
conditions:

 

51

--------------------------------------------------------------------------------


 

(i)                                     the Borrower shall give the
Administrative Agent prior to 12:00 Noon (New York time) at its Notice Office at
least three Business Days’ prior written notice (including e-mail notice or
telephonic notice promptly confirmed in writing) of its intent to prepay such
Loans, the amount of such prepayment and the specific Borrowing or Borrowings
pursuant to which made, which notice the Administrative Agent shall promptly
transmit to each of the Lenders;

 

(ii)                                  each prepayment shall be in an aggregate
principal amount of at least $1,000,000 or such lesser amount of a Borrowing
which is outstanding, provided that no partial prepayment of Loans made pursuant
to any Borrowing shall reduce the outstanding Loans made pursuant to such
Borrowing to an amount less than $1,000,000;

 

(iii)                               at the time of any prepayment of Loans
pursuant to this Section 5.01 on any date other than the last day of the
Interest Period applicable thereto, the Borrower shall pay the amounts required
pursuant to Section 2.10;

 

(iv)                              in the event of certain refusals by a Lender
as provided in Section 13.12(b) to consent to certain proposed changes, waivers,
discharges or terminations with respect to this Agreement which have been
approved by the Required Lenders, the Borrower may, upon five Business Days’
written notice to the Administrative Agent at its Notice Office (which notice
the Administrative Agent shall promptly transmit to each of the Lenders), prepay
all Loans, together with accrued and unpaid interest, Commitment Commission, and
other amounts owing to such Lender (or owing to such Lender with respect to each
Loan which gave rise to the need to obtain such Lender’s individual consent) in
accordance with said Section 13.12(b) so long as (A) the Commitment of such
Lender (if any) is terminated concurrently with such prepayment (at which time
Schedule I shall be deemed modified to reflect the changed Commitments) and
(B) the consents required by Section 13.12(b) in connection with the prepayment
pursuant to this clause (iv) have been obtained; and

 

(v)                                 except as expressly provided in the
preceding clause (iv), each prepayment in respect of any Loans made pursuant to
a Borrowing shall be applied pro rata among the Loans comprising such Borrowing,
provided that in connection with any prepayment of Loans pursuant to this
Section 5.01, at the Borrower’s election, such prepayment shall not be applied
to any Loan of a Defaulting Lender until all other Loans of Non-Defaulting
Lenders have been repaid in full.

 

5.02  Mandatory Repayments and Commitment Reductions.  (a)   On any day on which
the aggregate outstanding principal amount of Loans and the Letter of Credit
Outstandings (after giving effect to all other repayments thereof on such date)
exceeds the Total Commitment as then in effect (after giving effect to all other
reductions thereof on such date), the Borrower shall repay principal of Loans in
an amount equal to such excess.  If, after giving effect to the prepayment of
all outstanding Loans, the aggregate amount of the Letter of Credit Outstandings
exceeds the Total Commitment as then in effect (after giving effect to all other
repayments thereof on such date), the Borrower shall pay to the Collateral Agent
on such date an amount of cash or Cash Equivalents equal to the amount of such
excess (up to a maximum amount equal to the Letter of Credit Outstandings at
such time), such cash or Cash Equivalents to be held as

 

52

--------------------------------------------------------------------------------


 

security for all obligations of the Borrower hereunder in a cash collateral
account to be established by the Collateral Agent.

 

(b)                                 In addition to any other mandatory
repayments or commitment reductions pursuant to this Section 5.02, on the fifth
Business Day after each Scheduled Commitment Reduction Date occurring during the
period commencing on the Restatement Effective Date and ending on (and
including) March 31, 2013, the Total Commitment shall be permanently reduced by
an amount equal to Excess Liquidity determined on such Scheduled Commitment
Reduction Date.

 

(c)                                  In addition to any other mandatory
repayments or commitment reductions pursuant to this Section 5.02, on each
Scheduled Commitment Reduction Date set forth in the table below, the Borrower
shall be required to repay Loans and permanently reduce the Total Commitment as
then in effect by the amount set forth opposite such Scheduled Commitment
Reduction Date in the table below (each such reduction, as the same may be
reduced in accordance with Section 5.02(g), a “Scheduled Commitment Reduction”):

 

Scheduled Commitment Reduction Date

 

Amount

 

June 30, 2013

 

$

17,187,500

 

September 30, 2013

 

$

17,187,500

 

December 31, 2013

 

$

17,187,500

 

March 31, 2014

 

$

17,187,500

 

June 30, 2014

 

$

17,187,500

 

September 30, 2014

 

$

17,187,500

 

December 31, 2014

 

$

17,187,500

 

March 31, 2015

 

$

17,187,500

 

June 30, 2015

 

$

17,187,500

 

September 30, 2015

 

$

17,187,500

 

December 31, 2015

 

$

17,187,500

 

March 31, 2016

 

$

17,187,500

 

 

(d)                                 In addition to any other mandatory
repayments or commitment reductions pursuant to this Section 5.02, but without
duplication, on (i) the date of any Collateral Disposition involving a Primary
Collateral Vessel (other than a Collateral Disposition constituting an Event of
Loss) and (ii) the earlier of (A) the date which is 180 days following any
Collateral Disposition constituting an Event of Loss involving a Primary
Collateral Vessel and (B) the date of receipt by the Borrower, any of its
Subsidiaries or the Administrative Agent of the insurance proceeds relating to
such Event of Loss, the Total Commitment shall be permanently reduced by an
amount equal to the greater of (x) the product of the Total Commitment
multiplied by a fraction (A) the numerator of which is equal to the appraised
value (as determined in

 

53

--------------------------------------------------------------------------------


 

accordance with the most recent appraisal report delivered to the Administrative
Agent (or obtained by the Administrative Agent) pursuant to Section 9.01(c)) of
the Primary Collateral Vessel or Primary Collateral Vessels which is/are the
subject of such Collateral Disposition and (B) the denominator of which is equal
to the Aggregate Primary Collateral Vessel Value (as determined in accordance
with the most recent appraisal report delivered to the Administrative Agent (or
obtained by the Administrative Agent) pursuant to Section 9.01(c) prior to such
Collateral Disposition) and (y) in the case of a Primary Collateral Vessel which
is older than 15 years at the time of such Collateral Disposition (including
Event of Loss), the Net Cash Proceeds thereof.  Without limiting anything
otherwise provided for in this Agreement, the Borrower hereby acknowledges that
it is obliged to comply with Sections 10.10 and 10.11 at all times (including,
without limitation, after giving effect to any commitment reduction contemplated
by the foregoing Sections 5.02(b) and (c)).

 

(e)                                  In addition to any other mandatory
repayments or commitment reductions pursuant to this Section 5.02, upon the
occurrence of a default under Section 10.10 or 10.11, the Borrower shall be
required to repay Loans and reduce the Total Commitment in accordance with the
requirements of Section 10.10 or Section 10.11, as the case may be, in an amount
required to cure such default, provided that it is understood and agreed that
the requirement to repay Loans and reduce the Total Commitment under this
Section 5.02(e) shall not be deemed to be a waiver of any other right or remedy
that any Lender may have as a result of an Event of Default under Sections 10.10
or 10.11.

 

(f)                                    In addition to any other mandatory
repayments or commitment reductions pursuant to this Section 5.02, but without
duplication, if at any time the proceeds of a Collateral Disposition would be
required to repay the Junior Credit Agreement (without giving effect to any
reduction in the amounts otherwise payable thereunder pursuant to clause (I) of
the first proviso to Section 4.02(a) of the Junior Credit Agreement unless
otherwise agreed by the Required Lenders), to the extent the Collateral that is
the subject of the Collateral Disposition constitutes (x) Primary Collateral,
such proceeds shall be used to permanently reduce the Total Commitment by such
amount and (y) Secondary Collateral, such proceeds will be used (I) upon or
prior to the Discharge of First Priority Obligations (as defined in the
Secondary Intercreditor Agreement), to repay loans and permanently reduce the
total commitment under the $372M Credit Agreement and (II) after the Discharge
of First Priority Obligations (as defined in the Secondary Intercreditor
Agreement), to permanently reduce the Total Commitment by such amount, in each
case on the date that such proceeds would otherwise have been required to repay
the Junior Credit Agreement.

 

(g)                                 The amount of each Commitment reduction made
pursuant to Section 4.02 or required by Sections 5.02(d) and 5.02(f) shall be
applied to reduce the then remaining Scheduled Commitment Reductions pro rata
based upon the then remaining Scheduled Commitment Reductions after giving
effect to all prior reductions thereto.

 

(h)                                 With respect to each repayment of Loans
under Section 5.01 or required by this Section 5.02, the Borrower may designate
the specific Borrowing or Borrowings pursuant to which such Loans were made,
provided that (i) all Loans with Interest Periods ending on such date of
required repayment shall be paid in full prior to the payment of any other Loans
and (ii) each repayment of any Loans comprising a Borrowing shall be applied pro
rata among such

 

54

--------------------------------------------------------------------------------


 

Loans.  In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the preceding
provisions of this clause (h), make such designation in its sole reasonable
discretion with a view, but no obligation, to minimize breakage costs owing
pursuant to Section 2.10.

 

(i)                                     Notwithstanding anything to the contrary
contained elsewhere in this Agreement, the Total Commitment shall be reduced to
zero and all then outstanding Loans shall be repaid in full on the Maturity
Date.

 

5.03   Method and Place of Payment.  Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
not later than 12:00 Noon (New York time) on the date when due and shall be made
in Dollars in immediately available funds at the Payment Office of the
Administrative Agent or such other office in the State of New York as the
Administrative Agent may hereafter designate in writing.  Whenever any payment
to be made hereunder or under any Note shall be stated to be due on a day which
is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension.

 

5.04   Net Payments; Taxes.  (a)  All payments made by any Credit Party
hereunder or under any Note will be made without setoff, counterclaim or other
defense. All such payments will be made free and clear of, and without deduction
or withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, except as provided in the
second succeeding sentence, any tax imposed on or measured by the net income,
net profits or any franchise tax based on net income, net profits or net worth,
of a Lender pursuant to the laws of the jurisdiction in which it is organized or
the jurisdiction in which the principal office or applicable lending office of
such Lender is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect to such non-excluded taxes,
levies, imposts, duties, fees, assessments or other charges (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”).  If any Taxes are so levied or
imposed, the Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Note, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note.  If any amounts are payable in respect of Taxes pursuant to the
preceding sentence, the Borrower agrees to reimburse each Lender, upon the
written request of such Lender, for taxes imposed on or measured by the net
income, net profits or any franchise tax based on net income, net profits or net
worth, of such Lender pursuant to the laws of the jurisdiction in which such
Lender is organized or in which the principal office or applicable lending
office of such Lender is located or under the laws of any political subdivision
or taxing authority of any such jurisdiction in which such Lender is organized
or in which the principal office or applicable lending office of such Lender is
located and for any withholding of taxes as such Lender shall determine are
payable by, or withheld from, such Lender, in respect of such amounts so paid to
or on behalf of such Lender pursuant to the preceding sentence and in respect of
any amounts paid to or on behalf of such Lender

 

55

--------------------------------------------------------------------------------


 

pursuant to this sentence.  The Borrower will furnish to the Administrative
Agent within 45 days after the date of payment of any Taxes is due pursuant to
applicable law certified copies of tax receipts evidencing such payment by the
Borrower.  The Borrower agrees to indemnify and hold harmless each Lender, and
reimburse such Lender upon its written request, for the amount of any Taxes so
levied or imposed and paid by such Lender.

 

(b)                                 Each Lender agrees to use reasonable efforts
(consistent with legal and regulatory restrictions and subject to overall policy
considerations of such Lender) to file any certificate or document or to furnish
to the Borrower any information as reasonably requested by the Borrower that may
be necessary to establish any available exemption from, or reduction in the
amount of, any Taxes; provided, however, that nothing in this
Section 5.04(b) shall require a Lender to disclose any confidential information
(including, without limitation, its tax returns or its calculations).

 

(c)                                  If the Borrower pays any additional amount
under this Section 5.04 to a Lender and such Lender determines in its sole
discretion exercised in good faith that it has actually received or realized in
connection therewith any refund or any reduction of, or credit against, its Tax
liabilities in or with respect to the taxable year in which the additional
amount is paid (a “Tax Benefit”), such Lender shall pay to the Borrower an
amount that such Lender shall, in its sole discretion exercised in good faith,
determine is equal to the net benefit, after tax, which was obtained by such
Lender in such year as a consequence of such Tax Benefit; provided, however,
that (i) any Lender may determine, in its sole discretion exercised in good
faith consistent with the policies of such Lender, whether to seek a Tax
Benefit, (ii) any Taxes that are imposed on a Lender as a result of a
disallowance or reduction (including through the expiration of any tax credit
carryover or carryback of such Lender that otherwise would not have expired) of
any Tax Benefit with respect to which such Lender has made a payment to the
Borrower pursuant to this Section 5.04(c) shall be treated as a Tax for which
the Borrower is obligated to indemnify such Lender pursuant to this Section 5.04
without any exclusions or defenses, (iii) nothing in this Section 5.04(c) shall
require any Lender to disclose any confidential information to the Borrower
(including, without limitation, its tax returns), and (iv) no Lender shall be
required to pay any amounts pursuant to this Section 5.04(c) at any time during
which a Default or Event of Default exists.

 

SECTION 6.  Conditions Precedent to the Restatement Effective Date.  The
obligation of each Lender to make Loans on the Restatement Effective Date is
subject at the time of the making of such Loans to the satisfaction of the
following conditions:

 

6.01  Fees, etc.  On the Restatement Effective Date, the Borrower shall have
paid to the Administrative Agent, the Joint Lead Arrangers, the Joint
Bookrunners and the Lenders all costs, fees and expenses (including, without
limitation, the reasonable legal fees and expenses of White & Case LLP and
maritime counsel and other local counsel to the Administrative Agent) and other
compensation contemplated in connection with this Agreement payable to the
Administrative Agent, the Joint Lead Arrangers, the Joint Bookrunners and the
Lenders in respect of the transactions contemplated by this Agreement to the
extent then due and invoiced at least two Business Days prior to such
Restatement Effective Date, including without limitation, any fees required to
be paid to the Administrative Agent for further distribution to the Lenders
under the fee letters, dated on or around the date hereof, among the Parent, the
Borrower, the

 

56

--------------------------------------------------------------------------------


 

Administrative Agent and the other parties party thereto, which fee letters
shall survive the execution and delivery of this Agreement.

 

6.02  Collateral and Guaranty Requirements; Intercreditor Agreements.  (a)  On
or prior to the Restatement Effective Date, the Collateral and Guaranty
Requirements with respect to each Collateral Vessel shall have been satisfied,
and each Credit Document shall be in fully force and effect, or the
Administrative Agent shall have waived such requirements and/or conditioned such
waiver on the satisfaction of such requirements within a specified period of
time.

 

(b)                                 The Administrative Agent shall have received
a copy of the duly authorized and executed Intercreditor Agreement, which
Intercreditor Agreement shall be in form and substance reasonably satisfactory
to the Administrative Agent and shall be in full force and effect in accordance
with its terms.

 

(c)                                  The Administrative Agent shall have
received a copy of the duly authorized and executed Secondary Intercreditor
Agreement, which Secondary Intercreditor Agreement shall be in form and
substance reasonably satisfactory to the Administrative Agent and shall be in
full force and effect in accordance with its terms.

 

6.03  Margin Regulations.  On the Restatement Effective Date, all Loans and
other financing to be made pursuant to this Agreement shall be in full
compliance with all applicable requirements (including without limitation the
collateral valuation requirements) of law, including, without limitation, the
Margin Regulations and the collateral valuation requirements thereunder, and
each Lender in good faith shall be able to complete the relevant forms
establishing compliance with the Margin Regulations.

 

6.04  No Conflicts.  On the Restatement Effective Date, after giving effect to
the making of the Loans and the performance by the Credit Parties of the Credit
Documents, the financings incurred in connection therewith and the other
transactions contemplated hereby, there shall be no conflict with, or default
under, any material agreement or contractual or other restrictions which is
binding for the Borrower or any of its Subsidiaries.

 

6.05  Solvency Certificate.  On the Restatement Effective Date, the Borrower
shall cause to be delivered to the Administrative Agent a solvency certificate
from the senior financial officer of the Parent, in the form of Exhibit K, which
shall be addressed to the Administrative Agent and each of the Lenders and dated
the Restatement Effective Date, setting forth the conclusion that, after giving
effect to the incurrence of all the financings contemplated hereby, the Parent
and its Subsidiaries, taken as a whole, and the Borrower, Arlington and their
Subsidiaries, taken as a whole, are not insolvent and will not be rendered
insolvent by the incurrence of such indebtedness, and will not be left with
unreasonably small capital with which to engage in their respective businesses
and will not have incurred debts beyond their ability to pay such debts as they
mature.

 

6.06  Financial Statements.  On or prior to the Restatement Effective Date, the
Administrative Agent shall have received copies of (i) the financial statements
referred to in Sections 8.05(a), which financial statements shall be in form and
substance reasonably

 

57

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent and (ii) Cash Flow Projections for the
13-week period beginning on the Restatement Effective Date in form and substance
reasonably satisfactory to the Lenders.

 

6.07  Material Adverse Change; Approvals.  (a)  On the Restatement Effective
Date, nothing shall have occurred since December 31, 2010 (and neither the
Administrative Agent nor the Required Lenders shall have become aware of any
facts or conditions not previously known to the Administrative Agent or the
Required Lenders) which the Administrative Agent or the Required Lenders shall
determine is reasonably likely to have a Material Adverse Effect.

 

(b)                                 On or prior to the Initial Borrowing Date,
all necessary governmental (domestic and foreign) and third party approvals
and/or consents in connection with the Loans, the other transactions
contemplated hereby and the granting of Liens under the Credit Documents shall
have been obtained and remain in effect, and all applicable waiting periods with
respect thereto shall have expired without any action being taken by any
competent authority which restrains, prevents or imposes materially adverse
conditions upon the consummation of this Agreement or the other transactions
contemplated by the Credit Documents or otherwise referred to herein or
therein.  On the Restatement Effective Date, there shall not exist any judgment,
order, injunction or other restraint issued or filed or a hearing seeking
injunctive relief or other restraint pending or notified prohibiting or imposing
materially adverse conditions upon this Agreement or the other transactions
contemplated by the Credit Documents or otherwise referred to herein or therein.

 

6.08  Litigation.  On the Restatement Effective Date, there shall be no actions,
suits or proceedings pending or threatened (i) with respect to this Agreement or
any other Credit Document or (ii) which the Administrative Agent shall determine
has had, or could reasonably be expected to have, a Material Adverse Effect.

 

6.09  Environmental Laws.  On the Restatement Effective Date, there shall not
exist any condition or occurrence on or arising from any Vessel or property
owned or operated or occupied by the Parent or any of its Subsidiaries that
(a) results in material noncompliance by the Parent or such Subsidiary with any
applicable Environmental Law which could be reasonably be expected to have a
Material Adverse Effect or (b) could reasonably be expected to form the basis of
an Environmental Claim against the Parent or any of its Subsidiaries or any such
Vessel or property which, in any case, could be reasonably expected to have a
Material Adverse Effect.

 

6.10  Refinancing.  (a)  On or prior to the Restatement Effective Date, the
Total Commitment under the Original Credit Agreement shall have been permanently
reduced to $550,000,000 (and the Loans shall have been repaid to the extent they
exceed $550,000,000 after such reduction) and all letters of credit issued
thereunder shall continue under this Agreement pursuant to Section 3.01(d) (the
“Refinancing”).

 

(b)                                 On or prior to the Restatement Effective
Date, (x) the Borrower shall have entered into the $372M Credit Agreement and
other $372M Credit Agreements, which shall be in form and substance satisfactory
to the Administrative Agent and shall be in full force and effect and (y) the
Administrative Agent shall have received a true and correct copy thereof.

 

58

--------------------------------------------------------------------------------


 

(c)                                  On or prior to the Restatement Effective
Date, the Administrative Agent shall have received a copy of Junior Credit
Agreement, which Junior Credit Agreement shall be in form and substance
reasonably satisfactory to the Administrative Agent.

 

(d)                                 On or prior to the Restatement Effective
Date, (x) the Borrower and its Subsidiaries shall have no outstanding
Indebtedness except for (i) the Loans, (ii) subject to preceding clause (a) and
(b), indebtedness under the $372M Credit Agreement, (iii) indebtedness under the
Junior Credit Agreement, (iv) indebtedness under the Senior Unsecured Notes and
(v) certain other Indebtedness of the Borrower and its Subsidiaries listed on
Schedule V and (y) GMSCII and/or the Borrower, as applicable, shall have
received the proceeds in the amount of $200,000,000 from the Junior Credit
Agreement and such proceeds shall be applied to the Refinancing and to repay the
loans under the $372M Credit Agreement in an amount of no less than $25,000,000.

 

6.11  Appraisals.  On or prior to the Restatement Effective Date, the
Administrative Agent shall have received an appraisal report of a recent date
(and in no event dated earlier than 60 days prior to the Restatement Effective
Date) in scope, form and substance, and from two Approved Appraisers, reasonably
satisfactory to the Administrative Agent, stating the then current Fair Market
Value of each of the Collateral Vessels on such date, the results of which shall
be reasonably satisfactory to the Administrative Agent.

 

SECTION 7.  Conditions Precedent to All Credit Events.  The obligation of each
Lender to make Loans (including Loans made on the Initial Borrowing Date and
each Borrowing Date thereafter), and the obligation of any Issuing Lender to
issue any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

7.01  No Default; Representations and Warranties.  At the time of each such
Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default, and (ii) all representations and warranties of the
Parent and its Subsidiaries contained herein or in any other Credit Document
shall be true and correct in all material respects both before and after giving
effect to such Credit Event with the same effect as though such representations
and warranties had been made on the date of such Credit Event (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date).

 

7.02  Notice of Borrowing.  (a) Prior to the making of each Loan, the
Administrative Agent shall have received the Notice of Borrowing required by
Section 2.03(a).  The acceptance of the proceeds of each Credit Event shall
constitute a representation and warranty by the Borrower to the Administrative
Agent and each of the Lenders that all of the applicable conditions specified in
Section 6 and in this Section 7 and applicable to such Credit Event have been
satisfied as of that time.  All of the applicable Notes, certificates, legal
opinions and other documents and papers referred to in Section 6 and in this
Section 7, unless otherwise specified, shall be delivered to the Administrative
Agent at the Notice Office for the account of each of the Lenders and, except
for the Notes, in sufficient counterparts for each of the Lenders and shall be
in form and substance reasonably satisfactory to the Administrative Agent.

 

59

--------------------------------------------------------------------------------


 

(b)                                 Prior to the issuance of each Letter of
Credit, the Administrative Agent and the respective Issuing Lender shall have
received a Letter of Credit Request meeting the requirements of Section 3.02.

 

SECTION 8.  Representations, Warranties and Agreements.  In order to induce the
Lenders to enter into this Agreement and to make the Loans and issue (or
participate in) the Letters of Credit, each of the Parent, GMSCII, Arlington and
the Borrower makes the following representations, warranties and agreements, in
each case on the Restatement Effective Date, all of which shall survive the
execution and delivery of this Agreement and the Notes and the making of the
Loans and issuance of the Letter of Credit, with the occurrence of each Credit
Event on or after the Restatement Effective Date being deemed to constitute a
representation and warranty that the matters specified in this Section 8 are
true and correct in all material respects on and as of the Restatement Effective
Date and on the date of each such Credit Event (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date):

 

8.01  Corporate/Limited Liability Company/Limited Partnership Status.  Each
Credit Party (i) is a duly organized and validly existing corporation, limited
liability company or limited partnership, as the case may be, in good standing
under the laws of the jurisdiction of its incorporation or formation, (ii) has
the corporate or other applicable power and authority to own its property and
assets and to transact the business in which it is currently engaged and
presently proposes to engage and (iii) is duly qualified and is authorized to do
business and is in good standing in each jurisdiction where the conduct of its
business as currently conducted requires such qualifications, except for
failures to be so qualified which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

8.02  Corporate Power and Authority.  Each Credit Party has the corporate or
other applicable power and authority to execute, deliver and perform the terms
and provisions of each of the Documents to which it is party and has taken all
necessary corporate or other applicable action to authorize the execution,
delivery and performance by it of each of such Documents.  Each Credit Party has
duly executed and delivered each of the Documents to which it is party, and each
of such Documents constitutes the legal, valid and binding obligation of such
Credit Party enforceable against such Credit Party in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

 

8.03  No Violation.  Neither the execution, delivery or performance by any
Credit Party of the Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, will (i) contravene any material provision of
any applicable law, statute, rule or regulation or any applicable order,
judgment, writ, injunction or decree of any court or governmental
instrumentality, (ii) conflict with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to the Security Documents) upon any of the material
properties or assets of the Parent or any of its Subsidiaries

 

60

--------------------------------------------------------------------------------


 

pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, to which the Parent or any of its Subsidiaries is a party or by
which it or any of its material property or assets is bound or to which it may
be subject or (iii) violate any provision of the Certificate of Incorporation or
By-Laws (or equivalent organizational documents) of the Parent or any of its
Subsidiaries.

 

8.04  Governmental Approvals.  No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except as have been obtained or made or, in the case of any filings or
recordings in respect of the Security Documents (other than the Collateral
Vessel Mortgages and the Secondary Collateral Vessel Mortgages), will be made
within 10 days of the date such Security Document is required to be executed
pursuant hereto), or exemption by, any governmental or public body or authority,
or any subdivision thereof, is required to authorize, or is required in
connection with, (i) the execution, delivery and performance by any Credit Party
of any Document to which it is a party or (ii) the legality, validity, binding
effect or enforceability of any Document to which it is a party.

 

8.05  Financial Statements; Financial Condition; Undisclosed Liabilities.  (a) 
The audited consolidated balance sheets of the Parent as at December 31, 2008,
December 31, 2009 and December 31, 2010 and the related consolidated statements
of operations and of cash flows for the fiscal years ended on such dates,
reported on by and accompanied by, in the case of the annual financial
statements, an unqualified report from Deloitte & Touche LLP, present fairly the
consolidated financial condition of the Parent as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended.  All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as approved by
the aforementioned firm of accountants and disclosed therein).  Neither the
Parent nor any of its Subsidiaries has any material guarantee obligations,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the financial statements referred to in
the preceding sentence (it being understood that with respect to guarantee
obligations, the underlying debt is so reflected).

 

(b)                                 Except as fully disclosed in the financial
statements and the notes related thereto delivered pursuant to Section 8.05(a),
there were as of the Restatement Effective Date no liabilities or obligations
with respect to the Parent or any of its Subsidiaries of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either individually or in the aggregate, would be materially adverse to
the Parent and its Subsidiaries taken as a whole.  As of the Restatement
Effective Date, none of the Credit Parties knows of any basis for the assertion
against it of any liability or obligation of any nature that is not fairly
disclosed (including, without limitation, as to the amount thereof) in the
financial statements and the notes related thereto delivered pursuant to
Section 8.05(a) which, either individually or in the aggregate, could reasonably
be expected to be materially adverse to the Parent and its Subsidiaries taken as
a whole.

 

(c)                                  Since December 31, 2010, nothing has
occurred that has had or could reasonably be expected to have a Material Adverse
Effect.

 

61

--------------------------------------------------------------------------------


 

(d)                                 The Projections delivered by the Parent to
the Administrative Agent and the Lenders prior to the Restatement Effective Date
have been prepared in good faith and are based on GAAP and reasonable
assumptions, and there are no statements or conclusions in such Projections
which are based upon or include information known to the Parent on the
Restatement Effective Date to be misleading in any material respect or which
fail to take into account material information known to the Parent on the
Restatement Effective Date regarding the matters reported therein.  On the
Restatement Effective Date, the Parent believes that such Projections are
reasonable and attainable, it being recognized by the Lenders, however, that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by the Projections may
differ from the projected results included in such Projections.

 

8.06  Litigation.  There are no actions, suits, investigations (conducted by any
governmental or other regulatory body of competent jurisdiction) or proceedings
pending or, to the knowledge of the Parent, GMSCII, Arlington or the Borrower,
threatened against the Parent or any of its Subsidiaries that could reasonably
be expected to have a Material Adverse Effect.

 

8.07  True and Complete Disclosure.  All factual information (taken individually
or as a whole) furnished by or on behalf of the Parent, GMSCII, Arlington or the
Borrower in writing to the Administrative Agent or any Lender (including,
without limitation, all information contained in the Documents and any financial
statement referred to in Section 8.05(a)) for purposes of or in connection with
this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken individually
or as a whole) hereafter furnished by or on behalf of the Parent, GMSCII,
Arlington or the Borrower in writing to the Administrative Agent or any Lender
will be, true and accurate in all material respects and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time as such information was
provided.

 

8.08  Use of Proceeds; Margin Regulations.  (a) All proceeds of the Loans may be
used only for the following (i) to effect the Refinancing, (ii) to issue Letters
of Credit and/or (iii) for working capital, Capital Expenditures and general
corporate purposes.

 

(b)                                 No part of the proceeds of any Loan will be
used to purchase or carry any Margin Stock or to extend credit for the purpose
of purchasing or carrying any Margin Stock except to purchase or carry or extend
credit for the purpose of purchasing or carrying such Margin Stock as may be
permitted to be purchased or carried pursuant to the terms of Sections
10.05(vi), (vii) and (xi).  Neither the making of any Loan nor the use of the
proceeds thereof nor the occurrence of any other Credit Event will violate or be
inconsistent with the Margin Regulations.

 

8.09  Tax Returns and Payments.  The Parent and each of its Subsidiaries has
timely filed all U.S. federal income tax returns, statements, forms and reports
for taxes and all other material U.S. and non-U.S. tax returns, statements,
forms and reports for taxes required to be filed by or with respect to the
income, properties or operations of the Parent and/or any of its Subsidiaries
(the “Returns”).  The Returns accurately reflect in all material respects all
liability for taxes of the Parent and its Subsidiaries as a whole for the
periods covered thereby.  The Parent and each of its Subsidiaries have at all
times paid, or have provided adequate reserves (in

 

62

--------------------------------------------------------------------------------


 

accordance with GAAP) for the payment of, all taxes shown as due on the Returns
and all other material U.S. federal, state and non-U.S. taxes payable by them. 
There is no material action, suit, proceeding, investigation, audit, or claim
now pending or, to the knowledge of the Parent or any of its Subsidiaries,
threatened by any authority regarding any taxes relating to the Parent or any of
its Subsidiaries.  As of the Restatement Effective Date, neither the Parent nor
any of its Subsidiaries has entered into an agreement or waiver or been
requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes of the Parent or any
of its Subsidiaries, or is aware of any circumstances that would cause the
taxable years or other taxable periods of the Parent or any of its Subsidiaries
not to be subject to the normally applicable statute of limitations.  Neither
the Parent nor any of its Subsidiaries (i) has engaged in any “listed
transaction” within the meaning of Section 6011 of the Code or (ii) has any
actual or potential liability for the taxes of any Person (other than the Parent
or any of its present or former Subsidiaries) under Treasury regulation
Section 1.1502-6 (or any similar provision of state, local, foreign or
provincial law).

 

8.10  Compliance with ERISA.  (a) Schedule VII sets forth, as of the Restatement
Effective Date, each Plan; with respect to each Plan, other than any
Multiemployer Plan (and each related trust, insurance contract or fund), there
has been no failure to be in substantial compliance with its terms and with all
applicable laws, including without limitation ERISA and the Code, that could
reasonably be expected to give rise to a Material Adverse Effect; each Plan,
other than any Multiemployer Plan (and each related trust, if any), which is
intended to be qualified under Section 401(a) of the Code has received a
determination letter (or an opinion letter) from the Internal Revenue Service to
the effect that it meets the requirements of Sections 401(a) and 501(a) of the
Code; no Reportable Event has occurred; to the best knowledge of the Parent or
any of its Subsidiaries or ERISA Affiliates no Plan which is a Multiemployer
Plan is insolvent or in reorganization; no Plan has an Unfunded Current
Liability in an amount material to Borrower’s operation; no Plan (other than a
Multiemployer Plan) which is subject to Section 412 of the Code or Section 302
of ERISA has failed to satisfy minimum funding standards, or has applied for or
received a waiver of the minimum funding standards or an extension of any
amortization period, within the meaning of Section 412 or 430 of the Code or
Section 302 or 303 of ERISA; with respect to each Plan (other than a
Multiemployer Plan) its actuary has certified that such Plan is not an at-risk
plan within the meaning of Section 430 of the Code or Section 303 of ERISA; all
contributions required to be made with respect to a Plan have been or will be
timely made (except as disclosed on Schedule VII); neither the Parent nor any of
its Subsidiaries nor any ERISA Affiliate has incurred any material liability
(including any indirect, contingent or secondary liability) to or on account of
a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 436(f), 4971 or 4975 of the Code or
expects to incur any such liability under any of the foregoing sections with
respect to any Plan; no condition exists which presents a material risk to the
Parent or any of its Subsidiaries or any ERISA Affiliate of incurring a
liability to or on account of a Plan pursuant to the foregoing provisions of
ERISA and the Code; no proceedings have been instituted by the PBGC to terminate
or appoint a trustee to administer any Plan (in the case of a Multiemployer
Plan, to the best knowledge of the Parent or any of its Subsidiaries or ERISA
Affiliates) which is subject to Title IV of ERISA; no action, suit, proceeding,
hearing, audit or investigation with respect to the administration, operation or
the investment of assets of any Plan (other than routine claims for benefits) is
pending, or, to the best knowledge of the Parent or any of its Subsidiaries,
expected or threatened which could reasonably be expected to have a Material
Adverse Effect; using

 

63

--------------------------------------------------------------------------------


 

actuarial assumptions and computation methods consistent with Part 1 of subtitle
E of Title IV of ERISA, the Parent and its Subsidiaries and ERISA Affiliates
would have no liabilities to any Plans which are Multiemployer Plans in the
event of a complete withdrawal therefrom in an amount which could reasonably be
expected to have a Material Adverse Effect; neither the Borrower nor any of its
Subsidiaries nor any ERISA Affiliate has received any notice that a Plan which
is a Multiemployer Plan is in endangered or critical status under Section 305 of
ERISA; each group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) which covers or has covered employees or former
employees of the Parent, any of its Subsidiaries, or any ERISA Affiliate has at
all times been operated in material compliance with the provisions of Part 6 of
subtitle B of Title I of ERISA and Section 4980B of the Code; no lien imposed
under the Code or ERISA on the assets of the Parent or any of its Subsidiaries
or any ERISA Affiliate exists nor has any event occurred which could reasonably
be expected to give rise to any such lien on account of any Plan; and the Parent
and its Subsidiaries do not maintain or contribute to any employee welfare plan
(as defined in Section 3(1) of ERISA) which provides benefits to retired
employees or other former employees (other than as required by Section 601 of
ERISA) or any Plan the obligations with respect to which could reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Each Foreign Pension Plan has been
maintained in substantial compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities.  All contributions required to be made with respect to a Foreign
Pension Plan have been or will be timely made.  Neither the Parent nor any of
its Subsidiaries has incurred any obligation in connection with the termination
of or withdrawal from any Foreign Pension Plan that could reasonably be expected
to have a Material Adverse Effect.  Neither the Parent nor any of its
Subsidiaries maintains or contributes to any Foreign Pension Plan the
obligations with respect to which could in the aggregate reasonably be expected
to have a Material Adverse Effect.

 

8.11  The Security Documents.  After the execution and delivery thereof and upon
the taking of the actions mentioned in the second immediately succeeding
sentence, each of the Security Documents creates in favor of the Collateral
Agent for the benefit of the Secured Creditors (x) in the case of the Collateral
Vessel Mortgages, the Assignments of Earnings, the Assignments of Insurances,
the Pledge Agreement and the Parent Pledge Agreement, a legal, valid and
enforceable fully perfected first priority security interest in and Lien on all
right, title and interest of the Credit Parties party thereto in the Primary
Collateral described therein and (y) in the case of the Secondary Collateral
Vessel Mortgages, the Secondary Assignments of Earnings, the Secondary
Assignments of Insurances and the Secondary Pledge Agreement, a legal, valid and
enforceable fully perfected second priority security interest in and Lien on all
right, title and interest of the Credit Parties party thereto in the Secondary
Collateral described therein, in the case of each of (x) and (y) above, subject
to no other Liens except for Permitted Liens.  No filings or recordings are
required in order to perfect the security interests created under any Security
Document except for filings or recordings which shall have been made on or prior
to the Initial Borrowing Date and such other filings made on or prior to the
tenth day after the Restatement Effective Date, subject in each case to
Section 8.03.

 

64

--------------------------------------------------------------------------------


 

8.12  Capitalization.  (a) On the Restatement Effective Date and after giving
effect to the conditions precedent related thereto: (1) the authorized capital
stock of the Borrower shall consist of 100 shares of common stock, $0.01 par
value per share, 100% of which shares shall be issued and outstanding and owned
by the Parent; (2) all such outstanding shares shall have been duly and validly
issued, fully paid and non-assessable and issued free of preemptive rights; and
(3) the Borrower shall not have outstanding any securities convertible into or
exchangeable for its capital stock or outstanding any rights to subscribe for or
to purchase, or any options for the purchase of, or any agreement providing for
the issuance (contingent or otherwise) of, or any calls, commitments or claims
of any character relating to, its capital stock or any stock appreciation or
similar rights.

 

(b)                                 Except as set forth in Schedule IX, as of
the Restatement Effective Date and after giving effect to the conditions
precedent related thereto, there are (i) no other shares of capital stock or
other Equity Interests or voting securities of the Parent, (ii) no securities of
the Parent convertible into or exchangeable for capital stock or other Equity
Interests or voting securities of the Parent, (iii) no options, warrants,
purchase rights, subscription rights, conversion rights, exchange rights or
other similar contracts or commitments that could require the Parent to issue,
sell or otherwise cause to become outstanding any of its Equity Interests and
(iv) no stock appreciation, phantom stock, profit participation or similar
rights with respect to the Parent or any repurchase, redemption or other
obligation to acquire for value any capital stock of the Parent.

 

(c)                                  As of the Restatement Effective Date, all
outstanding shares of the Parent’s capital stock are duly authorized, validly
issued, fully paid and nonassessable and, except as set forth in Schedule IX,
not subject to or issued in violation of any purchase option, call option, right
of first refusal, preemptive right, subscription right or any similar right
under any provision of the Business Corporations Act of the Republic of the
Marshall Islands 1990, the articles of incorporation of the Parent, the bylaws
of the Parent or any agreement to which the Parent is a party or otherwise
bound.  None of the shares of the capital stock of the Parent have been issued
in violation of any securities Laws.  There are no accrued and unpaid dividends
with respect to any outstanding shares of capital stock of the Parent.

 

8.13  Subsidiaries.  On the Restatement Effective Date, the Parent has no
Subsidiaries other than those Subsidiaries listed on Schedule VIII (which
Schedule identifies the correct legal name, direct owner, percentage ownership
and jurisdiction of organization of each such Subsidiary on the date hereof). 
On the Restatement Effective Date, all outstanding capital stock, membership
interests, partnership interests, units or other form of equity, of each class
outstanding, of each of the Subsidiaries listed on Schedule VIII has been
validly issued, is fully paid and non-assessable (to the extent applicable) and,
except in the case of the Parent, is owned beneficially and of record by a
Credit Party free and clear of all Liens other than the security interests
created by the Credit Documents, the $372M Credit Documents and the Junior
Credit Documents and Permitted Liens.

 

8.14  Compliance with Statutes, etc.  The Parent and each of its Subsidiaries is
in compliance in all material respects with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property, except such non-compliances that

 

65

--------------------------------------------------------------------------------


 

could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

8.15  Investment Company Act.  Neither the Parent, nor any of its Subsidiaries,
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

8.16  Money Laundering.  (a) To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading and Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, and (ii) the PATRIOT
Act.  No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

(b)                                 None of the Credit Parties nor, to the best
knowledge of the Parent, GMSCII, Arlington and the Borrower after due inquiry,
any Affiliate of any Credit Party, is, or will be after consummation of the
Transaction and application of the proceeds of the Loans, by reason of being a
“national” of a “designated foreign country” or a “specially designated
national” within the meaning of the Regulations of the Office of Foreign Assets
Control, United States Treasury Department (31 C.F.R., Subtitle B, Chapter V),
or for any other reason, in violation of, any United States Federal Statute or
Presidential Executive Order concerning trade or other relations with any
foreign country or any citizen or national thereof.

 

8.17  Pollution and Other Regulations.  (a)  Each of the Parent and its
Subsidiaries is in compliance with all applicable Environmental Laws governing
its business, except for such failures to comply as are not reasonably likely to
have a Material Adverse Effect, and neither the Parent nor any of its
Subsidiaries is liable for any penalties, fines or forfeitures for failure to
comply with any of the foregoing except for such penalties, fines or forfeitures
as are not reasonably likely to have a Material Adverse Effect.  All licenses,
permits, registrations or approvals required for the business of the Parent and
each of its Subsidiaries, as conducted as of the Restatement Effective Date,
under any Environmental Law have been secured and the Parent and each of its
Subsidiaries is in substantial compliance therewith, except for such failures to
secure or comply as are not reasonably likely to have a Material Adverse
Effect.  Neither the Parent nor any of its Subsidiaries is in any respect in
noncompliance with, breach of or default under any applicable writ, order,
judgment, injunction, or decree to which the Parent or such Subsidiary is a
party or which would affect the ability of the Parent or such Subsidiary to
operate any Vessel, Real Property or other facility and no event has occurred
and is continuing which, with the passage of time or the giving of notice or
both, would constitute noncompliance, breach of or default thereunder, except in
each such case, such noncompliance, breaches or defaults as are not likely to,
individually or in the aggregate, have a Material Adverse Effect.  There are, as
of the Restatement Effective Date, no Environmental Claims pending or, to the
knowledge of the Parent or the Borrower, threatened, against the Parent or any
of its Subsidiaries in respect of which an unfavorable decision, ruling or
finding would be reasonably likely to have a Material Adverse Effect.  There are
no facts, circumstances, conditions or occurrences on any Vessel,

 

66

--------------------------------------------------------------------------------


 

Real Property or other facility owned or operated by the Parent or any of its
Subsidiaries that is reasonably likely (i) to form the basis of an Environmental
Claim against the Parent, any of its Subsidiaries or any Vessel, Real Property
or other facility owned by the Parent or any of its Subsidiaries, or (ii) to
cause such Vessel, Real Property or other facility to be subject to any
restrictions on its ownership, occupancy, use or transferability under any
Environmental Law, except in each such case, such Environmental Claims or
restrictions that individually or in the aggregate are not reasonably likely to
have a Material Adverse Effect.

 

(b)                                 Hazardous Materials have not at any time
prior to the date of this Agreement or any subsequent Credit Event, been
(i) generated, used, treated or stored on, or transported to or from, any
Vessel, Real Property or other facility at any time owned or operated by the
Parent or any of its Subsidiaries or (ii) released on or from any such Vessel,
Real Property or other facility, in each case where such occurrence or event,
either individually or in the aggregate, is reasonably likely to have a Material
Adverse Effect.

 

8.18  Labor Relations.  Neither the Parent nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect and there is (i) no unfair labor practice complaint
pending against the Parent or any of its Subsidiaries or, to the Parent’s
knowledge, threatened against any of them before the National Labor Relations
Board, and no material grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against the Parent or
any of its Subsidiaries or, to the Parent’s knowledge, threatened against any of
them, (ii) no strike, labor dispute, slowdown or stoppage pending against the
Parent or any of its Subsidiaries or, to the Parent’s knowledge, threatened
against the Parent or any of its Subsidiaries and (iii) no union representation
proceeding pending with respect to the employees of the Parent or any of its
Subsidiaries, except (with respect to the matters specified in clauses (i),
(ii) and (iii) above) as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

8.19  Patents, Licenses, Franchises and Formulas.  The Parent and each of its
Subsidiaries owns, or has the right to use, and has the right to enforce and
prevent any third party from using, all material patents, trademarks, permits,
service marks, trade names, copyrights, licenses, franchises and formulas, and
has obtained assignments of all leases and other rights of whatever nature,
necessary for the present conduct of its business, without any known conflict
with the rights of others, except for such failures and conflicts which could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

8.20  Indebtedness.  Schedule V sets forth a true and complete list of all
Indebtedness of the Parent and its Subsidiaries as of the Restatement Effective
Date (other than Indebtedness under the $372M Credit Documents, the Junior
Credit Documents and the Senior Unsecured Note Documents) and which is to remain
outstanding after giving effect to the Restatement Effective Date (the “Existing
Indebtedness”), in each case showing the aggregate principal amount thereof and
the name of the borrower and any other entity which directly or indirectly
guarantees such debt.

 

67

--------------------------------------------------------------------------------


 

8.21  Insurance.  Schedule VI sets forth a true and complete listing of all
insurance maintained by each Credit Party as of the Restatement Effective Date,
with the amounts insured (and any deductibles) set forth therein (the “Required
Insurance”).

 

8.22  Concerning the Collateral Vessels.  The name, registered owner (which
shall be a Subsidiary Guarantor), official number, and jurisdiction of
registration and flag (which shall be in an Acceptable Flag Jurisdiction) of
each Collateral Vessel is set forth on Schedule III.  Each Collateral Vessel is
and will be operated in compliance with all applicable law, rules and
regulations, except such noncompliance as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

8.23  Citizenship.  The Parent and each other Credit Party which owns or
operates, or will own or operate, one or more Collateral Vessels is, or will be,
qualified to own and operate such Collateral Vessels under the laws of the
Republic of the Marshall Islands, the Republic of Liberia or Bermuda, as
applicable, or such other jurisdiction in which any such Collateral Vessels are
permitted, or will be permitted, to be flagged in accordance with the terms of
the respective Collateral Vessel Mortgages and the respective Secondary
Collateral Vessel Mortgages.

 

8.24  Collateral Vessel Classification; Flag.  Each Collateral Vessel is (i) or
will be, classified in the highest class available for Vessels of its age and
type with a classification society listed on Schedule X hereto or another
internationally recognized classification society acceptable to the Collateral
Agent, free of any conditions or recommendations, other than as permitted, or
will be permitted, under the Collateral Vessel Mortgage, or the Secondary
Collateral Vessel Mortgage, as applicable, and (ii) flagged in an Acceptable
Flag Jurisdiction.

 

8.25  No Immunity.  The Parent does not, nor does any other Credit Party or any
of their respective properties, have any right of immunity on the grounds of
sovereignty or otherwise from the jurisdiction of any court or from setoff or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of any jurisdiction.  The execution and delivery of the Credit Documents by the
Credit Parties and the performance by them of their respective obligations
thereunder constitute commercial transactions.

 

8.26  Fees and Enforcement.  No fees or taxes, including, without limitation,
stamp, transaction, registration or similar taxes, are required to be paid to
ensure the legality, validity, or enforceability of this Agreement or any of the
other Credit Documents other than recording taxes and, if applicable, the
payment of stamp tax in Singapore in respect of this Agreement which have been,
or will be, paid by the Parent or any of its Subsidiaries as and to the extent
due.  Under the laws of the Republic of the Marshall Islands, the United
Kingdom, the Bahamas, Bermuda, the Republic of Malta, the United States or the
Republic of Liberia (or any other Acceptable Flag Jurisdiction), as applicable,
the choice of the laws of the State of New York as set forth in the Credit
Documents which are stated to be governed by the laws of the State of New York
is a valid choice of law, and the irrevocable submission by each Credit Party to
jurisdiction and consent to service of process and, where necessary, appointment
by such Credit Party of an agent for service of process, in each case as set
forth in such Credit Documents, is legal, valid, binding and effective.

 

68

--------------------------------------------------------------------------------


 

8.27  Form of Documentation.  Each of the Credit Documents is, or when executed
will be, in proper legal form under the laws of the Republic of the Marshall
Islands, the United Kingdom, the Bahamas, Bermuda, the Republic of Malta, the
United States or the Republic of Liberia (or any other applicable Acceptable
Flag Jurisdiction), as applicable, for the enforcement thereof under such laws,
subject only to such matters which may affect enforceability arising under the
law of the State of New York.  To ensure the legality, validity, enforceability
or admissibility in evidence of each such Credit Document in the Republic of the
Marshall Islands, the United Kingdom, the Bahamas, Bermuda, the Republic of
Malta, the United States or the Republic of Liberia (or any other applicable
Acceptable Flag Jurisdiction), as applicable, it is not necessary that any
Credit Document or any other document be filed or recorded with any court or
other authority in the Republic of the Marshall Islands, the United Kingdom, the
Bahamas, Bermuda, the Republic of Malta, the United States or the Republic of
Liberia (or any other applicable Acceptable Flag Jurisdiction), as applicable,
or notarized or executed under seal, or physically executed in any such
jurisdiction, except as have been made, or will be made, in accordance with
Sections 6 and 7.

 

8.28  Solvency.  After giving effect to (a) the Loans, (b) the consummation of
the Transaction and (c) the payment and accrual of all transaction costs in
connection with the foregoing, the Parent and its Subsidiaries taken as a whole
and the Borrower and its Subsidiaries, taken as a whole, are solvent.

 

8.29  Patriot Act.  No Credit Party (and, to the knowledge of each Credit Party,
no joint venture or Subsidiary thereof) is in violation of any United States law
relating to terrorism, sanctions or money laundering, including the United
States Executive Order No. 13224 on Terrorist Financing and the Patriot Act.

 

8.30  Certain Business Practices.  To the knowledge of the Parent, neither the
Parent nor any of its Subsidiaries (nor any of their respective officers,
directors or employees) (a) has made or agreed to make any contribution,
payment, gift or entertainment to, or accepted or received any contributions,
payments, gifts or entertainment from, any government official, employee,
political party or agent or any candidate for any federal, state, local or
foreign public office, where either the contribution, payment or gift or the
purpose thereof was illegal under the laws of any federal, state, local or
foreign jurisdiction; or (b) has engaged in or otherwise participated in,
assisted or facilitated any transaction that is prohibited by any applicable
embargo or related trade restriction imposed by the United States Office of
Foreign Assets Control or any other agency of the United States government.

 

SECTION 9.  Affirmative Covenants.  Each of the Parent and the Borrower hereby
covenants and agrees that on and after the Original Effective Date, and each of
GMSCII and Arlington hereby covenants and agrees that on and after the
Restatement Effective Date, and until the Total Commitments and all Letters of
Credit have terminated and the Loans, Notes and Unpaid Drawings, together with
interest, Commitment Commission and all other obligations incurred hereunder and
thereunder, are paid in full:

 

9.01  Information Covenants.  The Parent will furnish to the Administrative
Agent, with sufficient copies for each of the Lenders:

 

69

--------------------------------------------------------------------------------


 

(a)                                  Quarterly Financial Statements.  Within 45
days after the close of the first three quarterly accounting periods in each
fiscal year of the Parent, (i) the consolidated balance sheets of the Parent and
its Subsidiaries as at the end of such quarterly accounting period and the
related consolidated statements of income and cash flows, in each case for such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly accounting period, and in each case, setting
forth comparative figures for the related periods in the prior fiscal year, all
of which shall be certified by the senior financial officer of the Parent,
subject to normal year-end audit adjustments and (ii) management’s discussion
and analysis of the important operational and financial developments during the
fiscal quarter and year-to-date periods.

 

(b)                                 Annual Financial Statements.  Within 90 days
after the close of each fiscal year of the Parent, (i) the consolidated balance
sheets of the Parent and its Subsidiaries as at the end of such fiscal year and
the related consolidated statements of income and retained earnings and of cash
flows for such fiscal year setting forth comparative figures for the preceding
fiscal year and certified by Deloitte & Touche LLP or such other independent
certified public accountants of recognized national standing reasonably
acceptable to the Administrative Agent, together with a report of such
accounting firm stating that in the course of its regular audit of the financial
statements of the Parent and its Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm
obtained no knowledge of any Default or Event of Default pursuant to the
Financial Covenants which has occurred and is continuing or, if in the opinion
of such accounting firm such a Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof and (ii) management’s
discussion and analysis of the important operational and financial developments
during such fiscal year.

 

(c)                                  Appraisal Reports.  Together with delivery
of the compliance certificates described in (x) Section 9.01(e) required in
connection with the second and fourth fiscal quarters in each fiscal year of the
Parent, and at any other time within 33 days of the written request of the
Administrative Agent, appraisal reports dated no more than 30 days prior to the
date of delivery of such compliance certificate or such request, as applicable,
in form and substance reasonably satisfactory to the Administrative Agent and
from two Approved Appraisers, stating the then current Fair Market Value of each
of the Collateral Vessels.  All such appraisals shall be conducted by, and made
at the expense of, the Borrower (it being understood that the Administrative
Agent may and, at the request of the Required Lenders, shall, upon notice to the
Borrower, obtain such appraisals and that the cost of all such appraisals will
be for the account of the Borrower); provided that, unless an Event of Default
shall then be continuing, in no event shall the Borrower be required to pay for
more than three appraisal reports obtained pursuant to this Section 9.01(c) in
any single fiscal year of the Borrower, with the cost of any such reports in
excess thereof to be paid by the Lenders on a pro rata basis.

 

(d)                                 Projections, Budget, etc.  (i) As soon as
available, but not less than 30 days prior to the commencement of each fiscal
year of the Parent beginning with its fiscal year commencing on January 1, 2012,
a preliminary budget of the Parent and its Subsidiaries in reasonable detail for
each of the twelve months and four fiscal quarters of such fiscal year, and
(ii) as soon as available but not more than 45 days after the commencement of
each fiscal year of the Parent beginning with its fiscal year commencing on
January 1, 2012, (x) a budget of the Parent and its Subsidiaries in reasonable
detail for each of the twelve months and four fiscal

 

70

--------------------------------------------------------------------------------


 

quarters of such fiscal year and (y) the Projections referred to in
Section 8.05(d) in reasonable detail for the subsequent three fiscal years
including the fiscal year in which such Projections are being delivered.  It is
recognized by each Lender and the Administrative Agent that such projections and
determinations provided by the Parent, although reflecting the Parent’s good
faith projections and determinations, are not to be viewed as facts and that
actual results covered by any such determination may differ from the projected
results.

 

(e)                                  Officer’s Compliance Certificates.  (i)  At
the time of the delivery of the financial statements provided for in Sections
9.01(a) and (b), a certificate of the senior financial officer of the Parent in
the form of Exhibit M to the effect that, to the best of such officer’s
knowledge, no Default or Event of Default has occurred and is continuing or, if
any Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof (in reasonable detail), which certificate shall,
(x) set forth the calculations required to establish whether the Parent was in
compliance with the Financial Covenants at the end of such fiscal quarter or
year, as the case may be and (y) certify that there have been no changes to any
of Schedule VIII and Annexes A through F of the Pledge Agreement or the
Secondary Pledge Agreement, as the case may be, or, if later, since the date of
the most recent certificate delivered pursuant to this Section 9.01(e)(i), or if
there have been any such changes, a list in reasonable detail of such changes
(but, in each case with respect to this clause (y), only to the extent that such
changes are required to be reported to the Collateral Agent pursuant to the
terms of such Security Documents) and whether the Parent and the other Credit
Parties have otherwise taken all actions required to be taken by them pursuant
to such Security Documents in connection with any such changes.

 

(ii)                                  At the time of a Collateral Disposition in
respect of any Primary Collateral Vessel, a certificate of a senior financial
officer of the Borrower which certificate shall (x) certify on behalf of the
Borrower the last appraisal reports received pursuant to
Section 9.01(c) determining the Aggregate Primary Collateral Vessel Value after
giving effect to such disposition and/or showing the individual Fair Market
Value of all Collateral Vessels owned by the Subsidiary Guarantors which have
not been sold, transferred, lost or otherwise disposed of at such time and
(y) set forth the calculations required to establish whether the Borrower is in
compliance with the provisions of Sections 10.10 and 10.11 after giving effect
to such disposition.

 

(f)                                    Notice of Default, Litigation or Event of
Loss.  Promptly, and in any event within three Business Days after the Parent
obtains knowledge thereof, notice of (i) the occurrence of any event which
constitutes a Default or Event of Default which notice shall specify the nature
thereof, the period of existence thereof and what action the Parent proposes to
take with respect thereto, (ii) any litigation or governmental investigation or
proceeding pending or threatened in writing against the Parent or any of its
Subsidiaries which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect or any Document and (iii) any Event of Loss in
respect of any Collateral Vessel.

 

(g)                                 Other Reports and Filings.  Promptly, copies
of all financial information, proxy materials and other information and reports,
if any, which the Parent or any of its Subsidiaries shall file with the
Securities and Exchange Commission (or any successor thereto)

 

71

--------------------------------------------------------------------------------


 

or deliver to holders of its Indebtedness pursuant to the terms of the
documentation governing such Indebtedness (or any trustee, agent or other
representative therefor).

 

(h)                                 Material Breach; Other Debt Documents. 
Promptly upon, and in any event within five Business Days after, without
duplication of any other reporting requirements herein, receipt of any notices
of default, financial reporting and collateral reporting under the $372M Credit
Documents and the Junior Credit Documents, and copies of all effectuated
additions, amendments, restatements, supplements or other modifications in
respect of the $372M Credit Documents and the Junior Credit Documents.

 

(i)                                     Environmental Matters.  Promptly upon,
and in any event within five Business Days after, the Parent obtains knowledge
thereof, written notice of any of the following environmental matters occurring
after the Original Effective Date, except to the extent that such environmental
matters could not, individually or in the aggregate, be reasonably expected to
have a Material Adverse Effect:

 

(i)                                     any Environmental Claim pending or
threatened in writing against the Parent or any of its Subsidiaries or any
Collateral Vessel or property owned or operated or occupied by the Parent or any
of its Subsidiaries;

 

(ii)                                  any condition or occurrence on or arising
from any Collateral Vessel or property owned or operated or occupied by the
Parent or any of its Subsidiaries that (a) results in noncompliance by the
Parent or such Subsidiary with any applicable Environmental Law or (b) could
reasonably be expected to form the basis of an Environmental Claim against the
Parent or any of its Subsidiaries or any such Collateral Vessel or property;

 

(iii)                               any condition or occurrence on any
Collateral Vessel or property owned or operated or occupied by the Parent or any
of its Subsidiaries that could reasonably be expected to cause such Collateral
Vessel or property to be subject to any restrictions on the ownership,
occupancy, use or transferability by the Parent or such Subsidiary of such
Collateral Vessel or property under any Environmental Law; and

 

(iv)                              the taking of any removal or remedial action
in response to the actual or alleged presence of any Hazardous Material on any
Collateral Vessel or property owned or operated or occupied by the Parent or any
of its Subsidiaries as required by any Environmental Law or any governmental or
other administrative agency; provided that in any event the Parent shall deliver
to the Administrative Agent all material notices received by the Parent or any
of its Subsidiaries from any government or governmental agency under, or
pursuant to, CERCLA or OPA.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Parent’s or such Subsidiary’s response thereto.  In addition, the Parent will
provide the Administrative Agent with copies of all material communications with
any government or governmental agency and all material communications with any
Person relating to any Environmental Claim of which notice is

 

72

--------------------------------------------------------------------------------


 

required to be given pursuant to this Section 9.01(h), and such detailed reports
of any such Environmental Claim as may reasonably be requested by the
Administrative Agent or the Required Lenders.

 

(j)                                     Management Letters.  Promptly after
Parent’s or any of its Subsidiaries’ receipt thereof, a copy of any “management
letter” received from its certified public accountants and management’s response
thereto.

 

(k)                                  Cash Flow Projections.  On the first
Business Day of each calendar month after the Restatement Effective Date to and
including the later of (x) the Trigger Date and (y) the date on which the Total
Leverage Ratio shall be no greater than 0.60 to 1.00 for the most recently ended
Test Period for which financial statements are due under Section 8.01(a) or (b),
cash flow projections for the Parent and its Subsidiaries (the “Cash Flow
Projections”) for the 13-week period beginning on the Business Day on which such
Cash Flow Projections are due, which Cash Flow Projections shall (i) be based on
information available, and projections made, as of the last Business Day of the
immediately preceding calendar month and (ii) include a variance report
describing in reasonable detail the variance(s) in actual cash flow from
projected cash flow for the month ended on such last Business Day.

 

(l)                                     Other Information.  From time to time,
such other information or documents (financial or otherwise) with respect to the
Parent or its Subsidiaries as the Administrative Agent or the Required Lenders
may reasonably request in writing.

 

9.02  Books, Records and Inspections.  The Parent will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries, in conformity in all material respects with GAAP and all
requirements of law, shall be made of all dealings and transactions in relation
to its business.  The Parent will, and will cause each of its Subsidiaries to,
permit officers and designated representatives of the Administrative Agent and
the Lenders as a group to visit and inspect, during regular business hours and
under guidance of officers of the Parent or any of its Subsidiaries, any of the
properties of the Parent or its Subsidiaries, and to examine the books of
account of the Parent or such Subsidiaries and discuss the affairs, finances and
accounts of the Parent or such Subsidiaries with, and be advised as to the same
by, its and their officers and, in the presence of the Parent, independent
accountants, all upon reasonable advance notice and at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may request; provided that, unless an Event of Default exists
and is continuing at such time, the Administrative Agent and the Lenders shall
not be entitled to request more than two such visitations and/or examinations in
any fiscal year of the Parent.

 

9.03  Maintenance of Property; Insurance.  The Parent will, and will cause each
of its Subsidiaries to, (i) keep all material property necessary in its business
in good working order and condition (ordinary wear and tear and loss or damage
by casualty or condemnation excepted), (ii) maintain insurance on the Collateral
Vessels in at least such amounts and against at least such risks as are in
accordance with (a) normal industry practice for similarly situated insureds and
(b) the requirements set forth in Section 9.06, and (iii) furnish to the
Administrative Agent, at the written request of the Administrative Agent or any
Lender, a complete description of the material terms of insurance carried.  In
addition to the requirements of the immediately

 

73

--------------------------------------------------------------------------------


 

preceding sentence, the Parent will at all times cause the Required Insurance to
(x) be maintained on the Collateral Vessels (with the same scope of coverage as
that described in Schedule VI) at levels which are at least as great as the
respective amount described on Schedule VI and (y) comply with the insurance
requirements of the Collateral Vessel Mortgages and the Secondary Collateral
Vessel Mortgages, as applicable.

 

9.04  Corporate Franchises.  The Parent will, and will cause each of its
Subsidiaries, to do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses and patents (if any) used in its business, except in the case of any
Subsidiary of the Parent that is not a Guarantor (which, for the avoidance of
doubt, shall include any inactive Subsidiary and any Subsidiary that owns assets
with a value of less than $20,000), which could not reasonably be expected to
have a Material Adverse Effect; provided, however, that nothing in this
Section 9.04 shall prevent (i) sales or other dispositions of assets,
consolidations or mergers by or involving the Parent or any of its Subsidiaries
which are permitted in accordance with Section 10.02, (ii) any Subsidiary
Guarantor from changing the jurisdiction of its organization to the extent
permitted by Section 10.13 or (iii) the abandonment by the Parent or any of its
Subsidiaries of any rights, franchises, licenses and patents that could not be
reasonably expected to have a Material Adverse Effect.

 

9.05  Compliance with Statutes, etc.  The Parent will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions (including all laws and regulations relating
to money laundering) imposed by, all governmental bodies, domestic or foreign,
in respect of the conduct of its business and the ownership of its property,
except such non-compliances as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

9.06  Compliance with Environmental Laws.  (a)  The Parent will, and will cause
each of its Subsidiaries to, comply in all material respects with all
Environmental Laws applicable to the ownership or use of any Collateral Vessel
or property now or hereafter owned or operated by the Parent or any of its
Subsidiaries, will within a reasonable time period pay or cause to be paid all
costs and expenses incurred in connection with such compliance (except to the
extent being contested in good faith), and will keep or cause to be kept all
such Collateral Vessels or property free and clear of any Liens imposed pursuant
to such Environmental Laws, in each of the foregoing cases, except to the extent
any failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Neither the Parent nor any of its
Subsidiaries will generate, use, treat, store, release or dispose of, or permit
the generation, use, treatment, storage, release or disposal of, Hazardous
Materials on any Collateral Vessel or property now or hereafter owned or
operated or occupied by the Parent or any of its Subsidiaries, or transport or
permit the transportation of Hazardous Materials to or from any ports or
property except in material compliance with all applicable Environmental Laws
and as reasonably required by the trade in connection with the operation, use
and maintenance of any such property or otherwise in connection with their
businesses or except to the extent the same could not individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The Parent
will, and will cause each of its Subsidiaries to, maintain insurance on the
Collateral Vessels in at least such amounts as are in accordance with normal
industry practice for similarly situated insureds, against losses from oil
spills and other environmental pollution.

 

74

--------------------------------------------------------------------------------


 

(b)                                 At the written request of the Administrative
Agent or the Required Lenders, which request shall specify in reasonable detail
the basis therefor, at any time and from time to time, the Parent or the
Borrower will provide, at the Parent or the Borrower’s sole cost and expense, an
environmental assessment of any Primary Collateral Vessel by such Primary
Collateral Vessel’s classification society (to the extent such classification
society is listed on Schedule X) or another internationally recognized
classification society acceptable to the Administrative Agent.  If said
classification society, in its assessment, indicates that such Primary
Collateral Vessel is not in compliance with the Environmental Laws, said society
shall set forth potential costs of the remediation of such non-compliance;
provided that such request may be made only if (i) there has occurred and is
continuing an Event of Default, (ii) the Administrative Agent or the Required
Lenders reasonably and in good faith believe that the Parent, any of its
Subsidiaries or any such Primary Collateral Vessel is not in compliance with
Environmental Law and such non-compliance could reasonably be expected to have a
Material Adverse Effect, or (iii) circumstances exist that reasonably could be
expected to form the basis of a material Environmental Claim against the Parent
or any of its Subsidiaries or any such Primary Collateral Vessel.  If the Parent
or the Borrower fails to provide the same within 90 days after such request was
made, the Administrative Agent may order the same and the Parent or the Borrower
shall grant and hereby grants to the Administrative Agent and the Lenders and
their agents access to such Primary Collateral Vessel and specifically grants
the Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment, all at the
Parent or the Borrower’s expense.

 

9.07  ERISA.  As soon as reasonably possible and, in any event, within ten
(10) days after the Parent or any of its Subsidiaries or any ERISA Affiliate
knows or has reason to know of the occurrence of any of the following, the
Parent will deliver to the Administrative Agent, with sufficient copies for each
of the Lenders, a certificate of the senior financial officer of the Parent
setting forth the full details as to such occurrence and the action, if any,
that the Parent, such Subsidiary or such ERISA Affiliate is required or proposes
to take, together with any notices required or proposed to be given to or filed
with or by the Parent, the Subsidiary, the ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator with respect thereto:  that a Reportable
Event has occurred (except to the extent that the Parent has previously
delivered to the Administrative Agent a certificate and notices (if any)
concerning such event pursuant to the next clause hereof); that a contributing
sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title
IV of ERISA is subject to the advance reporting requirement of PBGC Regulation
Section 4043.61 (without regard to subparagraph (b)(1) thereof), and an event
described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation
Section 4043 is reasonably expected to occur with respect to such Plan within
the following 30 days; that a failure to satisfy minimum funding requirements,
within the meaning of Section 412 of the Code or Section 302 of ERISA, has
occurred or an application may be or has been made for a waiver or modification
of the minimum funding standard (including any required installment payments) or
an extension of any amortization period under Section 412 or 430 of the Code or
Section 302 or 303 of ERISA with respect to a Plan; that the actuary of a Plan
(other than a Multiemployer Plan) has or will certify that the Plan is an
at-risk plan within the meaning of Section 430 of the Code or Section 303 of
ERISA; that a Plan which is a Multiemployer Plan is in endangered or critical
status under Section 305 of ERISA; that any contribution required to be made
with respect to a Plan or Foreign Pension Plan has not been timely made and such
failure could result in a material liability for the Parent or any of its
Subsidiaries; that a Plan has been or may be

 

75

--------------------------------------------------------------------------------


 

reasonably expected to be terminated, reorganized, partitioned or declared
insolvent under Title IV of ERISA with a material amount of unfunded benefit
liabilities; that a Plan (in the case of a Multiemployer Plan, to the best
knowledge of the Parent or any of its Subsidiaries or ERISA Affiliates) has a
material Unfunded Current Liability; that proceedings may be reasonably expected
to be or have been instituted by the PBGC to terminate or appoint a trustee to
administer a Plan which is subject to Title IV of ERISA; that a proceeding has
been instituted pursuant to Section 515 of ERISA to collect a material
delinquent contribution to a Plan; that the Parent, any of its Subsidiaries or
any ERISA Affiliate will or may reasonably expect to incur any material
liability (including any indirect, contingent, or secondary liability) to or on
account of the termination of or withdrawal from a Plan under Section 4062,
4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan under
Section 436(f), 4971, 4975 or 4980 of the Code or Section 409 or 502(i) or
502(l) of ERISA or with respect to a group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under Section 4980B
of the Code; or that the Parent, or any of its Subsidiaries may incur any
material liability pursuant to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) that provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any Plan or
any Foreign Pension Plan.  Upon request, the Parent will deliver to the
Administrative Agent with sufficient copies to the Lenders (i) a complete copy
of the annual report (on Internal Revenue Service Form 5500-series) of each Plan
(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed with the Internal Revenue
Service and (ii) copies of any records, documents or other information that must
be furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA.  In addition to any certificates or notices delivered to the Lenders
pursuant to the first sentence hereof, copies of annual reports and any records,
documents or other information required to be furnished to the PBGC, and any
notices received by the Parent, any of its Subsidiaries or any ERISA Affiliate
with respect to any Plan or Foreign Pension Plan with respect to any
circumstances or event that could reasonably be expected to result in a material
liability shall be delivered to the Lenders no later than ten (10) days after
the date such annual report has been filed with the Internal Revenue Service or
such records, documents and/or information has been furnished to the PBGC or
such notice has been received by the Parent, such Subsidiary or such ERISA
Affiliate, as applicable.

 

9.08  End of Fiscal Years; Fiscal Quarters.  The Parent shall cause (i) each of
its, and each of its Subsidiaries’, fiscal years to end on December 31 of each
year and (ii) each of its and its Subsidiaries’ fiscal quarters to end on
March 31, June 30, September 30 and December 31 of each year.

 

9.09  Performance of Obligations.  The Parent will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement and other debt instrument (including,
without limitation, the Documents) by which it is bound, except to the extent
waived by the parties thereto and except such non-performances as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

9.10  Payment of Taxes.  The Parent will pay and discharge, and will cause each
of its Subsidiaries to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging

 

76

--------------------------------------------------------------------------------


 

to it, prior to the date on which penalties attach thereto, and all lawful
claims for sums that have become due and payable which, if unpaid, might become
a Lien not otherwise permitted under Section 10.01(i), provided that neither the
Parent nor any of its Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim which is being contested in good faith and by
proper proceedings if it has maintained adequate reserves with respect thereto
in accordance with GAAP.

 

9.11  Further Assurances.  (a) The Parent will, and will cause each of its
Subsidiaries to, cause each Collateral and Guaranty Requirement to be satisfied
at all times.

 

(b)                                 The Parent, on behalf of itself and each
other Credit Party, agrees that at any time and from time to time, at the
expense of the Parent or such other Credit Party, it will promptly execute and
deliver all further instruments and documents, and take all further action that
may be reasonably necessary, or that the Administrative Agent may reasonably
require, to perfect and protect any Lien granted or purported to be granted
hereby or by the other Credit Documents, or to enable the Collateral Agent to
exercise and enforce its rights and remedies with respect to any Collateral. 
Without limiting the generality of the foregoing, the Parent will, and will
cause each Credit Party to, execute (to the extent applicable) and file, or
cause to be filed, such financing or continuation statements under the UCC (or
any non-U.S. equivalent thereto), or amendments thereto, such amendments or
supplements to the Collateral Vessel Mortgages and the Secondary Collateral
Vessel Mortgages (including any amendments required to maintain Liens granted by
such Collateral Vessel Mortgages and such Secondary Collateral Vessel Mortgages
pursuant to the effectiveness of this Agreement), and such other instruments or
notices, as may be reasonably necessary, or that the Administrative Agent may
reasonably require, to protect and preserve the Liens granted or purported to be
granted hereby and by the other Credit Documents.

 

(c)                                  Each Credit Party hereby authorizes the
Collateral Agent to file one or more financing or continuation statements under
the UCC (or any non-U.S. equivalent thereto), and amendments thereto, relative
to all or any part of the Collateral, where permitted by law.  The Collateral
Agent will promptly send each Credit Party a copy of any financing or
continuation statements which it may file and the filing or recordation
information with respect thereto.

 

(d)                                 If at any time any Subsidiary of the Parent
owns a Collateral Vessel or owns, directly or indirectly, an interest in any
Subsidiary which owns a Collateral Vessel and such Subsidiary has not otherwise
satisfied the Collateral and Guaranty Requirements, the Parent will cause such
Subsidiary (and any Subsidiary which directly or indirectly owns the Equity
Interests of such Subsidiary to the extent not a Credit Party) to satisfy the
Collateral and Guaranty Requirements with respect to each relevant Collateral
Vessel as such Subsidiary would have been required to satisfy pursuant to
Sections 6 and 7 of this Agreement had such Subsidiary been a Credit Party on a
Borrowing Date or the Restatement Effective Date.

 

9.12  Deposit of Earnings.  Each Credit Party shall cause the earnings derived
from each of the respective Collateral Vessels, to the extent constituting
Earnings and Insurance Collateral or Secondary Earnings and Insurance
Collateral, to be deposited by the respective account debtor in respect of such
earnings into one or more of the Concentration Accounts

 

77

--------------------------------------------------------------------------------


 

maintained for such Credit Party from time to time.  Without limiting any Credit
Party’s obligations in respect of this Section 9.12, each Credit Party agrees
that, in the event it receives any earnings constituting Earnings and Insurance
Collateral or Secondary Earnings and Insurance Collateral, or any such earnings
are deposited other than in one of the Concentration Accounts, it shall promptly
deposit all such proceeds into one of the Concentration Accounts maintained for
such Credit Party from time to time.

 

9.13  Ownership of Subsidiaries.  (a) Other than “director qualifying shares”,
the Parent shall at all times directly or indirectly own 100% of the Equity
Interests of GMSCII, Arlington, the Borrower and each of the Subsidiary
Guarantors.

 

(b)                                 The Parent shall cause each Subsidiary
Guarantor to at all times be directly owned by one or more Credit Parties.

 

(c)                                  The Parent will cause each Collateral
Vessel to be owned at all times by a single Subsidiary Guarantor that owns no
other Collateral Vessels.

 

9.14  Flag of Collateral Vessels; Citizenship; Collateral Vessel
Classifications.  (a)  The Parent shall, and shall cause each Credit Party that
owns a Collateral Vessel to, cause each Collateral Vessel to be registered under
the laws and flag of (t) the Bahamas, (u) the Republic of Malta, (v) the
Republic of Liberia, (w) the Republic of the Marshall Islands, (x) Bermuda,
(y) the United Kingdom or (z) such other jurisdiction as is acceptable to the
Required Lenders (each jurisdiction in clauses (t) through and including (z), an
“Acceptable Flag Jurisdiction”).  Notwithstanding the foregoing, any Credit
Party may transfer a Collateral Vessel to another Acceptable Flag Jurisdiction
pursuant to a Flag Jurisdiction Transfer.

 

(b)                                 The Parent will, and will cause each
Subsidiary Guarantor which owns or operates a Collateral Vessel to, be qualified
to own and operate such Collateral Vessel under the laws of the Bahamas, the
Republic of Malta, the Republic of Liberia, the Republic of the Marshall
Islands, Bermuda, the United Kingdom, or such other jurisdiction in which such
Collateral Vessel is permitted to be flagged in accordance with the terms of the
related Collateral Vessel Mortgage or Secondary Collateral Vessel Mortgage, as
applicable.

 

(c)                                  The Parent will, and will cause each
Subsidiary Guarantor which owns or operates a Collateral Vessel to, cause each
Collateral Vessel to be classified in the highest class available for Vessels of
its age and type with a classification society listed on Schedule X or another
internationally recognized classification society acceptable to the
Administrative Agent, free of any material conditions or recommendations.

 

9.15  Use of Proceeds.  The Borrower will use the proceeds of the Loans only as
provided in Section 8.08.

 

9.16  Payment of Interest under Junior Credit Agreement.  The Parent will cause
its Subsidiaries to pay all interest owing under the Junior Credit Agreement
(a) in kind, (b) with Equity Interests that are common stock or Qualified
Preferred Stock (or equivalent Equity Interests), (c) with Net Cash Proceeds of
issuances of Equity Interests that are common stock or Qualified Preferred Stock
(or equivalent Equity Interests) or (d) cash proceeds of Permitted Refinancing
Indebtedness.

 

78

--------------------------------------------------------------------------------


 

9.17  Qualified Stock Issuance.  Any Qualified Stock Issuance (as defined in the
Junior Credit Agreement) applied pursuant to clause (ii) of the definition
thereof shall be applied as a voluntary reduction of the Total Commitment
pursuant to Section 4.02.

 

SECTION 10.  Negative Covenants.  Each of the Parent, GMSCII and the Borrower
hereby covenants and agrees that on and after the Restatement Effective Date and
until all Commitments and all Letters of Credit have terminated and the Loans,
Notes and Unpaid Drawings, together with interest, Commitment Commission and all
other Obligations incurred hereunder and thereunder, are paid in full:

 

10.01  Liens.  The Parent will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any Collateral, whether now owned or hereafter acquired, or sell any such
Collateral subject to an understanding or agreement, contingent or otherwise, to
repurchase such Collateral (including sales of accounts receivable with recourse
to the Parent or any of its Subsidiaries), or assign any right to receive income
or permit the filing of any financing statement under the UCC or any other
similar notice of Lien under any similar recording or notice statute; provided
that the provisions of this Section 10.01 shall not prevent the creation,
incurrence, assumption or existence of the following (Liens described below are
herein referred to as “Permitted Liens”):

 

(i)                                     inchoate Liens for taxes, assessments or
governmental charges or levies not yet due and payable or Liens for taxes,
assessments or governmental charges or levies being contested in good faith and
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP;

 

(ii)                                  Liens imposed by law, which were incurred
in the ordinary course of business and do not secure Indebtedness for borrowed
money, such as carriers’, warehousemen’s, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and (x) which do
not in the aggregate materially detract from the value of the Collateral and do
not materially impair the use thereof in the operation of the business of the
Parent or such Subsidiary or (y) which are being contested in good faith by
appropriate proceedings, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
Collateral subject to any such Lien;

 

(iii)                               Liens in existence on the Original Effective
Date which are listed, and the property subject thereto described, on Schedule
IV, without giving effect to any renewals or extensions of such Liens, provided
that the aggregate principal amount of the Indebtedness, if any, secured by such
Liens does not increase from that amount outstanding on the Original Effective
Date, less any repayments of principal thereof;

 

(iv)                              Permitted Encumbrances;

 

(v)                                 Liens created pursuant to the Security
Documents;

 

(vi)                              Liens arising out of judgments, awards,
decrees or attachments with respect to which the Parent or any of its
Subsidiaries shall in good faith be prosecuting an appeal or proceedings for
review, provided that the aggregate amount of all such

 

79

--------------------------------------------------------------------------------


 

judgments, awards, decrees or attachments shall not constitute an Event of
Default under Section 11.09;

 

(vii)                           Liens (other than any Lien imposed by ERISA)
incurred or deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, Liens to secure the performance of tenders, statutory obligations
(other than excise taxes), surety, stay, customs and appeal bonds, statutory
bonds, bids, leases, government contracts, trade contracts, performance and
return of money bonds and other similar obligations in each case incurred in the
ordinary course of business (exclusive of obligations for the payment of
borrowed money) and Liens arising by virtue of deposits made in the ordinary
course of business to secure liability for premiums to insurance carriers;
provided that the aggregate value of all cash and property at any time
encumbered pursuant to this clause (vii) shall not exceed $5,000,000;

 

(viii)                        Liens in respect of seamen’s wages which are not
past due and other maritime Liens for amounts not past due arising in the
ordinary course of business and not yet required to be removed or discharged
under the terms of the respective Collateral Vessel Mortgages; and

 

(ix)                                Liens on Collateral securing the obligations
under (x) the $372M Credit Agreement (and any interest rate protection agreement
or other hedging agreement entered into in connection therewith) and (y) the
Junior Credit Agreement and any Permitted Refinancing Indebtedness incurred in
connection therewith; provided that such Liens are subject to the provisions of
the Intercreditor Agreements.

 

In connection with the granting of Liens described above in this Section 10.01
by the Parent or any of its Subsidiaries, the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate by
it in connection therewith (including, without limitation, by executing
appropriate lien subordination agreements in favor of the holder or holders of
such Liens, in respect of the item or items of equipment or other assets subject
to such Liens).

 

10.02  Consolidation, Merger, Sale of Assets, etc.  The Parent will not, and
will not permit any of its Subsidiaries to wind up, liquidate or dissolve its
affairs or enter into any transaction of merger, consolidation or amalgamation,
or convey, sell, lease or otherwise dispose of (or agree to do any of the
foregoing at any future time) all or substantially all of its assets (other than
Margin Stock) or any of the Primary Collateral, or enter into any sale-leaseback
transactions involving any of the Primary Collateral (or agree to do so at any
future time), except that:

 

(i)                                     the Parent and each of its Subsidiaries
may sell, lease or otherwise dispose of any Primary Collateral Vessels, provided
that (I)(A) such sale is made at Fair Market Value (as determined in accordance
with the appraisal report most recently delivered to the Administrative Agent
(or obtained by the Administrative Agent) pursuant to Section 9.01(c) or
delivered at the time of such sale to the Administrative Agent by the Parent),
(B) 100% of the consideration in respect of such sale shall consist of cash or
Cash Equivalents (unless the Primary Collateral Vessel is being sold to the
Parent or a Subsidiary of the Parent, in which case the sale shall consist of
cash only) received by the

 

80

--------------------------------------------------------------------------------


 

Borrower, or to the respective Subsidiary Guarantor which owned such Primary
Collateral Vessel, on the date of consummation of such sale and (C) the Net Cash
Proceeds of such sale, lease or other disposition shall be applied as required
by Section 5.02 to repay the Loans and to permanently reduce the Total
Commitment (and to the extent required by Section 5.02(a), repay the Loans
and/or cash collateralize the Letters of Credit); provided, further, the Parent
shall have delivered to the Administrative Agent an officer’s certificate,
certified by the senior financial officer of the Parent, demonstrating pro forma
compliance (giving effect to such Collateral Disposition and, in the case of
calculations involving the appraised value of Collateral Vessels, using
valuations consistent with the appraisal report most recently delivered to the
Administrative Agent (or obtained by the Administrative Agent) pursuant to
Section 9.01(c)) with each of the Financial Covenants for which financial
statements under Section 9.01(a) or (b) are due for the most recently ended Test
Period; provided that, with respect to any Test Period ending on December 31,
the Parent shall deliver unaudited financial statements as at the end of such
Test Period at the time of such sale but only if such sale occurs more than 45
days (and less than 90 days) after the end of such Test Period (or at the time
of such sale, as applicable) setting forth the calculations required to make
such determination in reasonable detail, and (II) at least five Business Days
(or such other period as shall be agreed by the Borrower and the Administrative
Agent) prior written notice of the proposed sale, lease or other disposition of
a Primary Collateral Vessel shall have been given to the Collateral Agent, which
notice shall set forth the expected closing date of such sale, lease or other
disposition and the date of the corresponding repayment of Loans and/or
reduction of Commitments;

 

(ii)                                  the Parent and its Subsidiaries may sell,
lease or otherwise dispose of any Secondary Collateral to the extent such sale,
lease or disposition is permitted pursuant to the terms of the $372M Credit
Agreement, the Junior Credit Agreement and the Intercreditor Agreements;

 

(iii)                               the Parent and its Subsidiaries may sell or
discount, in each case without recourse and in the ordinary course of business,
overdue accounts receivable arising in the ordinary course of business, but only
in connection with the compromise or collection thereof consistent with
customary industry practice (and not as part of any bulk sale);

 

(iv)                              (A) the Borrower, GMSCII, Arlington and any
Subsidiary Guarantor may transfer assets or lease to or acquire or lease assets
from the Borrower, GMSCII, Arlington or any other Subsidiary Guarantor, or any
Subsidiary Guarantor may be merged into the Borrower, GMSCII, Arlington or any
other Subsidiary Guarantor; provided that the Borrower, GMSCII, Arlington or
such Subsidiary Guarantor, as the case may be, will be a successor in interest
to all rights, titles and interest of such merged Subsidiary Guarantor and, in
each case so long as all actions necessary or desirable to preserve, protect and
maintain the security interest and Lien of the Collateral Agent in any
Collateral held by any Person involved in any such transaction are taken to the
satisfaction of the Collateral Agent and (B) any Subsidiary of the Parent (other
than the Borrower, GMSCII, Arlington and any Subsidiary Guarantor) may transfer
assets or lease to or acquire or lease assets from any other Subsidiary of the
Parent, or any other Subsidiary of the Parent (other than the Borrower, GMSCII,
Arlington and any

 

81

--------------------------------------------------------------------------------


 

Subsidiary Guarantor) may be merged into any other Subsidiary of the Parent, in
each case so long as all actions necessary or desirable to preserve, protect and
maintain the security interest and Lien of the Collateral Agent in any
Collateral held by any Person involved in any such transaction are taken to the
satisfaction of the Collateral Agent; and

 

(iii)                               following a Collateral Disposition permitted
by this Agreement, the Subsidiary Guarantor which owned the Collateral Vessel
that is the subject of such Collateral Disposition may dissolve, provided, that
(x) the Net Cash Proceeds from such Collateral Disposition shall be applied
(i) in the case of a Primary Collateral Vessel, to repayment of the Loans and
reduction of the Total Commitment as required in Section 5.02 of this Agreement
and (ii) in the case of a Secondary Collateral Vessel, as required by the $372M
Credit Agreement to repay loans and reduce commitments thereunder, (y) all of
the proceeds of such dissolution shall be paid only to a Credit Party and (z) no
Default or Event of Default is continuing unremedied at the time of such
dissolution.

 

To the extent the Required Lenders (or to the extent required pursuant to
Section 13.12(a), all Lenders) waive the provisions of this Section 10.02 with
respect to the sale of any Collateral, or any Collateral is sold as permitted by
this Section 10.02, such Collateral (unless sold to the Parent or a Subsidiary
of the Parent, except with respect to any Secondary Collateral if the Borrower
has complied with Section 13.21) shall be sold free and clear of the Liens
created by the Security Documents, and the Administrative Agent and Collateral
Agent shall be authorized to take any actions deemed appropriate in order to
effect the foregoing.  Notwithstanding anything to the contrary contained above,
the foregoing covenant shall not be violated as a result of sales of Margin
Stock for cash at fair market value (as determined in good faith by the Parent
at the time of the respective sale).

 

10.03  Dividends.  The Parent shall not, and shall not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Parent or any of its Subsidiaries, except that:

 

(i)                                     (I) any Wholly-Owned Subsidiary of the
Parent may pay Dividends to the Parent or any Wholly-Owned Subsidiary of the
Parent, (II) any Subsidiary Guarantor may pay Dividends to the Borrower or any
Subsidiary Guarantor and (III) if the respective Subsidiary is not a
Wholly-Owned Subsidiary of the Parent, such Subsidiary may pay Dividends to its
shareholders generally so long as the Parent and/or its respective Subsidiaries
which own Equity Interests in the Subsidiary paying such Dividends receive at
least their proportionate share thereof (based upon their relative holdings of
the Equity Interests in the Subsidiary paying such cash Dividends and taking
into account the relative preferences, if any, of the various classes of Equity
Interests of such Subsidiary);

 

(ii)                                  so long as no Default or Event of Default
(both before and after giving effect to the payment thereof) has occurred and is
continuing, the Parent may repurchase its outstanding Equity Interests (or
options to purchase such equity) theretofore held by its or any of its
Subsidiaries’ employees, officers or directors following the death, disability,
retirement or termination of employment of employees, officers or directors of
the Parent or any of its Subsidiaries, provided that the aggregate amount
expended to so

 

82

--------------------------------------------------------------------------------


 

repurchase equity of the Parent shall not exceed $2,000,000 in any fiscal year
of the Parent; and

 

(iii)                               from and after the Trigger Date, the Parent
may make, pay or declare Dividends; provided that for all Dividends made or paid
pursuant to this clause (iii):

 

(A)                              if dividends, such Dividends in respect of a
fiscal quarter shall only be paid in any fiscal quarter, and if a share
repurchase, such repurchase shall only be made in any fiscal quarter, in each
case, after the date of delivery of quarterly or annual financial statements for
such fiscal quarter, pursuant to Sections 9.01(a) and (b), as the case may be,
and on or prior to 45 days after the immediately succeeding fiscal quarter;

 

(B)                                no Default or Event of Default has occurred
and is continuing (or would arise after giving effect thereto) at the time of
declaration of such Dividends;

 

(C)                                no Significant Default has occurred and is
continuing (or would arise after giving effect thereto) at the time of payment
of such Dividends;

 

(D)                               the aggregate amount of cash Dividends paid
since the Trigger Date does not exceed 50% of the Parent’s Consolidated Net
Income for the period (taken as one accounting period) commencing on July 1,
2013 and ending on the last day of the last fiscal quarter for which financial
statements have been provided to the Lenders pursuant to Section 9.01(a) or (b),
plus the Available Equity Proceeds Amount, less the aggregate amount of
Investments made pursuant to Section 10.05(xi) since the Trigger Date;

 

(E)                                 the Total Leverage Ratio on a pro forma
basis after giving effect to the payment of such Dividend shall be no greater
than 0.60 to 1.00 for the most recently ended Test Period for which financial
statements are due under Section 9.01(a) or (b); and

 

(F)                                 on or prior to the payment of such
Dividends, the Parent shall deliver to the Administrative Agent an officer’s
certificate signed by the Chief Financial Officer of the Parent, certifying that
the requirements set forth in clauses (A) through and including (E) are
satisfied.

 

For avoidance of doubt, nothing herein shall prohibit the Parent from issuing or
distributing to its shareholders rights to acquire common stock or Qualified
Preferred Stock or redeeming any such rights, provided, however, the aggregate
amount of cash used for any such redemption shall not exceed $10,000,000 in any
calendar year.

 

10.04  Indebtedness.  (a) The Parent will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness other than:

 

(i)                                     Indebtedness incurred pursuant to this
Agreement and the other Credit Documents;

 

83

--------------------------------------------------------------------------------


 

(ii)                                  Indebtedness of the Credit Parties
incurred pursuant to the $372M Credit Agreement in an aggregate principal amount
not to exceed $372,000,000 at any time outstanding;

 

(iii)                               Indebtedness of the Credit Parties incurred
pursuant to the Junior Credit Agreement and any Permitted Refinancing
Indebtedness incurred in respect thereof in an aggregate principal amount at any
time outstanding not to exceed $200,000,000 plus the amount of any interest
“paid in kind” pursuant to such Junior Credit Agreement and Permitted
Refinancing Indebtedness;

 

(iv)                              Indebtedness of the Credit Parties under the
Senior Unsecured Notes Documents in an aggregate principal amount not to exceed
$300,000,000 at any time outstanding less any repayment, redemption or
repurchase thereof;

 

(v)                                 additional Indebtedness, provided that when
incurred or assumed (x) the Credit Parties will be in compliance with the
Financial Covenants on a pro forma basis for both the most recently ended Test
Period for which financial statements under Section 9.01(a) or (b) are due (or
at the time of such incurrence, as applicable), and on a projected basis for the
one year period following the incurrence of such Indebtedness and (y) in the
event any Indebtedness to be incurred pursuant to this clause (v) in a single
issuance or transaction or series of related issuances or transactions will
exceed $10,000,000, the Parent shall have delivered to the Administrative Agent
an officer’s certificate, certified by the senior financial officer of the
Parent, demonstrating compliance with clause (x) and setting forth the
calculations required to make such determination for the most recently ended
Test Period for which financial statements under Section 9.01(a) or (b) are due
in reasonable detail;

 

(vi)                              Interest Rate Protection Agreements and Other
Hedging Agreements entered into in the ordinary course of business and
consistent with past practices; and

 

(vii)                           Intercompany indebtedness permitted pursuant to
Sections 10.05(iii), (viii) and (ix).

 

(b)                                 Notwithstanding anything to the contrary set
forth in this Section 10.04, (I) no Subsidiary Guarantor that owns a Collateral
Vessel shall incur any Indebtedness for borrowed money (including contingent
liabilities in respect thereof) pursuant to Section 10.04(a)(v) unless the
creditors of any such Indebtedness shall have agreed in writing prior to, or at
the time of, the incurrence thereof that upon the sale or foreclosure on the
Equity Interests of a Subsidiary Guarantor that owns a Collateral Vessel to a
Person other than the Parent or a Subsidiary of the Parent (whether pursuant to
the exercise of foreclosure rights by any secured party holding a security
interest in such Equity Interests or otherwise) the relevant Subsidiary
Guarantor shall be automatically released from its obligations under such
Indebtedness (unless otherwise agreed by such secured party) and (II) neither
the Parent nor any Subsidiary of the Parent shall incur any Indebtedness
pursuant to Section 10.04(a)(v) prior to the Trigger Date; provided that the
Parent or any Subsidiary may incur Indebtedness permitted under
Section 10.04(a)(v) in connection with a Vessel acquisition prior to the Trigger
Date so long as (x) at least 50% of the acquisition price of such Vessel is
comprised of proceeds of the issuance of

 

84

--------------------------------------------------------------------------------


 

Equity Interests and (y) no mandatory repayments of such Indebtedness shall be
required on any date if the Trigger Date has not occurred on or prior to such
date, other than (i) the payment of principal as a consequence of the sale or
loss of a Vessel being financed by such Indebtedness, (ii) the payment of
principal as a consequence of an event of default and an acceleration of such
Indebtedness and (iii) regularly scheduled interest payments, expense
reimbursements and indemnities in respect of such Indebtedness.

 

10.05  Advances, Investments and Loans.  The Parent will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or credit
or make advances to any Person, or purchase or acquire any Margin Stock (or
other Equity Interests) (other than Parent Stock to the extent permitted by
Section 10.03), or make any capital contribution to any other Person (each of
the foregoing an “Investment” and, collectively, “Investments”), except that:

 

(i)                                     the Parent and its Subsidiaries may
acquire and hold accounts receivable owing to any of them and Cash Equivalents;

 

(ii)                                  so long as no Event of Default exists or
would result therefrom, the Parent and its Subsidiaries may make loans and
advances in the ordinary course of business to its employees so long as the
aggregate principal amount thereof at any time outstanding which are made on or
after the Original Effective Date (determined without regard to any write-downs
or write-offs of such loans and advances) shall not exceed $2,000,000;

 

(iii)                               the Credit Parties may make intercompany
loans and advances among one another, and Subsidiaries of the Parent (other than
GMSCII, Arlington, the Borrower and the Subsidiary Guarantors) may make
intercompany loans and advances to the Parent or any other Subsidiary of the
Parent, provided that any loans or advances to a Credit Party pursuant to this
clause shall be unsecured and subordinated to the Obligations of the respective
Credit Party pursuant to written subordination provisions in the form of
Exhibit N;

 

(iv)                              the Parent and its Subsidiaries may sell or
transfer assets to the extent permitted by Section 10.02;

 

(v)                                 the Parent, GMSCII, Arlington and the
Borrower may make equity Investments in the Subsidiary Guarantors;

 

(vi)                              from and after the Trigger Date, so long as no
Event of Default exists or would result therefrom, the Parent, GMSCII, Arlington
and the Borrower may make Investments in its non-Wholly-Owned Subsidiaries;
provided that (x) the aggregate amount of all Investments under this clause
(vi) shall not exceed $100,000,000, (y) if a Non-Recourse Default has occurred
and is continuing at any time, then neither the Parent, GMSCII, Arlington nor
the Borrower may make any Investments in such Non-Recourse Subsidiary at such
time and (z) the Total Leverage Ratio on a pro forma basis after giving effect
to such Investments shall be no greater than 0.60 to 1.00 for the most recently
ended Test Period for which financial statements are due under
Section 9.01(a) or (b);

 

(vii)                           Investments existing on the Restatement
Effective Date and described on Schedule XI, without giving effect to any
additions thereto or replacement thereof;

 

85

--------------------------------------------------------------------------------


 

(viii)                        Subsidiaries of the Parent (other than the Credit
Parties) may make loans and advances to the Credit Parties, provided that any
loans or advances to a Credit Party pursuant to this clause shall be unsecured
and subordinated to the Obligations of the respective Credit Party pursuant to
written subordination provisions in the form of Exhibit N;

 

(ix)                                the Parent and its Subsidiaries (other than
the Borrower, GMSCII, Arlington and the Subsidiary Guarantors) may make loans,
advances and Investments in other Subsidiaries of the Parent (other than (i) the
Credit Parties and (ii) Non-Recourse Subsidiaries);

 

(x)                                   the Parent and its Subsidiaries may make
Investments in amounts required to fund charter costs and actual expenses
relating to operating Vessels leased or chartered as of the date hereof by
General Maritime NSF Corporation, GMR Concord LLC, GMR Contest LLC and GMR
Concept LLC, provided that such Investments may only be made in good faith and
only to the extent necessary to fund such costs and expenses after taking into
account the cash and Cash Equivalents held by such Subsidiary; and

 

(xi)                                from and after the Trigger Date, the Parent
may make Investments; provided that for all Investments made pursuant to this
clause (xi):

 

(A)                              no Default or Event of Default has occurred and
is continuing (or would arise after giving effect thereto) at the time such
Investments are made,

 

(B)                                the aggregate amount of cash Investments made
since the Trigger Date does not exceed 50% of the Parent’s Consolidated Net
Income for the period (taken as one accounting period) commencing on July 1,
2013 and ending on the last day of the last fiscal quarter for which financial
statements have been provided to the Lenders pursuant to Section 9.01(a) or (b),
plus the Available Equity Proceeds Amount, less the aggregate amount of
Dividends made, paid or declared (in each case, without duplication) pursuant to
Section 10.03(iii) since the Trigger Date,

 

(C)                                the Total Leverage Ratio on a pro forma basis
after giving effect to such Investments shall be no greater than 0.60 to 1.00
for the most recently ended Test Period for which financial statements are due
under Section 9.01(a) or (b), and

 

(D)                               on or prior to the date on which such
Investments are made, the Parent shall deliver to the Administrative Agent an
officer’s certificate signed by the Chief Financial Officer of the Parent,
certifying that the requirements set forth in clauses (A) through and including
(C) are satisfied.

 

10.06  Transactions with Affiliates.  The Parent will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of such Person, other than on terms and conditions no less favorable
to such Person as would be obtained by such Person at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except that:

 

(i)                                     Dividends may be paid to the extent
provided in Section 10.03;

 

86

--------------------------------------------------------------------------------


 

(ii)                                  loans and Investments may be made and
other transactions may be entered into between the Parent and its Subsidiaries
to the extent permitted by Sections 10.04 and 10.05;

 

(iii)                               the Parent may pay director’s fees as
determined by the Parent’s independent compensation committee;

 

(iv)                              the Parent and its Subsidiaries may enter into
employment agreements or arrangements with their respective officers and
employees in the ordinary course of business;

 

(v)                                 the Parent and its Subsidiaries may pay
management fees to Wholly-Owned Subsidiaries of the Parent in the ordinary
course of business; and

 

(vi)                              the transactions in existence on the
Restatement Effective Date which are listed on Schedule XIII shall be permitted.

 

10.07  Capital Expenditures.   The Parent will not, and will not permit any of
its Subsidiaries to, make any Capital Expenditures at any time prior to the
Trigger Date, other than (i) maintenance Capital Expenditures incurred in the
ordinary course of business or consistent with past practice, (ii) acquisitions
of new Vessels and (iii) other Capital Expenditures not in the ordinary course
of business, in the case of clauses (ii) and (iii) to the extent funded (and
only to the extent funded) with (I) the Net Cash Proceeds received by the Parent
from the issuance of Equity Interests of the Parent since the Restatement
Effective Date or (II) Indebtedness permitted under Section 10.04(a)(v) and, if
applicable, the proviso to Section 10.04(b).

 

10.08  Minimum Cash Balance.  Commencing with the fiscal quarter ending
March 31, 2011, the Parent will not permit the sum of the following to be less
than $50,000,000 at any time on or after the Restatement Effective Date: (x) the
Unrestricted Cash and Cash Equivalents held by the Parent and its Subsidiaries
and (y) the lesser of (i) the Total Unutilized Commitment and the total
unutilized revolving commitment under the $372M Credit Agreement and
(ii) $25,000,000; provided that, in addition to the covenant set forth above, in
the event that a Non-Recourse Default has occurred and is continuing, the
Non-Recourse Subsidiary that is subject to such Non-Recourse Default shall also
be deemed not to be a Subsidiary for the purpose hereof.

 

10.09  Total Leverage Ratio.  Commencing with the fiscal quarter ending
March 31, 2011, the Parent will not permit the Total Leverage Ratio on the last
day of any fiscal quarter to be greater than the ratio set forth below opposite
such fiscal quarter; provided that in the event that a Non-Recourse Default has
occurred and is continuing, this Section 10.09 shall be complied with both
(x) including such Non-Recourse Subsidiary as a Subsidiary of the Parent and
(y) excluding such Non-Recourse Subsidiary as a Subsidiary of the Parent:

 

FISCAL QUARTER ENDING

 

TOTAL LEVERAGE RATIO

On the last day of each fiscal quarter from March 31, 2011 to and including
March 31, 2013

 

0.85 to 1.00

 

87

--------------------------------------------------------------------------------


 

June 30, 2013 and on the last day of each fiscal quarter to and including
March 31, 2014

 

0.80 to 1.00

On the last day of each fiscal quarter thereafter

 

0.70 to 1.00

 

10.10  Collateral Maintenance.  Commencing with the fiscal quarter ending
March 31, 2011, the Parent will not permit the aggregate Fair Market Value of
all Primary Collateral Vessels owned by the Credit Parties which have not been
sold, transferred, lost or otherwise disposed of at any time (such value, the
“Aggregate Primary Collateral Vessel Value”), as determined by the most recent
appraisal delivered by the Borrower to the Administrative Agent or obtained by
the Administrative Agent in accordance with Section 9.01(c) to equal less than
135% of the Total Commitment at such time; provided that, so long as any default
in respect of this Section 10.10 is not caused by any voluntary Collateral
Disposition, such default shall not constitute an Event of Default (but shall
constitute a Default) so long as within 45 days of the occurrence of such
default, the Borrower shall either (i) post additional collateral satisfactory
to the Required Lenders, pursuant to security documentation reasonably
satisfactory in form and substance to the Collateral Agent, sufficient to cure
such default (and shall at all times during such period and prior to
satisfactory completion thereof, be diligently carrying out such actions) or
(ii) make such reductions of the Total Commitment in an amount sufficient to
cure such default and repay the Loans and/or cash collateralize the Letters of
Credit to the extent required by Section 5.02(a) (it being understood that any
action taken in respect of this proviso shall only be effective to cure such
default pursuant to this Section 10.10 to the extent that no Default or Event of
Default exists hereunder immediately after giving effect thereto).

 

10.11  Junior Credit Agreement Collateral Maintenance.  The Parent will not, and
will not permit any Subsidiary Gurantor to, fail to comply with Section 9.09 of
the Junior Credit Agreement as in effect on the Restatement Effective Date
without giving effect to any amendments or waivers thereto which are not
consented to by the Required Lenders.

 

10.12  Interest Expense Coverage Ratio.  The Parent will not permit the Interest
Expense Coverage Ratio for any Test Period ending on or after June 30, 2014 to
be less than 1.50:1.00; provided that in the event that a Non-Recourse Default
has occurred and is continuing, this Section 10.12 shall be complied with both
(x) including such Non-Recourse Subsidiary as a Subsidiary of the Parent and
(y) excluding such Non-Recourse Subsidiary as a Subsidiary of the Parent.

 

10.13  Limitation on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; etc.  The Parent will not, and will not permit any
Subsidiary Guarantor to amend, modify or change its Certificate of
Incorporation, Certificate of Formation (including, without limitation, by the
filing or modification of any certificate of designation), By-Laws, limited
liability company agreement, partnership agreement (or equivalent organizational
documents) or any agreement entered into by it with respect to its Equity
Interests (including any Shareholders’ Agreement), or enter into any new
agreement with respect to its capital stock or

 

88

--------------------------------------------------------------------------------


 

membership interests (or equivalent interests), other than any amendments,
modifications or changes or any such new agreements which are not in any way
materially adverse to the interests of the Lenders.  Notwithstanding the
foregoing, upon not less than 30 days prior written notice to the Administrative
Agent and so long as no Default or Event of Default exists and is continuing,
any Subsidiary Guarantor may change its jurisdiction of organization to another
jurisdiction reasonably satisfactory to the Administrative Agent, provided that
any Subsidiary Guarantor that has entered into the Security Documents or the
Secondary Security Documents hereunder shall promptly take all actions
reasonably deemed necessary by the Collateral Agent to preserve, protect and
maintain, without interruption, the security interest and Lien of the Collateral
Agent in any Collateral owned by such Subsidiary Guarantor to the satisfaction
of the Collateral Agent, and such Subsidiary Guarantor shall have provided to
the Administrative Agent and the Lenders such opinions of counsel as may be
reasonably requested by the Administrative Agent to assure itself that the
conditions of this proviso have been satisfied.

 

10.14  Limitation on Certain Restrictions on Subsidiaries.  The Parent will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other interest or
participation in its profits owned by the Parent or any Subsidiary of the
Parent, or pay any Indebtedness owed to the Parent or a Subsidiary of the
Parent, (b) make loans or advances to the Parent or any of the Parent’s
Subsidiaries or (c) transfer any of its properties or assets to the Parent or
any of the Parent’s Subsidiaries, except for such encumbrances or restrictions
existing under or by reason of (i) applicable law, (ii) this Agreement and the
other Credit Documents, (iii) the $372M Credit Agreement as in effect on the
Restatement Effective Date, or any refinancing thereof or amendments thereto,
and the other $372M Credit Documents, (iv) the Junior Credit Agreement, and the
other Junior Credit Documents or any Permitted Refinancing Indebtedness incurred
in respect thereof or amendments thereto, (v) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Parent or a Subsidiary of the Parent, (vi) customary provisions restricting
assignment of any agreement entered into by the Parent or a Subsidiary of the
Parent in the ordinary course of business, (vii) any holder of a Permitted Lien
may restrict the transfer of the asset or assets subject thereto,
(viii) restrictions which are not more restrictive than those contained in this
Agreement contained in any documents governing any Indebtedness incurred after
the Original Effective Date in accordance with the provisions of this Agreement
and (ix) Non-Recourse Indebtedness.

 

10.15  Limitation on Issuance of Equity Interests.  (a)  The Parent will not
issue, and will not permit any Subsidiary (other than a Non-Recourse Subsidiary)
to issue, any preferred stock (or equivalent equity interests) other than
Qualified Preferred Stock.

 

(b)                                 The Parent will not permit GMSCII,
Arlington, the Borrower or any Subsidiary Guarantor described in clause (x) or
(y) of the definition thereof to issue any capital stock (including by way of
sales of treasury stock) or any options or warrants to purchase, or securities
convertible into, capital stock, except (i) for transfers and replacements of
then outstanding shares of capital stock, (ii) for stock splits, stock dividends
and additional issuances which do not decrease the percentage ownership of the
Parent or any of its Subsidiaries in any class of the capital stock of such
Subsidiary and (iii) to qualify directors to the extent required by applicable
law.  All capital stock of the Borrower, Arlington, GMSCII or any Subsidiary

 

89

--------------------------------------------------------------------------------


 

Guarantor described in clause (x) or (y) of the definition thereof issued in
accordance with this Section 10.15(b) shall be delivered to the Collateral Agent
pursuant to the Pledge Agreement or the Secondary Pledge Agreement, as
applicable, subject to the Intercreditor Agreements.

 

10.16  Business.  The Parent and its Subsidiaries will not engage in any
business other than the businesses in which they are engaged in as of the
Original Effective Date and activities directly related thereto, and similar or
related businesses.  It being understood that no Subsidiary Guarantor which owns
a Collateral Vessel will engage directly or indirectly in any business other
than the business of owning and operating Collateral Vessels and businesses
ancillary or complementary thereto, except that to the extent that any
Subsidiary that owns a Secondary Collateral Vessel is permitted under the $372M
Credit Agreement and the Junior Credit Agreement to engage in any business other
than the business of owning and operating Collateral Vessels and businesses
ancillary or complementary thereto, such change in the business of such
Subsidiary Guarantor shall be permitted to do so hereunder automatically.

 

10.17  Jurisdiction of Employment.  The Parent will not, and will not permit the
Subsidiary Guarantors or any third party charterer of a Collateral Vessel to
employ or cause to be employed any Collateral Vessel in any country or
jurisdiction in which (i) the Borrower, the Subsidiary Guarantors or such third
party charterer of a Collateral Vessel is prohibited by law from doing business,
(ii) the Lien created by the applicable Collateral Vessel Mortgage or Secondary
Collateral Vessel Mortgage, as applicable, will be rendered unenforceable or
(iii) the Collateral Agent’s foreclosure or enforcement rights will be
materially impaired or hindered.

 

10.18  Bank Accounts.  The Parent will not permit the Borrower, GMSCII,
Arlington or any Subsidiary Guarantor to maintain any deposit, savings,
investment or other similar accounts other than (i) the Concentration Accounts
and (ii) any other account or accounts opened and maintained by a Credit Party
at any time if the aggregate amount of cash deposited in such other
account(s) is less than $5,000,000 at such time for all Credit Parties.

 

10.19  Limitations on Voluntary Payments, Etc. of Senior Unsecured Notes and
Junior Credit Agreement; Modifications of Senior Unsecured Documents and Junior
Credit Documents.  (a) The Parent will not, and will not permit any of its
Subsidiaries to, directly or indirectly, voluntarily prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner the Senior Unsecured Notes.

 

(b)                                 The Parent will not, and will not permit any
of its Subsidiaries to, directly or indirectly, amend, modify or waive any term
or condition of the Senior Unsecured Notes, including, but not limited to the
Senior Unsecured Note Documents (other than any such amendment, modification,
waiver or other change to any of the terms of the Senior Unsecured Note
Documents that does not require the consent of the noteholders and is not
adverse to the interests of the Lenders).

 

(c)                                  The Parent will not, and will not permit
any of its Subsidiaries to, make (or give any notice in respect of) any
voluntary or optional payment or prepayment on or redemption or acquisition for
value of, or any prepayment or redemption as a result of any asset sale,
insurance or condemnation recovery event, change of control or similar event
(including, in each case without limitation, by way of depositing with the
trustee or any agent with respect

 

90

--------------------------------------------------------------------------------


 

thereto money or securities before due for the purpose of paying when due) in
respect of the Junior Credit Documents; provided, however, that from and after
the Trigger Date, so long as no Default or Event of Default then exists or would
result therefrom, the Parent or any of its Subsidiaries may make voluntary or
optional payments or prepayments of outstanding loans under the Junior Credit
Agreement and any Permitted Refinancing Indebtedness incurred in respect thereof
from (i) the Available Equity Proceeds Amount, (ii) in kind, (iii) with Equity
Interests that are common stock or Qualified Preferred Stock (or equivalent
Equity Interests) or with Net Cash Proceeds of issuances of Equity Interests
that are common stock or Qualified Preferred Stock (or equivalent Equity
Interests) and (iv) cash proceeds received by the Parent or any of its
Subsidiaries from Permitted Refinancing Indebtedness in respect of the Junior
Credit Agreement.  For the avoidance of doubt, nothing in the foregoing shall
restrict the payment of fees, expenses or indemnities with respect to the
transactions described in Schedule XIII or any Junior Credit Document.

 

(d)                                 The Parent will not, and will not permit any
of its Subsidiaries to, directly or indirectly, amend, modify or waive any term
or condition of the Junior Credit Documents, including, but not limited to, the
Junior Credit Agreement and any Permitted Refinancing Indebtedness (other than
any such amendment, modification, waiver or other change to any of the terms of
the Junior Credit Documents that is permitted under the Intercreditor Agreements
or otherwise with the consent of the Required Lenders).

 

(e)                                  The Parent will not, and will not permit
any of its Subsidiaries to, make any voluntary or optional payment or prepayment
or redemption or acquisition for value in respect of the Indebtedness permitted
pursuant to the proviso to Section 10.04(b); provided, however, from and after
the Trigger Date, the Parent or any of its Subsidiaries may make voluntary or
optional payments or prepayments or redemptions or acquisitions for value of
outstanding loans in respect of the Indebtedness permitted pursuant to the
proviso to Section 10.04(b).

 

SECTION 11.  Events of Default.  Upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

11.01  Payments.  The Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any Unpaid Drawings or interest on any Loan or Note, or any Commitment
Commission or any other amounts owing hereunder or thereunder; or

 

11.02  Representations, etc.  Any representation, warranty or statement made by
any Credit Party herein or in any other Credit Document or in any certificate
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

 

11.03  Covenants.  Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in
Section 9.01(f)(i), 9.08, 9.11(a), 9.13, 9.16 or Section 10 or (ii) default in
the due performance or observance by it of any other term, covenant or agreement
contained in this Agreement and, in the case of this clause (ii),

 

91

--------------------------------------------------------------------------------


 

such default shall continue unremedied for a period of 30 days after written
notice to the Borrower by the Administrative Agent or any of the Lenders; or

 

11.04  Default Under Other Agreements.  (i)  The Parent or any of its
Subsidiaries shall default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) the Parent or any of
its Subsidiaries shall default in the observance or performance of any agreement
or condition relating to any Indebtedness (other than the Obligations) or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (determined without regard to whether any notice is required),
any such Indebtedness to become due prior to its stated maturity or (iii) any
Indebtedness (other than the Obligations) of the Parent or any of its
Subsidiaries shall be declared to be due and payable, or required to be prepaid,
redeemed, defeased or repurchased other than by a regularly scheduled required
prepayment, prior to the stated maturity thereof, provided that it shall not be
a Default or Event of Default under this Section 11.04 (x) if a Non-Recourse
Default shall occur or be continuing or (y) unless the aggregate principal
amount of all Indebtedness as described in preceding clauses (i) through (iii),
inclusive, exceeds $10,000,000; or

 

11.05  Bankruptcy, etc.  The Parent or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the Parent
or any of its Subsidiaries and the petition is not controverted within 20 days
after service of summons, or is not dismissed within 60 days, after commencement
of the case; or a custodian (as defined in the Bankruptcy Code) is appointed
for, or takes charge of, all or substantially all of the property of the Parent
or any of its Subsidiaries or the Parent or any of its Subsidiaries commences
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Parent or any of
its Subsidiaries or there is commenced against the Parent or any of its
Subsidiaries any such proceeding which remains undismissed for a period of 60
days, or the Parent or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Parent or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Parent or any of its Subsidiaries makes a general assignment for the benefit of
creditors; or any corporate action is taken by the Parent or any of its
Subsidiaries for the purpose of effecting any of the foregoing; or

 

11.06  ERISA.  (a)  Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 or 430 of the Code or
Section 302 or 303 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall

 

92

--------------------------------------------------------------------------------


 

be reasonably expected to occur with respect to such Plan within the following
30 days, any Plan which is subject to Title IV of ERISA shall have had or is
reasonably likely to have a trustee appointed to administer such Plan, any Plan
which is subject to Title IV of ERISA is, shall have been or is reasonably
likely to be terminated or to be the subject of termination proceedings under
ERISA, any Plan shall have an Unfunded Current Liability, its actuary has
certified that a determination has been made that a Plan (other than a
Multiemployer Plan) is an at-risk plan within the meaning of Section 430 of the
Code or Section 303 of ERISA, a Plan which is a Multiemployer Plan is in
endangered or critical status under Section 305 of ERISA, a contribution
required to be made with respect to a Plan or a Foreign Pension Plan is not
timely made, the Parent or any of its Subsidiaries or any ERISA Affiliate has
incurred or events have happened, or reasonably expected to happen, that will
cause it to incur any liability to or on account of a Plan under Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
Section 436(f), 4971 or 4975 of the Code or on account of a group health plan
(as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under
Section 4980B of the Code, or the Parent, or any of its Subsidiaries, has
incurred or is reasonably likely to incur liabilities pursuant to one or more
employee welfare benefit plans (as defined in Section 3(1) of ERISA) that
provide benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or Plans or Foreign Pension Plans; (b) there
shall result from any such event or events the imposition of a lien, the
granting of a security interest, or a liability or a material risk of incurring
a liability; and (c) such lien, security interest or liability, individually,
and/or in the aggregate, in the reasonable opinion of the Required Lenders, has
had, or could reasonably be expected to have, a Material Adverse Effect; or

 

11.07  Security Documents.  At any time after the execution and delivery
thereof, any of the Security Documents shall cease to be in full force and
effect, or shall cease in any material respect to give the Collateral Agent for
the benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral), in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except in connection with Permitted Liens), and subject to no other Liens
(except Permitted Liens), or any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any of the Security Documents and such default
shall continue beyond any grace period (if any) specifically applicable thereto
pursuant to the terms of such Security Document, or any “event of default” (as
defined in any Collateral Vessel Mortgage or Secondary Collateral Vessel
Mortgage) shall occur in respect of any Collateral Vessel Mortgage or Secondary
Collateral Vessel Mortgage; or

 

11.08  Guaranties.  After the execution and delivery thereof, any Guaranty, or
any provision thereof, shall cease to be in full force or effect as to any
Guarantor (unless such Guarantor is no longer a Subsidiary of the Parent by
virtue of a liquidation, sale, merger or consolidation permitted by
Section 10.02) or any Guarantor (or Person acting by or on behalf of such
Guarantor) shall deny or disaffirm such Guarantor’s obligations under the
Guaranty to which it is a party or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the Guaranty to which it is a party beyond any
grace period (if any) provided therefor; or

 

93

--------------------------------------------------------------------------------


 

11.09  Judgments.  One or more judgments or decrees shall be entered against the
Parent or any of its Subsidiaries involving in the aggregate for the Parent and
its Subsidiaries a liability (not paid or fully covered by a reputable and
solvent insurance company) and such judgments and decrees either shall be final
and non-appealable or shall not be vacated, discharged or stayed or bonded
pending appeal for any period of 60 consecutive days, and the aggregate amount
of all such judgments, to the extent not covered by insurance, exceeds
$10,000,000; or

 

11.10  Change of Control.  A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur, the result which would occur upon the giving of written notice by
the Administrative Agent to the Borrower as specified in clauses (i) and
(ii) below shall occur automatically without the giving of any such notice): 
(i) declare the Total Commitments terminated, whereupon all Commitments of each
Lender shall forthwith terminate immediately and any Commitment Commission shall
forthwith become due and payable without any other notice of any kind;
(ii) declare the principal of and any accrued interest in respect of all Loans
and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party; (iii) terminate any Letter of Credit that may be terminated
in accordance with its terms; (iv) direct the Borrower to pay (and the Borrower
agrees that upon receipt of such notice, or upon the occurrence and during the
continuance of an Event of Default specified in Section 11.05, it will pay) to
the Collateral Agent at the Payment Office such additional amount of cash, to be
held as security by the Collateral Agent, as is equal to the aggregate Stated
Amount of all Letters of Credit issued for the Borrower and then outstanding and
(v) enforce, as Collateral Agent, all of the Liens and security interests
created pursuant to the Security Documents.

 

SECTION 12.  Agency and Security Trustee Provisions.

 

12.01  Appointment.  (a) The Lenders hereby designate Nordea Bank Finland plc,
New York Branch, as Administrative Agent (for purposes of this Section 12, the
term “Administrative Agent” shall include Nordea Bank Finland plc, New York
Branch (and/or any of its affiliates) in its capacity as Collateral Agent
pursuant to the Security Documents and in its capacity as security trustee
pursuant to the Collateral Vessel Mortgages or Secondary Collateral Vessel
Mortgages) to act as specified herein and in the other Credit Documents.  Each
Lender hereby irrevocably authorizes, and each holder of any Note by the
acceptance of such Note shall be deemed irrevocably to authorize, the Agents to
take such action on its behalf under the provisions of this Agreement, the other
Credit Documents and any other instruments and agreements referred to herein or
therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Agents by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto.  Furthermore, each Lender hereby irrevocably authorizes the
Administrative Agent and the Collateral Agent to enter

 

94

--------------------------------------------------------------------------------


 

into the Intercreditor Agreements on their behalf and agrees to be bound by the
provisions set forth therein.  The Agents may perform any of its duties
hereunder by or through its respective officers, directors, agents, employees or
affiliates and, may assign from time to time any or all of its rights, duties
and obligations hereunder and under the Security Documents to any of its banking
affiliates.

 

(b)                                 The Lenders hereby irrevocably appoint
Nordea Bank Finland plc, New York Branch as security trustee solely or the
purpose of holding legal title to the Collateral Vessel Mortgages and the
Secondary Collateral Vessel Mortgages on each of the flag Vessels of an
Acceptable Flag Jurisdiction on behalf of the applicable Lenders, from time to
time, with regard to the (i) security, powers, rights, titles, benefits and
interests (both present and future) constituted by and conferred on the Lenders
or any of them or for the benefit thereof under or pursuant to the Collateral
Vessel Mortgages and the Secondary Collateral Vessel Mortgages (including,
without limitation, the benefit of all covenants, undertakings, representations,
warranties and obligations given, made or undertaken by any Lender in the
Collateral Vessel Mortgages and the Secondary Collateral Vessel Mortgages),
(ii) all money, property and other assets paid or transferred to or vested in
any Lender or any agent of any Lender or received or recovered by any Lender or
any agent of any Lender pursuant to, or in connection with the Collateral Vessel
Mortgages and the Secondary Collateral Vessel Mortgages, whether from the
Borrower or any Subsidiary Guarantor or any other person and (iii) all money,
investments, property and other assets at any time representing or deriving from
any of the foregoing, including all interest, income and other sums at any time
received or receivable by any Lender or any agent of any Lender in respect of
the same (or any part thereof).  Nordea Bank Finland plc, New York Branch hereby
accepts such appointment as security trustee.

 

12.02  Nature of Duties.  The Agents shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Security Documents. 
None of the Agents nor any of their respective officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by such Person’s gross negligence or willful misconduct
(any such liability limited to the applicable Agent to whom such Person
relates).  The duties of each of the Agents shall be mechanical and
administrative in nature; none of the Agents shall have by reason of this
Agreement or any other Credit Document any fiduciary relationship in respect of
any Lender or the holder of any Note; and nothing in this Agreement or any other
Credit Document, expressed or implied, is intended to or shall be so construed
as to impose upon any Agents any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.

 

12.03  Lack of Reliance on the Agents.  Independently and without reliance upon
the Agents, each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Parent and its
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Parent and its Subsidiaries and, except
as expressly provided in this Agreement, none of the Agents shall have any duty
or responsibility, either initially or on a continuing basis, to provide any
Lender or the holder of any Note with any credit or other information with
respect thereto, whether coming into its possession before the making

 

95

--------------------------------------------------------------------------------


 

of the Loans or at any time or times thereafter.  None of the Agents shall be
responsible to any Lender or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Parent and its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of the Parent and its Subsidiaries or the
existence or possible existence of any Default or Event of Default.

 

12.04  Certain Rights of the Agents.  If any of the Agents shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, the Agents shall be entitled to refrain from such act or taking such
action unless and until the Agents shall have received instructions from the
Required Lenders; and the Agents shall not incur liability to any Person by
reason of so refraining.  Without limiting the foregoing, no Lender or the
holder of any Note shall have any right of action whatsoever against the Agents
as a result of any of the Agents acting or refraining from acting hereunder or
under any other Credit Document in accordance with the instructions of the
Required Lenders.

 

12.05  Reliance.  Each of the Agents shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the applicable Agent believed to be the proper Person, and, with
respect to all legal matters pertaining to this Agreement and any other Credit
Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

 

12.06  Indemnification.  To the extent any of the Agents is not reimbursed and
indemnified by the Borrower, the Lenders will reimburse and indemnify the
applicable Agents, in proportion to their respective “percentages” as used in
determining the Required Lenders (without regard to the existence of any
Defaulting Lenders), for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by such Agents in performing their respective duties
hereunder or under any other Credit Document, in any way relating to or arising
out of this Agreement or any other Credit Document; provided that no Lender
shall be liable in respect to an Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct.

 

12.07  The Administrative Agent in its Individual Capacity.  With respect to its
obligation to make Loans under this Agreement, each of the Agents shall have the
rights and powers specified herein for a “Lender” and may exercise the same
rights and powers as though it were not performing the duties specified herein;
and the term “Lenders,” “Secured Creditors”, “Required Lenders”, “holders of
Notes” or any similar terms shall, unless the context clearly otherwise
indicates, include each of the Agents in their respective individual capacity. 
Each of the Agents may accept deposits from, lend money to, and generally engage
in any kind of

 

96

--------------------------------------------------------------------------------


 

banking, trust or other business with any Credit Party or any Affiliate of any
Credit Party as if it were not performing the duties specified herein, and may
accept fees and other consideration from the Borrower or any other Credit Party
for services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.

 

12.08  Holders.  The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent.  Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

 

12.09  Resignation by the Administrative Agent.  (a)  The Administrative Agent
may resign from the performance of all its functions and duties hereunder and/or
under the other Credit Documents at any time by giving 15 Business Days’ prior
written notice to the Borrower and the Lenders.  Such resignation shall take
effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.

 

(b)                                 Upon any such notice of resignation by the
Administrative Agent, the Required Lenders shall appoint a successor
Administrative Agent hereunder or thereunder who shall be a commercial bank or
trust company that is, unless an Event of Default has occurred and is continuing
at such time, reasonably acceptable to the Borrower.

 

(c)                                  If a successor Administrative Agent shall
not have been so appointed within such 15 Business Day period, the
Administrative Agent, with the consent of the Borrower (which shall not be
unreasonably withheld or delayed and shall not be required if an Event of
Default has occurred and is continuing at such time), shall then appoint a
commercial bank or trust company with capital and surplus of not less than
$500,000,000 as successor Administrative Agent (which successor Administrative
Agent shall be a Lender hereunder if any such Lender agrees to serve as
Administrative Agent at such time) who shall serve as Administrative Agent
hereunder until such time, if any, as the Lenders appoint a successor
Administrative Agent as provided above.

 

(d)                                 If no successor Administrative Agent has
been appointed pursuant to clause (b) or (c) above by the 25th Business Day
after the date such notice of resignation was given by the Administrative Agent,
the Administrative Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of the Administrative Agent
hereunder and/or under any other Credit Document until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

 

12.10  The Joint Lead Arrangers.  Notwithstanding any other provision of this
Agreement or any provision of any other Credit Document, each of the Joint Lead
Arrangers are named as such for recognition purposes only, and in their
respective capacities as such shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement or the other Credit Documents or the
transactions contemplated hereby and thereby; it being understood and agreed
that the Joint Lead Arrangers shall be entitled to all indemnification and
reimbursement rights in

 

97

--------------------------------------------------------------------------------


 

favor of any of the Agents as provided for under Sections 12.06 and 13.01. 
Without limitation of the foregoing, none of the Joint Lead Arrangers shall,
solely by reason of this Agreement or any other Credit Documents, have any
fiduciary relationship in respect of any Lender or any other Person.

 

12.11  Collateral Matters.  (a) Each Lender authorizes and directs the
Collateral Agent to enter into the Security Documents for the benefit of the
Lenders and the other Secured Creditors.  Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Security Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  The Collateral Agent
is hereby authorized on behalf of all of the Lenders, without the necessity of
any notice to or further consent from any Lender, from time to time prior to an
Event of Default, to take any action with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Security
Documents.

 

(b)                                 The Lenders hereby authorize the Collateral
Agent, at its option and in its discretion, to release any Lien granted to or
held by the Collateral Agent upon any Collateral (i) upon termination of the
Commitments and payment and satisfaction of all of the Obligations (other than
inchoate indemnification obligations) at any time arising under or in respect of
this Agreement or the Credit Documents or the transactions contemplated hereby
or thereby, (ii) constituting property being sold or otherwise disposed of (to
Persons other than the Borrower and its Subsidiaries) upon the sale or other
disposition thereof in compliance with Section 10.02, (iii) if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 13.12), (iv) as otherwise may be
expressly provided in the relevant Security Documents or (v) as otherwise
provided in Section 13.21 hereof.  Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Collateral Agent’s authority
to release particular types or items of Collateral pursuant to this
Section 12.11.

 

(c)                                  The Collateral Agent shall have no
obligation whatsoever to the Lenders or to any other Person to assure that the
Collateral exists or is owned by any Credit Party or is cared for, protected or
insured or that the Liens granted to the Collateral Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 12.11 or in any of the
Security Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Collateral Agent
may act in any manner it may deem appropriate, in its sole discretion, given the
Collateral Agent’s own interest in the Collateral as one of the Lenders and that
the Collateral Agent shall have no duty or liability whatsoever to the Lenders,
except for its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

 

98

--------------------------------------------------------------------------------


 

12.12  Delivery of Information.  The Administrative Agent shall not be required
to deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Credit
Document except (i) as specifically provided in this Agreement or any other
Credit Document and (ii) as specifically requested from time to time in writing
by any Lender with respect to a specific document, instrument, notice or other
written communication received by and in the possession of the Administrative
Agent at the time of receipt of such request and then only in accordance with
such specific request.

 

SECTION 13.  Miscellaneous.

 

13.01  Payment of Expenses, etc.  The Borrower agrees that it
shall:  (i) whether or not the transactions herein contemplated are consummated,
pay all reasonable out-of-pocket costs and expenses of each of the Agents
(including, without limitation, the reasonable fees and disbursements of White &
Case LLP, Watson, Farley & Williams, other counsel to the Administrative Agent
and the Lead Arrangers and local counsel) in connection with the preparation,
execution and delivery of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto, of the Agents in connection with
their respective syndication efforts with respect to this Agreement and of the
Agents and each of the Lenders in connection with the enforcement of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein (including, without limitation, the reasonable
fees and disbursements of counsel (including in-house counsel) for each of the
Agents and for each of the Lenders); (ii) pay and hold each of the Lenders
harmless from and against any and all present and future stamp, documentary,
transfer, sales and use, value added, excise and other similar taxes with
respect to the foregoing matters and save each of the Lenders harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission (other than to the extent attributable to such Lender) to pay such
taxes; and (iii) indemnify the Agents, the Collateral Agent and each Lender, and
each of their respective officers, directors, trustees, employees,
representatives and agents from and hold each of them harmless against any and
all liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any of the Agents,
the Collateral Agent or any Lender is a party thereto) related to the entering
into and/or performance of this Agreement or any other Credit Document or the
proceeds of any Loans hereunder or the consummation of any transactions
contemplated herein, or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, or
(b) the actual or alleged presence of Hazardous Materials on any Collateral
Vessel or in the air, surface water or groundwater or on the surface or
subsurface of any property at any time owned or operated by the Borrower or any
of its Subsidiaries, the generation, storage, transportation, handling, disposal
or Environmental Release of Hazardous Materials at any location, whether or not
owned or operated by the Borrower or any of its Subsidiaries, the non-compliance
of any Collateral Vessel or property with foreign, federal, state and local
laws, regulations, and ordinances (including applicable permits thereunder)
applicable to any Collateral Vessel or

 

99

--------------------------------------------------------------------------------


 

property, or any Environmental Claim asserted against the Borrower, any of its
Subsidiaries or any Collateral Vessel or property at any time owned or operated
by the Borrower or any of its Subsidiaries, including, in each case, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages,
penalties, actions, judgments, suits, costs, disbursements or expenses to the
extent incurred by reason of the gross negligence or willful misconduct of the
Person to be indemnified).  To the extent that the undertaking to indemnify, pay
or hold harmless each of the Agents or any Lender set forth in the preceding
sentence may be unenforceable because it violates any law or public policy, the
Borrower shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law.

 

13.02  Right of Setoff.  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) and any
other Indebtedness at any time held or owing by such Lender (including, without
limitation, by branches and agencies of such Lender wherever located) to or for
the credit or the account of any Credit Party but in any event excluding assets
held in trust for any such Person against and on account of the Obligations and
liabilities of any Credit Party to such Lender under this Agreement or under any
of the other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 13.06(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not such
Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.

 

13.03  Notices.  Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telexed, e-mail or telecopier communication) and mailed, telexed, telecopied or
delivered:  if to any Credit Party, at the address specified under its signature
below; if to any Lender, at its address specified opposite its name on Schedule
II; and if to the Administrative Agent, at its Notice Office; or, as to any
other Credit Party, at such other address as shall be designated by such party
in a written notice to the other parties hereto and, as to each Lender, at such
other address as shall be designated by such Lender in a written notice to the
Borrower and the Administrative Agent.  All such notices and communications
shall, (i) when mailed, be effective three Business Days after being deposited
in the mails, prepaid and properly addressed for delivery, (ii) when sent by
overnight courier, be effective one Business Day after delivery to the overnight
courier prepaid and properly addressed for delivery on such next Business Day,
or (iii) when sent by telex, e-mail or telecopier, be effective when sent by
telex, e-mail or telecopier, except that notices and communications to the
Administrative Agent shall not be effective until received by the Administrative
Agent.

 

13.04  Benefit of Agreement.  (a)  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, that (i) no Credit Party may
assign or transfer any of its rights,

 

100

--------------------------------------------------------------------------------


 

obligations or interest hereunder or under any other Credit Document without the
prior written consent of the Lenders, (ii) although any Lender may transfer,
assign or grant participations in its rights hereunder, such Lender shall remain
a “Lender” for all purposes hereunder (and may not transfer or assign all or any
portion of its Commitments hereunder except as provided in Section 13.04(b)) and
the transferee, assignee or participant, as the case may be, shall not
constitute a “Lender” hereunder and (iii) no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (x) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or Commitment
Commission thereon (except (m) in connection with a waiver of applicability of
any post-default increase in interest rates and (n) that any amendment or
modification to the financial definitions in this Agreement shall not constitute
a reduction in the rate of interest for purposes of this clause (x)) or reduce
the principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Commitments shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (y) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement or
(z) release all or substantially all of the Collateral under all of the Security
Documents (except as expressly provided in the Credit Documents) securing the
Loans hereunder in which such participant is participating.  In the case of any
such participation, the participant shall not have any rights under this
Agreement or any of the other Credit Documents (the participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the participant relating thereto)
and all amounts payable by the Borrower hereunder shall be determined as if such
Lender had not sold such participation.

 

(b)                                 Notwithstanding the foregoing, any Lender
(or any Lender together with one or more other Lenders) may (x) assign all or a
portion of its Commitment and/or its outstanding Loans, to its (i)(A) parent
company and/or any affiliate of such Lender which is at least 50% owned by such
Lender or its parent company or (B) to one or more other Lenders or any
Affiliate of any such other Lender which is at least 50% owned by such other
Lender or its parent company (provided that any fund that invests in bank loans
and is managed or advised by the same investment advisor of another fund which
is a Lender (or by an Affiliate of such investment advisor) shall be treated as
an Affiliate of such other Lender for the purposes of this sub-clause
(x)(i)(B)), provided, that no such assignment may be made to any such Person
that is, or would at such time constitute, a Defaulting Lender, or (ii) in the
case of any Lender that is a fund that invests in bank loans, any other fund
that invests in bank loans and is managed or advised by the same investment
advisor of such Lender or by an Affiliate of such investment advisor or (iii) to
one or more Lenders or (y) assign with the consent of the Borrower (which
consent shall not be unreasonably withheld or delayed and shall not be required
if any Event of Default is then in existence, provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof) all, or if less than all, a portion equal
to at least $20,000,000 in the aggregate for the assigning Lender or assigning
Lenders, of such Commitments, hereunder to one or more Eligible Transferees
(treating any fund that invests

 

101

--------------------------------------------------------------------------------


 

in bank loans and any other fund that invests in bank loans and is managed or
advised by the same investment advisor of such fund or by an Affiliate of such
investment advisor as a single Eligible Transferee), each of which assignees
shall become a party to this Agreement as a Lender by execution of an Assignment
and Assumption Agreement, provided that (i) at such time Schedule I shall be
deemed modified to reflect the Commitments of such new Lender and of the
existing Lenders, (ii) new Notes will be issued, at the Borrower’s expense, to
such new Lender and to the assigning Lender upon the request of such new Lender
or assigning Lender, such new Notes to be in conformity with the requirements of
Section 2.05 (with appropriate modifications) to the extent needed to reflect
the revised Commitments, (iii) the consent of the Administrative Agent shall be
required in connection with any assignment pursuant to preceding clause
(y) (which consent shall not be unreasonably withheld or delayed), and (iv) the
Administrative Agent shall receive at the time of each such assignment, from the
assigning or assignee Lender, the payment of a non-refundable assignment fee of
$3,500.  To the extent of any assignment pursuant to this Section 13.04(b), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments (it being understood that the indemnification
provisions under this Agreement (including, without limitation, Sections 2.09,
2.10, 3.05, 5.04, 13.01 and 13.06) shall survive as to such assigning Lender). 
To the extent that an assignment of all or any portion of a Lender’s Commitments
and related outstanding Obligations pursuant to Section 2.12 or this
Section 13.04(b) would, at the time of such assignment, result in increased
costs under Section 2.09, 2.10 or 5.04 from those being charged by the
respective assigning Lender prior to such assignment, then the Borrower shall
not be obligated to pay such increased costs (although the Borrower shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective assignment).

 

(c)                                  Nothing in this Agreement shall prevent or
prohibit any Lender from pledging its Loans and Notes hereunder to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender in support
of borrowings made by such Lender from such Federal Reserve Bank or central bank
and, with the consent of the Administrative Agent, any Lender which is a fund
may pledge all or any portion of its Notes or Loans to a trustee for the benefit
of investors and in support of its obligation to such investors; provided,
however, no such pledge shall release a Lender from any of its obligations
hereunder or substitute any such pledge for such Lender as a party hereto.

 

(d)                                 Any lender under the Junior Credit Agreement
and any Affiliate thereof (each an “Affiliated Lender”) may purchase Loans
and/or Commitments hereunder, whether by assignment or participation, subject to
the following requirements:

 

(i)                                     no Commitments or Loans may be assigned,
or participations sold, to an Affiliated Lender if, after giving effect to such
assignment, the Affiliated Lenders in the aggregate would own (as a Lender or
through a participation) in excess of 30% of all Commitments and Loans then
outstanding under this Agreement;

 

(ii)                                  notwithstanding anything to the contrary
in the definition of “Required Lenders”, or in Section 13.12, for purposes of
determining whether the Required Lenders or all of the Lenders hereunder have or
any affected Lender hereunder has (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with

 

102

--------------------------------------------------------------------------------


 

respect to any of the terms of any Credit Document or any departure therefrom by
the Credit Parties, (ii) otherwise acted on any matter related to any Credit
Document or (iii) directed or required the Administrative Agent, the Collateral
Agent or any Lender under the Credit Documents to undertake any action (or
refrain from taking any action) with respect to or under any such Credit
Document the Commitments or Loans held by any Affiliated Lender shall be deemed
to be not outstanding for all purposes of calculating whether the Required
Lenders, all of the Lenders have or any affected Lender has taken any action or
voted on any matter (other than (x) with respect to any “all Lenders” or “all
Lenders directly affected thereby” vote or (y) any vote that has a
disproportionate effect on the Commitments or Loans held by an Affiliated Lender
relative to the Commitments or Loans held by Lenders that are Affiliated
Lenders);

 

(iii)                               the Affiliated Lenders shall be prohibited
from being appointed as, or succeeding to the rights and duties of, the
Administrative Agent or the Collateral Agent under this Agreement and the other
Credit Documents until such time (if any) as when all Obligations (other than
those held by any Affiliated Lender and other than contingent obligations not
then due and owing) have been paid in full in cash;

 

(iv)                              by acquiring a Loan or Commitment, each
Affiliated Lender, in its capacity as a Lender, shall be deemed to have
(I) waived its right to receive information prepared by the Administrative Agent
or any other Lender (or any advisor, agent or counsel thereof) under or in
connection with the Credit Documents (to the extent not provided to the Credit
Parties), attend any meeting or conference call (or any portion thereof) with
the Administrative Agent or any Lender(to the extent that the Credit Parties are
excluded from attending), (II) agreed that it is prohibited from making or
bringing any claim, in its capacity as a Lender hereunder against the
Administrative Agent or any Lender with respect to the duties and obligations of
such Persons under the Credit Documents, except any claims that the
Administrative Agent or such Lender is treating such Affiliated Lender, in its
capacity as a Lender, in a disproportionate manner relative to the other
Lenders, and (III) agreed, without limiting its rights as a Lender described in
clause (ii) above, that it will have no right whatsoever to require the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to this Agreement or any other Credit Document
other than each Lender’s and Administrative Agent’s duties and obligations
hereunder;

 

(v)                                 the applicable Affiliated Lender identifies
itself as an Affiliated Lender prior to the assignment of Commitments and/or
Loans to it pursuant to the respective Assignment and Assumption Agreement; and

 

(vi)                              in the case of this Agreement, the applicable
Affiliated Lender enters into an escrow agreement or other similar arrangement
reasonably satisfactory in form and substance to the Administrative Agent with
respect to its obligations under this Agreement to participate in Letters of
Credit;

 

Additionally, the Credit Parties and each Affiliated Lender hereby agree that if
a case under Title 11 of the United States Code is commenced against any Credit
Party, such Credit Party shall seek (and each Affiliated Lender shall consent)
to provide that the

 

103

--------------------------------------------------------------------------------


 

vote of any Affiliated Lender (in its capacity as a Lender) with respect to any
plan of reorganization of such Credit Party shall not be counted except that
such Affiliated Lender’s vote (in its capacity as a Lender) may be counted to
the extent any such plan of reorganization proposes to treat the Obligations
held by such Affiliated Lender in a manner that is less favorable in any
material respect to such Affiliated Lender than the proposed treatment of
similar Obligations held by Lenders that are not Affiliates of the Credit
Parties.

 

13.05  No Waiver; Remedies Cumulative.  No failure or delay on the part of the
Administrative Agent or any Lender or any holder of any Note in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower or any other Credit Party and the
Administrative Agent or any Lender or the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent or any Lender or the
holder of any Note would otherwise have.  No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent or any Lender or the holder of any Note to any other
or further action in any circumstances without notice or demand.

 

13.06  Payments Pro Rata.  (a)  Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of the Borrower in respect of any Obligations hereunder, it
shall distribute such payment to the Lenders (other than any Lender that has
consented in writing to waive its pro rata share of any such payment) pro rata
based upon their respective shares, if any, of the Obligations with respect to
which such payment was received.

 

(b)                                 Each of the Lenders agrees that, if it
should receive any amount hereunder (whether by voluntary payment, by
realization upon security, by the exercise of the right of setoff or banker’s
lien, by counterclaim or cross action, by the enforcement of any right under the
Credit Documents, or otherwise), which is applicable to the payment of the
principal of, or interest on, the Loans or Commitment Commission, of a sum which
with respect to the related sum or sums received by other Lenders is in a
greater proportion than the total of such Obligation then owed and due to such
Lender bears to the total of such Obligation then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lender, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, the provisions of the preceding Sections 13.06(a) and
(b) shall be subject to the express provisions of this

 

104

--------------------------------------------------------------------------------


 

Agreement which require, or permit, differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders.

 

13.07  Calculations; Computations.  (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders).  In addition, all determinations of compliance with this Agreement or
any other Credit Document shall utilize accounting principles and policies in
conformity with those used to prepare the historical financial statements
delivered to the Lenders for the first fiscal year of the Borrower ended
December 31, 2010 (with the foregoing generally accepted accounting principles,
subject to the preceding proviso, herein called “GAAP”).  Unless otherwise
noted, all references in this Agreement to GAAP shall mean generally accepted
accounting principles as in effect in the United States.

 

(b)                                 All computations of interest for Loans,
Commitment Commission and other Fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest, Fees or
Commitment Commission are payable.

 

13.08  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. 
(a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN CERTAIN OF THE COLLATERAL VESSEL MORTGAGES AND THE SECONDARY
COLLATERAL VESSEL MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY, IN THE CASE OF ANY SECURED
CREDITOR, AND SHALL, IN THE CASE OF ANY CREDIT PARTY, BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY IN THE CITY OF NEW YORK OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARENT. THE BORROWER, GMSCII AND
ARLINGTON HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH
OF THE PARENT, THE BORROWER, GMSCII AND ARLINGTON FURTHER IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED MAIL,
POSTAGE PREPAID, TO THE PARENT, THE BORROWER, GMSCII AND/OR ARLINGTON, AS THE
CASE MAY BE, AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER
OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE

 

105

--------------------------------------------------------------------------------


 

LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER
JURISDICTION.  IF AT ANY TIME DURING WHICH THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT REMAINS IN EFFECT, THE BORROWER DOES NOT MAINTAIN A REGULARLY
FUNCTIONING OFFICE IN NEW YORK CITY, IT WILL DULY APPOINT, AND AT ALL TIMES
MAINTAIN, AN AGENT IN NEW YORK CITY FOR THE SERVICE OF PROCESS OR SUMMONS, AND
WILL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS WRITTEN NOTICE OF THE
IDENTITY AND ADDRESS OF SUCH AGENT FOR SERVICE OF PROCESS OR SUMMONS; PROVIDED
THAT ANY FAILURE ON THE PART OF THE BORROWER TO COMPLY WITH THE FOREGOING
PROVISIONS OF THIS SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR LIMIT THE SERVICE
OF PROCESS OR SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN THIS SECTION 13.08
OR OTHERWISE PERMITTED BY LAW.

 

(b)                                 THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)                                  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

13.09  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

 

13.10  Restatement Effective Date; Waiver of Defaults and Events of Default. 
(a)   This Agreement shall become effective on the date (the “Restatement
Effective Date”) on which (i) the Parent, GMSCII, the Borrower, Arlington the
Administrative Agent and the Lenders constituting the Required Lenders shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered the same to the Administrative Agent or, in the case of
the Lenders, shall have given to the Administrative Agent telephonic (confirmed
in writing), written or facsimile notice (actually received) at such office that
the same has been signed and mailed to it; (ii) the Credit Parties shall have
provided, or procured the supply of, the “know your customer” information
required pursuant to the PATRIOT Act, in each case as requested by any Lender or
the Administrative Agent in connection with its internal compliance regulations
thereunder or other information reasonably requested by the Lender or the

 

106

--------------------------------------------------------------------------------


 

Administrative Agent to satisfy related checks under all applicable laws and
regulations pursuant to the transactions contemplated hereby; and (iii) the
Borrower shall have paid to the Administrative Agent for the account of Lenders
the fees required to be paid under the fee letters, dated March 21, 2011, among
the Parent, the Borrower, the Administrative Agent and the other parties
thereto, which fee letters shall survive the execution and delivery of this
Agreement.

 

The Administrative Agent will give the Borrower and each Lender prompt written
notice of the occurrence of the Restatement Effective Date.

 

(b)                                 The Lenders hereby waive any default or
event of default that has occurred and is continuing under the Original Credit
Agreement, to the extent the lenders under the $372M Credit Agreement have
waived the corresponding default or event of default, if any, under the Original
2010 Credit Agreement and to the extent that such default or event of default is
not a Default or an Event of Default hereunder.

 

13.11  Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

13.12  Amendment or Waiver; etc.  (a)  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto and the
Required Lenders, provided that no such change, waiver, discharge or termination
shall, without the consent of each Lender (other than a Defaulting Lender) (with
Obligations being directly affected in the case of following clause (i)) and in
the case of the following clause (vi), to the extent (in the case of the
following clause (vi)) that any such Lender would be required to make a Loan in
excess of its pro rata portion provided for in this Agreement or would receive a
payment or prepayment of Loans or a commitment reduction that (in any case) is
less than its pro rata portion provided for in this Agreement, in each case, as
a result of any such amendment, modification or waiver referred to in the
following clause (vi)), (i) extend the final scheduled maturity of any Loan or
Note, extend the timing for or reduce the principal amount of any Scheduled
Commitment Reduction, or reduce the rate or extend the time of payment of fees
or interest on any Loan or Note or Commitment Commission (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates and (y) any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (i)), or reduce the principal amount
thereof (except to the extent repaid in cash), (ii) release all or substantially
all of the Collateral (except as expressly provided in the Credit Documents)
under the Security Documents, (iii) amend, modify or waive any provision of this
Section 13.12, (iv) reduce the percentage specified in the definition of
Required Lenders or otherwise amend or modify the definition of Required Lenders
(it being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
extensions of Loans and Commitments are included on the Original Effective
Date), (v) consent to the assignment or transfer by the Borrower or any
Subsidiary Guarantor of any of its respective rights and obligations under this
Agreement, (vi) amend, modify or waive Section 2.06 or amend, modify or waive
any other provision in this Agreement to the extent providing for payments or

 

107

--------------------------------------------------------------------------------


 

prepayments of Loans or reductions in Commitments, in each case, to be applied
pro rata among the Lenders entitled to such payments or prepayments of Loans or
reductions in Commitments (it being understood that the provision of additional
extensions of credit pursuant to this Agreement, or the waiver of any mandatory
commitment reduction or any mandatory prepayment of Loans by the Required
Lenders shall not constitute an amendment, modification or waiver for purposes
of this clause (vi)), or (vii) release any Subsidiary Guarantor from a
Subsidiaries Guaranty to the extent same owns a Collateral Vessel (other than as
provided in the Subsidiaries Guaranty); provided, further, that no such change,
waiver, discharge or termination shall (t) increase the Commitments of any
Lender over the amount thereof then in effect without the consent of such Lender
(it being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
Commitments shall not constitute an increase of the Commitment of any Lender,
and that an increase in the available portion of any Commitment of any Lender
shall not constitute an increase in the Commitment of such Lender), (u) without
the consent of each Issuing Lender, amend, modify or waive any provision of
Section 3 or alter its rights or obligations with respect to Letters of Credit,
(v) without the consent of each Agent, amend, modify or waive any provision of
Section 12 as same applies to such Agent or any other provision as same relates
to the rights or obligations of such Agent, (w) without the consent of the
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent or (x) without the holders of at least a
majority of the outstanding Other Obligations at all times after the time on
which all Credit Document Obligations have been paid in full, amend, modify or
waive any provision set forth in Section 14.

 

(b)                                 If, in connection with any proposed change,
waiver, discharge or termination to any of the provisions of this Agreement as
contemplated by clauses (i) through (v), inclusive, of the first proviso to
Sections 13.12(a), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then the Borrower shall have the right, so long as all non-consenting
Lenders whose individual consent is required are treated as described in either
clauses (A) or (B) below, to either (A) replace each such non-consenting Lender
or Lenders (or, at the option of the Borrower if the respective Lender’s consent
is required with respect to less than all Loans (or related Commitments), to
replace only the respective Commitments and/or Loans of the respective
non-consenting Lender which gave rise to the need to obtain such Lender’s
individual consent) with one or more Replacement Lenders pursuant to
Section 2.12 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed change, waiver, discharge or termination or
(B) terminate such non-consenting Lender’s Commitment (if such Lender’s consent
is required as a result of its Commitment), and/or repay outstanding Loans and
terminate any outstanding Commitments of such Lender which gave rise to the need
to obtain such Lender’s consent, in accordance with Sections 5.01(iv), provided
that, unless the Commitments are terminated, and Loans repaid, pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Commitments and/or outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B) the Required
Lenders (determined before giving effect to the proposed action) shall
specifically consent thereto, provided, further, that in any event the Borrower
shall not have the right to replace a Lender, terminate its Commitment or repay
its Loans solely as a result of the exercise of such Lender’s rights (and the

 

108

--------------------------------------------------------------------------------


 

withholding of any required consent by such Lender) pursuant to the second
proviso to Section 13.12(a).

 

13.13  Survival.  All indemnities set forth herein including, without
limitation, in Sections 2.09, 2.10, 3.05, 5.04, 13.01 and 13.06 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Loans.

 

13.14  Domicile of Loans.  Each Lender may transfer and carry its Loans at, to
or for the account of any office, Subsidiary or Affiliate of such Lender. 
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.09, 2.10, 3.05 or 5.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

 

13.15  Confidentiality.  (a)  Subject to the provisions of clauses (b) and
(c) of this Section 13.15, each Lender agrees that it will use its best efforts
not to disclose without the prior consent of the Borrower (other than to its
employees, auditors, advisors or counsel or to another Lender if the Lender or
such Lender’s holding or parent company or board of trustees in its sole
discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 13.15 to the same extent as such Lender) any information with respect to
the Borrower or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document, provided that any
Lender may disclose any such information (a) as has become generally available
to the public other than by virtue of a breach of this Section 13.15(a) by the
respective Lender, (b) as may be required in any report, statement or testimony
submitted to any municipal, state or Federal regulatory body having or claiming
to have jurisdiction over such Lender or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (c) as may be required in
respect to any summons or subpoena or in connection with any litigation, (d) in
order to comply with any law, order, regulation or ruling applicable to such
Lender, (e) to the Administrative Agent or the Collateral Agent, (f) to any
prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Notes or Commitments or any
interest therein by such Lender, (g) any credit insurance provider related to
the Borrower and its Obligations and (h) any direct, indirect, actual or
prospective counterparty (and its advisors) to any swap, derivative or
securitization transaction related to the Obligations, provided that such
prospective transferee expressly agrees to be bound by the confidentiality
provisions contained in this Section 13.15.

 

(b)                                 The Borrower hereby acknowledges and agrees
that each Lender may share with any of its affiliates any information related to
the Borrower or any of its Subsidiaries (including, without limitation, any
nonpublic customer information regarding the creditworthiness of the Borrower or
its Subsidiaries), provided such Persons shall be subject to the provisions of
this Section 13.15 to the same extent as such Lender.

 

109

--------------------------------------------------------------------------------


 

13.16  Register.  The Borrower hereby designates the Administrative Agent to
serve as the Borrower’s agent, solely for purposes of this Section 13.16, to
maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders
and each repayment and prepayment in respect of the principal amount of the
Loans of each Lender.  Failure to make any such recordation, or any error in
such recordation shall not affect the Borrower’s obligations in respect of such
Loans.  With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor.  The registration of assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b).  Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note
evidencing such Loan, and thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the assigning or transferor Lender and/or
the new Lender.  The Borrower agrees to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.16, except
to the extent caused by the Administrative Agent’s own gross negligence or
willful misconduct.

 

13.17  Judgment Currency.  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder or under
any of the Notes in the currency expressed to be payable herein or under the
Notes (the “specified currency”) into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s New York office on the
Business Day preceding that on which final judgment is given.  The obligations
of the Borrower in respect of any sum due to any Lender or the Administrative
Agent hereunder or under any Note shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency such Lender or the Administrative Agent (as the case may be) may in
accordance with normal banking procedures purchase the specified currency with
such other currency; if the amount of the specified currency so purchased is
less than the sum originally due to such Lender or the Administrative Agent, as
the case may be, in the specified currency, the Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency, such Lender or the Administrative Agent, as the case may be, agrees to
remit such excess to the Borrower.

 

110

--------------------------------------------------------------------------------


 

13.18  Language.  All correspondence, including, without limitation, all
notices, reports and/or certificates, delivered by any Credit Party to the
Administrative Agent, the Collateral Agent or any Lender shall, unless otherwise
agreed by the respective recipients thereof, be submitted in the English
language or, to the extent the original of such document is not in the English
language, such document shall be delivered with a certified English translation
thereof.

 

13.19  Waiver of Immunity.  The Borrower, in respect of itself, each other
Credit Party, its and their process agents, and its and their properties and
revenues, hereby irrevocably agrees that, to the extent that the Borrower, any
other Credit Party or any of its or their properties has or may hereafter
acquire any right of immunity from any legal proceedings, whether in the
Republic of the Marshall Islands, the United Kingdom, the Bahamas, Bermuda, the
Republic of Malta, the United States or the Republic of Liberia or any other
Acceptable Flag Jurisdiction or elsewhere, to enforce or collect upon the
Obligations of the Borrower or any other Credit Party related to or arising from
the transactions contemplated by any of the Credit Documents, including, without
limitation, immunity from service of process, immunity from jurisdiction or
judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, the Borrower, for itself
and on behalf of the other Credit Parties, hereby expressly waives, to the
fullest extent permissible under applicable law, any such immunity, and agrees
not to assert any such right or claim in any such proceeding, whether in the
Republic of the Marshall Islands, the United Kingdom, the Bahamas, Bermuda, the
Republic of Malta, the United States or the Republic of Liberia or elsewhere.

 

13.20  USA PATRIOT Act Notice.  Each Lender hereby notifies each Credit Party
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.:
107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is required
to obtain, verify, and record information that identifies each Credit Party,
which information includes the name of each Credit Party and other information
that will allow such Lender to identify each Credit Party in accordance with the
PATRIOT Act, and each Credit Party agrees to provide such information from time
to time to any Lender.

 

13.21  Release of Subsidiary Guarantors and Secondary Collateral.  (a)  At any
time that (i) the $372M Agent agrees to release a Secondary Collateral Vessel
(and the various guarantees and security documents related thereto) in
accordance with the terms of the $372M Credit Documents and the Junior Agent (at
the direction of the lenders under the Junior Credit Agreement) agrees or is
deemed to agree to release such Secondary Collateral Vessel (and the various
guarantees and security documents related thereto) in accordance with the terms
of the Junior Credit Agreement or the Secondary Intercreditor Agreement, in each
case other than in contemplation of the repayment of the Indebtedness thereunder
in full and (ii) no Default or Event of Default exists or would result from the
release of such Secondary Collateral Vessel (including, without limitation,
under Sections 10.10 and 10.11), the Collateral Agent shall, at the request of
the Borrower, (x) release and discharge the Security Documents related to such
Secondary Collateral Vessel, (y) release the Credit Party which owns such
Secondary Collateral Vessel from the Subsidiaries Guaranty and (z) release the
Pledge Agreement Collateral of the Subsidiary Guarantor which owned such
Secondary Collateral Vessel, provided that, in each case, the relevant Credit
Party shall pay all documented out of pocket costs and expenses

 

111

--------------------------------------------------------------------------------


 

reasonably incurred by the Collateral Agent in connection with provision of such
release and discharge.

 

(b) To the extent that any Subsidiary that guarantees the Senior Unsecured
Notes, the obligations under the $372M Credit Agreement or the obligations under
the Junior Credit Agreement at any time is released from its obligation to
guarantee the Senior Unsecured Notes, the obligations under the $372M Credit
Agreement and the obligations under the Junior Credit Agreement, the guarantee
of such Subsidiary Guarantor of the Obligations will also be released unless
such Subsidiary Guarantor is otherwise required to guarantee the Obligations
pursuant to the terms of this Agreement (including, without limitation, pursuant
to clauses (x) and (y) of the definition of Subsidiary Guarantor).

 

SECTION 14.  Holdings Guaranty.

 

14.01  Guaranty.  In order to induce the Administrative Agent, the Collateral
Agent, the Issuing Lenders and the Lenders to enter into this Agreement and to
extend credit hereunder, and induce the other Guaranteed Creditors to enter into
Interest Rate Protection Agreements and Other Hedging Agreements and in
recognition of the direct benefits to be received by the Parent, Arlington and
GMSCII from the proceeds of the Loans, the issuance of the Letters of Credit and
the entering into of such Interest Rate Protection Agreements and Other Hedging
Agreements, each of the Parent, Arlington and GMSCII hereby agrees with the
Guaranteed Creditors as follows:  Each of the Parent, Arlington and GMSCII
hereby unconditionally and irrevocably guarantees as primary obligor and not
merely as surety, the full and prompt payment when due, whether upon maturity,
acceleration or otherwise, of any and all of the Guaranteed Obligations of the
Borrower to the Guaranteed Creditors.  If any or all of the Guaranteed
Obligations of the Borrower to the Guaranteed Creditors becomes due and payable
hereunder, each of the Parent, Arlington and GMSCII, unconditionally and
irrevocably, promises to pay such indebtedness to the Administrative Agent
and/or the other Guaranteed Creditors, or order, on demand, together with any
and all reasonable documented out-of-pocket expenses which may be incurred by
the Administrative Agent and the other Guaranteed Creditors in collecting any of
the Guaranteed Obligations.  If a claim is ever made upon any Guaranteed
Creditor for repayment or recovery of any amount or amounts received in payment
or on account of any of the Guaranteed Obligations and any of the aforesaid
payees repays all or part of said amount by reason of (i) any judgment, decree
or order of any court or administrative body having jurisdiction over such payee
or any of its property or (ii) any settlement or compromise of any such claim
effected by such payee with any such claimant (including the Borrower), then and
in such event, each of the Parent, Arlington and GMSCII agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon the
Parent, Arlington or GMSCII, as the case may be, notwithstanding any revocation
of this Holdings Guaranty or other instrument evidencing any liability of the
Borrower, and the Parent, Arlington or the GMSCII, as the case may be, shall
both be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.

 

14.02  Bankruptcy.  Additionally, each of the Parent, Arlington and GMSCII
unconditionally and irrevocably guarantees the payment of any and all of the
Guaranteed Obligations to the Guaranteed Creditors whether or not due or payable
by the Borrower upon the

 

112

--------------------------------------------------------------------------------


 

occurrence of any of the events specified in Section 11.04, and irrevocably,
unconditionally and jointly and severally promises to pay such indebtedness to
the Guaranteed Creditors, or order, on demand, in lawful money of the United
States.

 

14.03  Nature of Liability.  The liability of each of the Parent, Arlington and
GMSCII hereunder is primary, absolute and unconditional, exclusive and
independent of any security for or other guaranty of the Guaranteed Obligations,
whether executed by the Parent, Arlington, GMSCII, any other guarantor or by any
other party, and the liability of each of the Parent, Arlington and GMSCII
hereunder shall not be affected or impaired by (a) any direction as to
application of payment by the Borrower or by any other party, or (b) any other
continuing or other guaranty, undertaking or maximum liability of a guarantor or
of any other party as to the Guaranteed Obligations, or (c) any payment on or in
reduction of any such other guaranty or undertaking, or (d) any dissolution,
termination or increase, decrease or change in personnel by the Borrower, or
(e) any payment made to any Guaranteed Creditor on the Guaranteed Obligations
which any such Guaranteed Creditor repays to the Borrower or any other Credit
Party pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and the Borrower waives any right
to the deferral or modification of its obligations hereunder by reason of any
such proceeding, (f) any action or inaction by the Guaranteed Creditors as
contemplated in Section 14.05, or (g) any invalidity, irregularity or
enforceability of all or any part of the Guaranteed Obligations or of any
security therefor.

 

14.04  Independent Obligation.  The obligations of each of the Parent, Arlington
and GMSCII hereunder are several and are independent of the obligations of any
other guarantor, any other party or the Borrower, and a separate action or
actions may be brought and prosecuted against the Parent, Arlington or GMSCII
whether or not action is brought against any other guarantor, any other party or
the Borrower and whether or not any other guarantor, any other party or the
Borrower be joined in any such action or actions.  Each of the Parent, Arlington
and GMSCII waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
thereof.  Any payment by the Borrower or other circumstance which operates to
toll any statute of limitations as to the Borrower shall operate to toll the
statute of limitations as to each of the Parent, Arlington and GMSCII.

 

14.05  Authorization.  Each of the Parent, Arlington and GMSCII authorizes the
Guaranteed Creditors without notice or demand (except as shall be required by
applicable statute or this Agreement and cannot be waived), and without
affecting or impairing its liability hereunder, from time to time to:

 

(a)           in accordance with the terms and provisions of this Agreement and
the other Credit Documents, change the manner, place or terms of payment of,
and/or change or extend the time of payment of, renew, increase, accelerate or
alter, any of the Guaranteed Obligations (including any increase or decrease in
the principal amount thereof or the rate of interest or fees thereon), any
security therefor, or any liability incurred directly or indirectly in respect
thereof, and this Holdings Guaranty shall apply to the Guaranteed Obligations as
so changed, extended, renewed or altered;

 

(b)           take and hold security for the payment of the Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any

 

113

--------------------------------------------------------------------------------


 

manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;

 

(c)           exercise or refrain from exercising any rights against the
Borrower, any other Credit Party or others or otherwise act or refrain from
acting;

 

(d)           release or substitute any one or more endorsers, guarantors, the
Borrower, other Credit Parties or other obligors;

 

(e)           settle or compromise any of the Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of the Borrower to its creditors other than the Guaranteed Creditors;

 

(f)            apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Guaranteed Creditors regardless
of what liability or liabilities of the Borrower remain unpaid;

 

(g)           consent to or waive any breach of, or any act, omission or default
under, this Agreement, any other Credit Document, any Interest Rate Protection
Agreement or any Other Hedging Agreement or any of the instruments or agreements
referred to herein or therein, or, pursuant to the terms of the Credit
Documents, otherwise amend, modify or supplement this Agreement, any other
Credit Document, any Interest Rate Protection Agreement or any Other Hedging
Agreement or any of such other instruments or agreements; and/or

 

(h)           take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of the
Parent, Arlington or GMSCII from its liabilities under this Holdings Guaranty.

 

14.06  Reliance.  It is not necessary for any Guaranteed Creditor to inquire
into the capacity or powers of each of the Parent, Arlington or GMSCII or any of
their respective Subsidiaries or the officers, directors, partners or agents
acting or purporting to act on their behalf, and any Guaranteed Obligations made
or created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

 

14.07  Subordination.  Any indebtedness of the Borrower now or hereafter owing
to each of the Parent, Arlington and GMSCII, as the case may be, is hereby
subordinated to the Guaranteed Obligations of the Borrower owing to the
Guaranteed Creditors; and if the Administrative Agent so requests at a time when
an Event of Default exists, all such indebtedness of the Borrower to each of the
Parent, Arlington and GMSCII shall be collected, enforced and received by the
Parent, Arlington or GMSCII, as the case may be, for the benefit of the
Guaranteed Creditors and be paid over to the Administrative Agent on behalf of
the Guaranteed Creditors on account of the Guaranteed Obligations to the
Guaranteed Creditors, but without affecting or impairing in any manner the
liability of the Parent, Arlington or GMSCII

 

114

--------------------------------------------------------------------------------


 

under the other provisions of this Holdings Guaranty.  Prior to the transfer by
the Parent, Arlington or GMSCII of any note or negotiable instrument evidencing
any such indebtedness of the Borrower to the Parent, Arlington or GMSCII, as the
case may be, the Parent, Arlington or GMSCII, as the case may be, shall mark
such note or negotiable instrument with a legend that the same is subject to
this subordination.  Without limiting the generality of the foregoing, each of
the Parent, Arlington and GMSCII hereby agrees with the Guaranteed Creditors
that they will not exercise any right of subrogation which they may at any time
otherwise have as a result of this Holdings Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Guaranteed
Obligations have been irrevocably paid in full in cash.  If and to the extent
required in order for the Guaranteed Obligations of each of the Parent,
Arlington and GMSCII to be enforceable under applicable federal, state and other
laws relating to the insolvency of debtors, the maximum liability of the Parent,
Arlington and GMSCII, as the case may be, hereunder shall be limited to the
greatest amount which can lawfully be guaranteed by the Parent, Arlington and
GMSCII, as the case may be, under such laws, after giving effect to any rights
of contribution, reimbursement and subrogation arising under this Section 14.07.

 

14.08  Waiver.  (a) Each of the Parent, Arlington and GMSCII waives any right
(except as shall be required by applicable law and cannot be waived) to require
any Guaranteed Creditor to (i) proceed against the Borrower, any other guarantor
or any other party, (ii) proceed against or exhaust any security held from the
Borrower, any other guarantor or any other party or (iii) pursue any other
remedy in any Guaranteed Creditor’s power whatsoever.  Each of the Parent,
Arlington and GMSCII waives any defense based on or arising out of any defense
of the Borrower, any other guarantor or any other party, other than payment in
full in cash of the Guaranteed Obligations, based on or arising out of the
disability of the Borrower, any other guarantor or any other party, or the
validity, legality or unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower other than payment in full in cash of the Guaranteed Obligations.  The
Guaranteed Creditors may, at their election, foreclose on any security held by
the Administrative Agent, the Collateral Agent or any other Guaranteed Creditor
by one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Guaranteed Creditors
may have against the Borrower, or any other party, or any security, without
affecting or impairing in any way the liability of either the Parent, Arlington
or GMSCII hereunder except to the extent the Guaranteed Obligations have been
paid in cash.  Each of the Parent, Arlington and GMSCII waives any defense
arising out of any such election by the Guaranteed Creditors, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Parent, Arlington or GMSCII against
the Borrower or any other party or any security.

 

(b)           Each of the Parent, Arlington and GMSCII waives all presentments,
demands for performance, protests and notices, including, without limitation,
notices of nonperformance, notices of protest, notices of dishonor, notices of
acceptance of this Holdings Guaranty, and notices of the existence, creation or
incurring of new or additional Guaranteed Obligations.  Each of the Parent,
Arlington and GMSCII assumes all responsibility for being and keeping itself
informed of the Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which each of the Parent,
Arlington and GMSCII assumes

 

115

--------------------------------------------------------------------------------


 

and incurs hereunder, and agrees that neither the Administrative Agent nor any
of the other Guaranteed Creditors shall have any duty to advise either the
Parent, Arlington or GMSCII of information known to them regarding such
circumstances or risks.

 

14.09  Judgment Shortfall. (a) The obligations of the Parent, Arlington and GMSC
under the Holdings Guaranty to make payments in the respective currency or
currencies in which the respective Guaranteed Obligations are required to be
paid (such currency being herein called the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent, the Collateral Agent or the respective
other Secured Creditor of the full amount of the Obligation Currency expressed
to be payable to the Administrative Agent, the Collateral Agent or such other
Secured Creditor under this Holdings Guaranty or the other Credit Documents or
any Interest Rate Protection Agreements or any Other Hedging Agreements, as
applicable.  If for the purpose of obtaining or enforcing judgment against the
Parent, Arlington or GMSC in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the rate of exchange (quoted by the Administrative Agent, determined,
in each case, as of the date immediately preceding the day on which the judgment
is given (such Business Day being hereinafter referred to as the “Judgment
Currency Conversion Date”).

 

(b)  If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Parent, Arlington and GMSC jointly and severally covenant and agree to
pay, or cause to be paid, such additional amounts, if any (but in any event not
a lesser amount), as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate or exchange prevailing on the Judgment Currency
Conversion Date.

 

*     *     *

 

116

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

 

GENERAL MARITIME CORPORATION,

 

 

as Parent

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name: Jeffrey D. Pribor

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

Address: 299 Park Avenue, New York, NY 10171

 

 

Telephone:  (212) 763-5600

 

 

Facsimile:   (212) 763-5608

 

 

 

 

 

 

 

GENERAL MARITIME SUBSIDIARY CORPORATION,

 

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name: Jeffrey D. Pribor

 

 

Title: President

 

 

Address: 299 Park Avenue, New York, NY 10171

 

 

Telephone:  (212) 763-5600

 

 

Facsimile:   (212) 763-5608

 

 

 

 

 

 

 

GENERAL MARITIME SUBSIDIARY II CORPORATION,

 

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name: Jeffrey D. Pribor

 

 

Title: President

 

 

Address: 299 Park Avenue, New York, NY 10171

 

 

Telephone:  (212) 763-5600

 

 

Facsimile:   (212) 763-5608

 

General Maritime Subsidiary Corporation Credit Agreement

 

1

--------------------------------------------------------------------------------


 

 

ARLINGTON TANKERS LTD.,

 

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name: Jeffrey D. Pribor

 

 

Title: Director

 

 

Address: 299 Park Avenue, New York, NY 10171

 

 

Telephone:  (212) 763-5600

 

 

Facsimile:   (212) 763-5608

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

Kramer Levin Naftalis & Frankel LLP

 

 

1177 Avenue of the Americas

 

 

New York, NY 10022

 

 

Attention: Kenneth Chin, Esq.

 

 

Telephone:  (212) 715-9100

 

 

Facsimile:   (212) 715-8000

 

General Maritime Subsidiary Corporation Credit Agreement

 

2

--------------------------------------------------------------------------------


 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, Individually, as Administrative Agent
and as Joint Lead Arranger

 

 

 

 

 

 

 

By:

/s/ Lynn Sauro

 

 

Name:  Lynn Sauro

 

 

Title:    Assistant Vice President

 

 

 

 

 

 

 

By:

/s/ Martin Lunder

 

 

Name: Martin Lunder

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

DNB NOR BANK ASA, NEW YORK BRANCH,

 

 

Individually and as Joint Lead Arranger

 

 

 

 

 

 

 

By:

/s/ Nikolai A. Nachamkin

 

 

Name:  Nikolai A. Nachamkin

 

 

Title:    Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Evan Uhlick

 

 

Name:  Evan Uhlick

 

 

Title:    Vice President

 

General Maritime Subsidiary Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION:

 

 

 

HSH Nordbank AG

 

 

 

 

 

By

/s/ Marc Kochling

 

 

Name:

Marc Kochling

 

 

Title

Sen. Restructuring Manager

 

 

 

 

 

 

 

By

/s/ Carsten Dreyer

 

 

Name:

Carsten Dreyer

 

 

Title

Credit Analyst — Shipping Americas

 

General Maritime Subsidiary Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION:

 

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

 

 

 

 

 

By

/s/ Scott Lewallen

 

 

Name:

Scott Lewallen

 

 

Title 

Head of Shipping Finance

 

 

 

 

 

 

 

By

/s/ M. Stonehouse

 

 

Name: M. Stonehouse

 

 

Title

 

General Maritime Subsidiary Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION:

 

 

 

CITIBANK N.A.

 

 

 

 

 

By

/s/ Michael A.J. Parker

 

 

Name:

Michael A.J. Parker

 

 

Title:

 Managing Director

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title

 

General Maritime Subsidiary Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

 

Commerzbank Atiengesellschaft, Filiale Luxemburg

 

 

 

 

 

By

/s/ A. Stockemer

 

 

Name:

A Stockemer

 

 

Title:

 Authorized Signatory

 

 

 

 

 

 

 

By

/s/ Bianca Bahn

 

 

Name:

Bianca Bahn

 

 

Title   

Authorized Signatory

 

General Maritime Subsidiary Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

 

 

 

NATIXIS

 

 

 

By

/s/ Michael Degermann

 

 

Name:

Michael Degermann

 

 

Title

Head of Shipping Finance

 

 

 

 

 

 

 

By

/s/ Bernard Issautier

 

 

Name: Bernard Issautier

 

 

Title

 

General Maritime Subsidiary Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

 

Bank of Scotland

 

 

 

 

 

By

/s/ Douglas Newton

 

 

Name:

Douglas Newton

 

 

Title

Director

 

General Maritime Subsidiary Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By

/s/ Nicholas Robert Little

 

 

Name:

Nicholas Robert Little

 

 

Title

Authorized Signatory

 

General Maritime Subsidiary Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

 

SANTANDER UK plc

 

 

 

 

 

By

/s/ Mark McCarthy

 

 

Name:

Mark McCarthy

 

 

Title

Head of Shipping

 

General Maritime Subsidiary Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

 

Lloyds TSB

 

 

 

 

 

By

/s/ Douglas Newton

 

 

Name:

Douglas Newton

 

 

Title

Director

 

General Maritime Subsidiary Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

 

Sumitomo Mitsui Banking Corporation

 

 

 

 

 

By

/s/ Natsuhiro Samejima

 

 

Name:

Natsuhiro Samejima

 

 

Title

Joint General Manager

 

General Maritime Subsidiary Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

 

DANISH SHIP FINANCE A/S

 

(DANMARKS SKIBSKREDIT A/S)

 

 

 

 

 

By

/s/ Ole Staergaard

 

 

Name:

Ole Staergaard

 

 

Title

Senior Relationship Manager

 

 

 

 

 

 

 

 

 

By

/s/ Peter Hauskov

 

 

Name:

Peter Hauskov

 

 

Title

Senior Vice President

 

General Maritime Subsidiary Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

 

BNP PARIBAS

 

 

 

 

 

By

/s/ Kevin O’Hara

 

 

Name:

Kevin O’Hara

 

 

Title

Director

 

 

 

 

 

 

 

 

 

By

/s/ Sybille Andaur

 

 

Name:

Sybille Andaur

 

 

Title

Vice President

 

General Maritime Subsidiary Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

 

Credit Industriel et Commercial

 

 

 

 

 

By

/s/ Andrew McKuin

 

 

Name:

Andrew McKuin

 

 

Title

Vice President

 

 

 

 

 

 

 

 

 

By

/s/ Alex Aupoix

 

 

Name:

Alex Aupoix

 

 

Title

Managing Director

 

General Maritime Subsidiary Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
THE DATE FIRST REFERENCED ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY CORPORATION, GENERAL MARITIME SUBSIDIARY II CORPORATION,
ARLINGTON TANKERS LTD., THE LENDERS PARTY THERETO, AND NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

 

 

 

Allied Irish Banks, p.l.c.

 

 

 

 

 

By

/s/ Matt Toolan

 

 

Name:

Matt Toolan

 

 

Title

Head of Infrastructure

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title

 

General Maritime Subsidiary Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

COMMITMENTS

 

Lender

 

Commitments

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

 

$

112,420,958.08

 

DNB NOR BANK ASA

 

$

112,420,958.08

 

HSH NORDBANK AG

 

$

79,200,000.00

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

 

$

30,000,000.00

 

CITIBANK, N.A.

 

$

25,000,000.00

 

COMMERZBANK AKTIENGESELLSCHAFT, FILIALE LUXEMBURG

 

$

25,000,000.00

 

NATIXIS

 

$

25,000,000.00

 

BANK OF SCOTLAND

 

$

23,712,574.85

 

ROYAL BANK OF SCOTLAND

 

$

23,712,574.85

 

SANTANDER UK PLC

 

$

18,323,353.29

 

LLOYDS TSB

 

$

16,287,425.15

 

SUMITOMO MITSUI BANKING CORP., NEW YORK

 

$

10,778,443.11

 

DANISH SHIP FINANCE A/S (DANMARKS SKIBSKREDIT A/S)

 

$

10,778,443.11

 

ALLIED IRISH BANK

 

$

9,580,838.32

 

BNP PARIBAS

 

$

9,580,838.32

 

UNICREDIT BANK AG

 

$

9,580,838.32

 

CREDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH

 

$

8,622,754.49

 

Total

 

$

550,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

LENDER ADDRESSES

 

 

INSTITUTIONS

 

ADDRESSES

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

 

437 Madison Avenue, 21st Floor

 

 

New York, NY 10022

 

 

Attn: Shipping Offshore and Oil Services

 

 

Telephone: 212-318-9300

 

 

Facsimile:   212-421-4420

 

 

 

DNB NOR BANK ASA, NEW YORK BRANCH

 

200 Park Avenue, 31st Floor

 

 

New York, NY 10166

 

 

Attn: Nikolai Nachamkin/Tor Ivar Hansen

 

 

Telephone: 212-681-3863/3856

 

 

Facsimile:  212-681-3900

 

 

email: nikolai.nachamkin@dnbnor.no

 

 

           cathleen.buckley@dnbnor.no

 

 

 

HSH NORDBANK AG

 

Gerhart-Hauptmann-Platz 50

 

 

D-20095 Hamburg, Germany

 

 

Attn: Marc Köchling/Carsten Dreyer

 

 

Telephone: +49 40 3333-14329/13741

 

 

Facsimile:   +49 40 3333-614329/613741

 

 

e-mail: marc.koechling@hsh-nordbank.com

 

 

             carsten.dreyer@hsh-nordbank.com

 

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

 

Kungsträdgårdsgatan 8

 

 

S-106 40 Stockholm, Sweden

 

 

Attn: Arne Juell-Skielse

 

 

Telephone: (46) 87 63 8638

 

 

e-mail: arne.juell-skielse@seb.se

 

 

 

CITIBANK, N.A.

 

388 Greenwich Street

 

 

New York, NY 10013

 

 

Attn: Robert Malleck

 

 

Telephone: 212-816-5435

 

 

e-mail: robert.malleck@citi.com

 

 

 

COMMERZBANK AKTIENGESELLSCHAFT, FILIALE LUXEMBURG

 

25 Rue Edward Steichen
L — 2540, Luxembourg

 

 

Attn: Ludwig Schleder/ Jennifer Rohlinger

 

 

         Loan Administration Central Booking

 

 

Telephone: (352) 477 911- 3130/ 3137

 

 

Facsimile:  (352) 477 911- 3900

 

 

email: loanopsluxshipping@commerzbank.com

 

 

 

NATIXIS, NEW YORK BRANCH

 

1251 Avenue of the Americas

 

 

34th Floor

 

 

New York, NY 10020

 

 

Attn: Roslyn Adams

 

 

Telephone: 212-872-5177

 

--------------------------------------------------------------------------------


 

 

 

Facsimile:  347-710-1559

 

 

email: roslyn.adams@us.natixis.com

 

 

 

BANK OF SCOTLAND PLC

 

c/o Lloyds Bank Corporate Markets

 

 

2nd Floor, New Uberior House

 

 

11 Earl Grey Street, Edinburgh EH3 9BN

 

 

Attn: Douglas Newton

 

 

Telephone: (44) 131 659 1194

 

 

e-mail: douglas.newton1@lloydsbanking.com

 

 

 

THE ROYAL BANK OF SCOTLAND

 

5-10 Great Tower Street

 

 

London, England EC3P 3HX

 

 

Attn: Colin Manchester

 

 

Telephone: (44) 20 7085 7039

 

 

e-mail: colin.manchester@rbs.co.uk

 

 

 

SANTANDER UK PLC

 

2 Triton Square, Regents Place,

 

 

London, England, NW1 3AN

 

 

Attn: Mark McCarthy

 

 

Telephone: (44) 207 756 4803

 

 

Email: mark.mccarthy@santander.co.uk

 

 

 

LLOYDS TSB BANK PLC

 

c/o Lloyds Bank Corporate Markets

 

 

2nd Floor, New Uberior House

 

 

11 Earl Grey Street, Edinburgh EH3 9BN

 

 

Attn: Douglas Newton

 

 

Telephone: (44) 131 659 1194

 

 

e-mail: douglas.newton1@lloydsbanking.com

 

 

 

SUMITOMO MITSUI BANKING CORP., NEW YORK

 

277 Park Avenue

 

 

New York, NY 10172

 

 

Attn: George Neuman

 

 

Telephone: (212) 224-4186

 

 

e-mail: gneuman@smbclf.com

 

 

 

DANISH SHIP FINANCE A/S (DANMARKS SKIBSKREDIT A/S)

 

Sankt Annæ Plads 3
DK-1250 Copenhagen K Denmark

 

 

Attn: Ole Stærgaard

 

 

Telephone: (45) 33 74 1027

 

 

e-mail: ols@shipfinance.dk

 

 

 

ALLIED IRISH BANKS, P.L.C.

 

St Helen’s, 1 Undershaft

 

 

London, England EC3A 8AB

 

 

Attn: Matt Toolan

 

 

Telephone: (0) 20 7090 7156

 

 

e-mail: matt.p.toolan@aib.ie

 

 

 

BNP PARIBAS

 

520 Madison Avenue

 

 

New York NY 10022

 

 

Attn: Kevin O’Hara

 

 

Telephone: (212) 340-5871

 

2

--------------------------------------------------------------------------------


 

 

 

e-mail: kevin.ohara@us.bnpparibas.com

 

 

 

UNICREDIT BANK AG

 

Neuer Wall 64,

 

 

20354 Hamburg, Germany

 

 

Attn: Mr. Heino Ohlen

 

 

Telephone: (49) 40 3692-6653

 

 

e-mail: heino.ohlen@unicreditgroup.de

 

 

 

CREDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH

 

520 Madison Avenue
New York, NY 10022

 

 

Attn: Adrienne Molloy

 

 

Telephone: (212) 715-4605

 

 

e-mail: amolloy@cicny.com

 

3

--------------------------------------------------------------------------------


 

SCHEDULE III

 

COLLATERAL VESSELS

 

#

 

Collateral
Vessels

 

Type

 

Size
(dwt)

 

Built

 

Registry

 

Official Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Secondary
Collateral Vessels

 

 

 

 

 

 

 

 

 

 

1

 

Genmar Poseidon

 

VLCC

 

305,795

 

2002

 

Republic of the Marshall Islands

 

2187

2

 

Genmar Ulysses

 

VLCC

 

318,695

 

2003

 

Republic of the Marshall Islands

 

2092

3

 

Genmar Hercules

 

VLCC

 

306,543

 

2007

 

Republic of the Marshall Islands

 

2001

4

 

Genmar Atlas

 

VLCC

 

306,005

 

2007

 

Republic of the Marshall Islands

 

2004

5

 

Genmar Zeus

 

VLCC

 

318,325

 

2010

 

Republic of the Marshall Islands

 

2295

6

 

Genmar Maniate

 

Suezmax

 

165,000

 

2010

 

Republic of the Marshall Islands

 

2247

7

 

Genmar Spartiate

 

Suezmax

 

165,000

 

2011

 

Republic of the Marshall Islands

 

2262

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Primary
Collateral Vessels

 

 

 

 

 

 

 

 

 

 

8

 

Genmar Agamemnon

 

Aframax

 

96,214

 

1995

 

Republic of Liberia

 

10257

9

 

Genmar Ajax

 

Aframax

 

96,183

 

1996

 

Republic of Liberia

 

10259

10

 

Genmar Alexandra

 

Aframax

 

102,262

 

1992

 

Republic of the Marshall Islands

 

1441

11

 

Genmar Daphne

 

Aframax

 

106,560

 

2002

 

Republic of the Marshall Islands

 

2501

12

 

Genmar Defiance

 

Aframax

 

105,538

 

2002

 

Republic of Liberia

 

11678

13

 

Genmar Elektra

 

Aframax

 

106,548

 

2002

 

Republic of the Marshall Islands

 

2945

14

 

Genmar Revenge

 

Aframax

 

96,755

 

1994

 

Republic of Liberia

 

11253

15

 

Genmar Strength

 

Aframax

 

105,674

 

2003

 

Republic of Liberia

 

11846

16

 

Genmar Minotaur

 

Aframax

 

96,226

 

1995

 

Republic of Liberia

 

10948

17

 

Genmar Consul

 

Handymaz

 

47,400

 

2004

 

Republic of the Marshall Islands

 

733745

 

--------------------------------------------------------------------------------


 

#

 

Collateral
Vessels

 

Type

 

Size
(dwt)

 

Built

 

Registry

 

Official Number

 

 

 

 

 

 

 

 

 

 

 

 

 

18

 

Genmar Companion

 

Panamax

 

72,750

 

2004

 

Republic of the Marshall Islands

 

733743

19

 

Genmar Compatriot

 

Panamax

 

72,750

 

2004

 

Republic of the Marshall Islands

 

733750

20

 

Genmar Argus

 

Suezmax

 

164,097

 

2000

 

Republic of the Marshall Islands

 

1826

21

 

Genmar George T

 

Suezmax

 

149,847

 

2007

 

Republic of the Marshall Islands

 

2935

22

 

Genmar Harriet G

 

Suezmax

 

150,205

 

2006

 

Republic of Liberia

 

12884

23

 

Genmar Hope

 

Suezmax

 

153,919

 

1999

 

Republic of the Marshall Islands

 

1343

24

 

Genmar Horn

 

Suezmax

 

159,475

 

1999

 

Republic of the Marshall Islands

 

1225

25

 

Genmar Kara G

 

Suezmax

 

150,296

 

2007

 

Republic of Liberia

 

13098

26

 

Genmar Orion

 

Suezmax

 

159,992

 

2002

 

Republic of the Marshall Islands

 

1641

27

 

Genmar Phoenix

 

Suezmax

 

149,999

 

1999

 

Republic of the Marshall Islands

 

1882

28

 

Genmar Spyridon

 

Suezmax

 

153,972

 

2000

 

Republic of the Marshall Islands

 

1404

29

 

Genmar St. Nikolas

 

Suezmax

 

149,876

 

2008

 

Republic of the Marshall Islands

 

3046

30

 

Genmar Victory

 

VLCC

 

314,000

 

2001

 

Islands of Bermuda

 

733717

31

 

Genmar Vision

 

VLCC

 

314,000

 

2001

 

Islands of Bermuda

 

733716

 

2

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

EXISTING LIENS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE V

 

EXISTING INDEBTEDNESS

 

Borrower(s)

 

Lender(s)/
Buyer(s)

 

Governing
Agreement

 

Aggregate
Principal
Amount

 

Guarantor(s)

General Maritime Corporation

 

Citigroup

 

Interest Rate Swap Agreement

 

$

100,000,000

 

None

General Maritime Corporation

 

DnB Nor Bank

 

Interest Rate Swap Agreement

 

$

75,000,000

 

None

General Maritime Corporation

 

Nordea Bank Finland plc

 

Interest Rate Swap Agreement

 

$

75,000,000

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

REQUIRED INSURANCE

 

Insurance to be maintained on each Collateral Vessel:

 

(a)           The Parent shall, and shall cause its Subsidiaries to, at the
Parent’s expense, keep each Collateral Vessel insured with insurers and
protection and indemnity clubs or associations of internationally recognized
responsibility, and placed in such markets, on such terms and conditions, and
through brokers, in each case reasonably acceptable to the Collateral Agent (it
being understood that Leeds and Leeds, AON and Marsh are acceptable) and under
forms of policies approved by the Collateral Agent against the risks indicated
below and such other risks as the Collateral Agent may specify from time to
time:

 

(i)            Marine and war risk, including terrorism, confiscation, piracy,
London Blocking and Trapping Addendum and Lost Vessel Clause, hull and machinery
insurance, hull interest insurance and freight interest insurance, together in
an amount in U.S. dollars at all times equal to, except as otherwise approved or
required in writing by the Collateral Agent, the greater of (x) the then Fair
Market Value of the Collateral Vessel and (y) an amount which, when aggregated
with such insured value of the other Collateral Vessels (if the other Collateral
Vessels are then subject to a Collateral Vessel Mortgage or a Secondary
Collateral Vessel Mortgage in favor of the Collateral Agent under the Credit
Agreement, and have not suffered an Event of Loss) is equal to 120% of the Total
Commitment at such time (or, after the termination of the Total Commitment, the
Loans outstanding at such time).  The insured values for hull and machinery
required under this clause (i) for each Collateral Vessel shall at all times be
in an amount equal to the greater of (x) eighty per cent (80%) of the Fair
Market Value of the Collateral Vessel and (y) an amount which, when aggregated
with such hull and machinery insured value of the other Collateral Vessels (if
the other Collateral Vessels are then subject to a Collateral Vessel Mortgage or
a Secondary Collateral Vessel Mortgage in favor of the Collateral Agent and have
not suffered an Event of Loss), is equal to the Total Commitment at such time
(or, after the termination of the Total Commitment, the Loans outstanding at
such time), and the remaining machinery and war risk insurance required by this
clause (i) may be taken out as hull and freight interest insurance.

 

(ii)           Marine and war risk protection and indemnity insurance or
equivalent insurance (including coverage against liability for crew, fines and
penalties arising out of the operation of the Collateral Vessel, insurance
against liability arising out of pollution, spillage or leakage, and workmen’s
compensation or longshoremen’s and harbor workers’ insurance as shall be
required by applicable law) in such amounts approved by the Collateral Agent; 
provided, however, that insurance against liability under law or international
convention arising out of pollution, spillage or leakage shall be in an amount
not less than the greater of:

 

--------------------------------------------------------------------------------


 

(y)           the maximum amount available, as that amount may from time to time
change, from the International Group of Protection and Indemnity Associations
(the “International Group”) or alternatively such sources of pollution, spillage
or leakage coverage as are commercially available in any absence of such
coverage by the International Group as shall be carried by prudent shipowners
for similar vessels engaged in similar trades plus amounts available from
customary excess insurers of such risks as excess amounts shall be carried by
prudent shipowners for similar vessels engaged in similar trades; and

 

(z)            the amounts required by the laws or regulations of the United
States of America or any applicable jurisdiction in which the Collateral Vessel
may be trading from time to time.

 

(iii)          While the Collateral Vessel is idle or laid up, at the option of
the Parent and in lieu of the above-mentioned marine and war risk hull
insurance, port risk insurance insuring the Collateral Vessel against the usual
risks encountered by like vessels under similar circumstances

 

(b)           The Collateral Agent shall, at the Parent’s expense, keep each
Collateral Vessel insured with mortgagee’s interest insurance (including
extended mortgagee’s interest-additional perils-pollution) on such conditions as
the Collateral Agent may reasonably require and mortgagee’s interest insurance
for pollution risks as from time to time agreed, in each case satisfactory to
the Collateral Agent and in an amount in U.S. dollars which, when aggregated
with such insured value of the other Collateral Vessels (if the other Collateral
Vessels are then subject to a Collateral Vessel Mortgage or a Secondary
Collateral Vessel Mortgage in favor of the Collateral Agent under the Credit
Agreement, and have not suffered an Event of Loss), is not less than 120% of the
Total Commitment at such time (or, after the termination of the Total
Commitment, the Loans outstanding at such time); all such Collateral Agent’s
interest insurance cover shall in the Collateral Agent’s discretion be obtained
directly by the Collateral Agent and the Parent shall on demand pay all costs of
such cover; premium costs shall be reimbursed by the Parent to the Collateral
Agent.

 

(c)           The marine and commercial war-risk insurance required in this
Schedule VI for each Collateral Vessel shall have deductibles no higher than the
following:  (i) Hull and Machinery - U.S. $300,000 for all hull and machinery
claims and each accident or occurrence and (ii) Protection and Indemnity — U.S.
$100,000 for collision liabilities, U.S. $50,000 for cargo claims, U.S. $35,000
for crew claims, U.S. $20,000 passenger claims and U.S. $20,000 all other
claims, in each case each accident or occurrence.

 

All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Collateral Agent. 
Each policy of marine and war risk hull and machinery insurance with respect to
each Collateral Vessel shall provide that the Collateral Agent shall be a named
insured in its capacity as Mortgagee and as loss payee.  Each entry in a marine
and war risk protection indemnity club with respect to each Collateral Vessel
shall note the interest of the Collateral Agent.  The Administrative Agent, the
Collateral Agent and each of their respective successors and assigns shall not
be responsible for

 

2

--------------------------------------------------------------------------------


 

any premiums, club calls, assessments or any other obligations or for the
representations and warranties made therein by the Parent, any of the Parent’s
Subsidiaries or any other person.

 

(d)           The Collateral Agent shall from time to time, and in any event at
least annually, obtain a detailed report signed by a firm of marine insurance
brokers acceptable to the Collateral Agent with respect to P & I entry, the hull
and machinery and war risk insurance carried and maintained on each Collateral
Vessel, together with their opinion as to the adequacy thereof and its
compliance with the provisions of this Schedule VI.  At the Parent’s expense the
Parent will cause its insurance broker (which, for the avoidance of doubt shall
be a different insurance broker from the firm of marine insurance brokers
referred to in the immediately preceding sentence) and the P & I club or
association providing P & I insurance referred to in part (a)(ii) of this
Schedule VI, to agree to advise the Collateral Agent by telecopier or electronic
mail confirmed by letter of any expiration, termination, alteration or
cancellation of any policy, any default in the payment of any premium and of any
other act or omission on the part of the Parent or any of its Subsidiaries of
which the Parent has knowledge and which might invalidate or render
unenforceable, in whole or in part, any insurance on any Collateral Vessel, and
to provide an opportunity of paying any such unpaid premium or call, such right
being exercisable by the Collateral Agent on a Collateral Vessel on an
individual basis and not on a fleet basis.  In addition, the Parent shall
promptly provide the Collateral Agent with any information which the Collateral
Agent reasonably requests for the purpose of obtaining or preparing any report
from the Collateral Agent’s independent marine insurance consultant as to the
adequacy of the insurances effected or proposed to be effected in accordance
with this Schedule VI as of the date hereof or in connection with any renewal
thereof, and the Parent shall upon demand indemnify the Collateral Agent in
respect of all reasonable fees and other expenses incurred by or for the account
of the Collateral Agent in connection with any such report,  provided that the
Collateral Agent shall be entitled to such indemnity only for one such report
during a period of twelve months.

 

The underwriters or brokers shall furnish the Collateral Agent with a letter or
letters of undertaking to the effect that:

 

(i)            they will hold the instruments of insurance, and the benefit of
the insurances thereunder, to the order of the Collateral Agent in accordance
with the terms of the loss payable clause referred to in the relevant Assignment
of Insurances or Secondary Assignment of Insurances for each Collateral Vessel,
as applicable;

 

(ii)           they will have endorsed on each and every policy as and when the
same is issued the loss payable clause and the notice of assignment referred to
in the relevant Assignment of Insurances or Secondary Assignment of Insurances
for each Collateral Vessel, as applicable; and

 

(iii)          they will not set off against any sum recoverable in respect of a
claim against any Collateral Vessel under the said underwriters or brokers or
any other Person in respect of any other vessel nor cancel the said insurances
by reason of non-payment of such premiums or other amounts.

 

3

--------------------------------------------------------------------------------


 

All policies of insurance required hereby shall provide for not less than 14
days prior written notice to be received by the Collateral Agent of the
termination or cancellation of the insurance evidenced thereby.  All policies of
insurance maintained pursuant to this Schedule VI for risks covered by insurance
other than that provided by a P & I Club shall contain provisions waiving
underwriters’ rights of subrogation thereunder against any assured named in such
policy and any assignee of said assured.  The Parent shall, and shall cause its
Subsidiaries to, assign to the Collateral Agent its full rights under any
policies of insurance in respect of each Collateral Vessel.  The Parent agrees
that it shall, and shall cause each of its Subsidiaries to, deliver, unless the
insurances by their terms provide that they cannot cease (by reason of
nonrenewal or otherwise) without the Collateral Agent being informed and having
the right to continue the insurance by paying any premiums not paid by the
Parent, receipts showing payment of premiums for Required Insurance and also of
demands from the Collateral Vessel’s P & I underwriters to the Collateral Agent
at least two (2) days before the risk in question commences.

 

(e)           Unless the Collateral Agent shall otherwise agree, all amounts of
whatsoever nature payable under any insurance must be payable to the Collateral
Agent for distribution first to itself and thereafter to the Parent or others as
their interests may appear, provided that, notwithstanding anything to the
contrary herein, until otherwise required by the Collateral Agent by notice to
the underwriters upon the occurrence and continuance of a Default or an Event of
Default hereunder, (i) amounts payable under any insurance on each Collateral
Vessel with respect to protection and indemnity risks may be paid directly to
(x) the Parent to reimburse it for any loss, damage or expense incurred by it
and covered by such insurance or (y) the Person to whom any liability covered by
such insurance has been incurred provided that the underwriter shall have first
received evidence that the liability insured against has been discharged, and
(ii) amounts payable under any insurance with respect to each Collateral Vessel
involving any damage to each Collateral Vessel not constituting an Event of
Loss, may be paid by underwriters directly for the repair, salvage or other
charges involved or, if the Parent shall have first fully repaired the damage or
paid all of the salvage or other charges, may be paid to the Parent as
reimbursement therefor; provided, however, that if such amounts (including any
deductible) are in excess of U.S. $2,000,000, the underwriters shall not make
such payment without first obtaining the written consent thereto of the
Collateral Agent.

 

(f)            All amounts paid to the Collateral Agent in respect of any
insurance on the Collateral Vessels shall be disposed of as follows (after
deduction of the expenses of the Collateral Agent in collecting such amounts):

 

(i)            any amount which might have been paid at the time, in accordance
with the provisions of paragraph (d) above, directly to the Parent or others
shall be paid by the Collateral Agent to, or as directed by, the Parent;

 

(ii)           all amounts paid to the Collateral Agent in respect of an Event
of Loss of the Collateral Vessel shall be applied by the Collateral Agent to the
payment of the Indebtedness hereby secured pursuant to Section 5.02(d) of the
Credit Agreement, subject to the terms of the Intercreditor Agreements;

 

(iii)          all other amounts paid to the Collateral Agent in respect of any
insurance on the Collateral Vessel may, in the Collateral Agent’s sole
discretion, be held and

 

4

--------------------------------------------------------------------------------


 

applied to the prepayment of the Obligations or to making of needed repairs or
other work on the Collateral Vessel, or to the payment of other claims incurred
by the Parent or any of its Subsidiaries relating to the Collateral Vessel, or
may be paid to the Parent or whosoever may be entitled thereto.

 

(g)           In the event that any claim or lien is asserted against any
Collateral Vessel for loss, damage or expense which is covered by insurance
required hereunder and it is necessary for the Parent to obtain a bond or supply
other security to prevent arrest of such Collateral Vessel or to release the
Collateral Vessels from arrest on account of such claim or lien, the Collateral
Agent, on request of the Parent, may, in the sole discretion of the Collateral
Agent, assign to any Person, firm or corporation executing a surety or guarantee
bond or other agreement to save or release the Collateral Vessel from such
arrest, all right, title and interest of the Collateral Agent in and to said
insurance covering said loss, damage or expense, as collateral security to
indemnify against liability under said bond or other agreement.

 

(h)           The Parent shall deliver to the Collateral Agent certified copies
and, whenever so requested by the Collateral Agent, the originals of all
certificates of entry, cover notes, binders, evidences of insurance and policies
and all endorsements and riders amendatory thereof in respect of insurance
maintained pursuant to Section 9.03 of the Credit Agreement and this Schedule VI
for the purpose of inspection or safekeeping, or, alternatively, satisfactory
letters of undertaking from the broker holding the same.  The Collateral Agent
shall be under no duty or obligation to verify the adequacy or existence of any
such insurance or any such policies, endorsement or riders.

 

(i)            The Parent will not, and will not permit any of its Subsidiaries
to, execute or permit or willingly allow to be done any act by which any
insurance may be suspended, impaired or cancelled, and that it will not permit
or allow the Collateral Vessels to undertake any voyage or run any risk or
transport any cargo which may not be permitted by the policies in force, without
having previously notified the Collateral Agent in writing and insured the
Collateral Vessels by additional coverage to extend to such voyages, risks,
passengers or cargoes.

 

(j)            In case any underwriter proposes to pay less on any claim than
the amount thereof, the Parent shall forthwith inform the Collateral Agent, and
if a Default, an Event of Default or an Event of Loss has occurred and is
continuing, the Collateral Agent shall have the exclusive right to negotiate and
agree to any compromise.

 

(k)           The Parent will, and will cause each of its Subsidiaries to,
comply with and satisfy all of the provisions of any applicable law, convention,
regulation, proclamation or order concerning financial responsibility for
liabilities imposed on the Parent, its Subsidiaries or the Collateral Vessels
with respect to pollution by any state or nation or political subdivision
thereof and will maintain all certificates or other evidence of financial
responsibility as may be required by any such law, convention, regulation,
proclamation or order with respect to the trade in which the Collateral Vessels
are from time to time engaged and the cargo carried by it.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE VII

 

ERISA

 

General Maritime Corporation 401(k) Profit Sharing Plan and Trust.

 

--------------------------------------------------------------------------------


 

SCHEDULE VIII

 

SUBSIDIARIES

 

Name of Subsidiary

 

Direct Owner(s)

 

Percent (%)
Ownership

 

Jurisdiction of
Organization

General Maritime Subsidiary Corporation

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

General Maritime Management LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

General Maritime Management (UK) LLC

 

General Maritime Management LLC

 

100%

 

Republic of the Marshall Islands

General Maritime Management (Hellas) LLC

 

General Maritime Management LLC

 

100%

 

Republic of Liberia

General Maritime Management (Portugal) LLC

 

General Maritime Management LLC

 

100%

 

Republic of the Marshall Islands

General Maritime Management (Portugal) LDA

 

General Maritime Management (Portugal) LLC

 

100%

 

Republic of Portugal

General Maritime Crewing Pte. Ltd.

 

General Maritime Management (Portugal) LLC

 

100%

 

Singapore

General Maritime Crewing Private Limited (India Division Office)

 

General Maritime Crewing Pte. Ltd.

 

100%

 

India

General Maritime Crewing Limited

 

General Maritime Crewing Pte. Ltd.

 

100%

 

Russia

GMR Chartering LLC

 

General Maritime Subsidiary Corporation

 

100%

 

New York

GMR Administration Corp.

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Agamemnon LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Ajax LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Alexandra LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Argus LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Constantine LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

 

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Direct Owner(s)

 

Percent (%)
Ownership

 

Jurisdiction of
Organization

GMR Daphne LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Defiance LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Elektra LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR George T LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR GP LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Gulf LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Harriet G LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Hope LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Horn LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Kara G LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Limited LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Minotaur LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Orion LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Phoenix LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Princess LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Progress LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Revenge LLC

 

General Maritime Subsidiary

 

100%

 

Republic of

 

2

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Direct Owner(s)

 

Percent (%)
Ownership

 

Jurisdiction of
Organization

 

 

Corporation

 

 

 

Liberia

GMR St. Nikolas LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Spyridon LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of the Marshall Islands

GMR Star LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Strength LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Trader LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

GMR Trust LLC

 

General Maritime Subsidiary Corporation

 

100%

 

Republic of Liberia

Arlington Tankers Ltd.

 

General Maritime Corporation

 

100%

 

Bermuda

Companion Ltd.

 

Arlington Tankers Ltd.

 

100%

 

Bermuda

Compatriot Ltd.

 

Arlington Tankers Ltd.

 

100%

 

Bermuda

Consul Ltd.

 

Arlington Tankers Ltd.

 

100%

 

Bermuda

Victory Ltd.

 

Arlington Tankers Ltd.

 

100%

 

Bermuda

Vision Ltd.

 

Arlington Tankers Ltd.

 

100%

 

Bermuda

Arlington Tankers, LLC

 

Arlington Tankers Ltd.

 

100%

 

Delaware

General Maritime Subsidiary II Corporation

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

GMR Poseidon LLC

 

General Maritime Subsidiary II Corporation

 

100%

 

Republic of the Marshall Islands

GMR Ulysses LLC

 

General Maritime Subsidiary II Corporation

 

100%

 

Republic of the Marshall Islands

GMR Hercules LLC

 

General Maritime Subsidiary II Corporation

 

100%

 

Republic of the Marshall Islands

GMR Atlas LLC

 

General Maritime Subsidiary II Corporation

 

100%

 

Republic of the Marshall Islands

 

3

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Direct Owner(s)

 

Percent (%)
Ownership

 

Jurisdiction of
Organization

GMR Zeus LLC

 

General Maritime Subsidiary II Corporation

 

100%

 

Republic of the Marshall Islands

GMR Maniate LLC

 

General Maritime Subsidiary II Corporation

 

100%

 

Republic of the Marshall Islands

GMR Spartiate LLC

 

General Maritime Subsidiary II Corporation

 

100%

 

Republic of the Marshall Islands

General Maritime Investments LLC

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

General Product Carriers Corporation

 

General Maritime Investments LLC

 

100%

 

Republic of the Marshall Islands

General Maritime Subsidiary NSF Corporation

 

General Maritime Corporation

 

100%

 

Republic of the Marshall Islands

Concept Ltd.

 

General Maritime Subsidiary NSF Corporation

 

100%

 

Bermuda

Concord Ltd.

 

General Maritime Subsidiary NSF Corporation

 

100%

 

Bermuda

Contest Ltd.

 

General Maritime Subsidiary NSF Corporation

 

100%

 

Bermuda

GMR Concord LLC

 

General Maritime Subsidiary NSF Corporation

 

100%

 

Republic of the Marshall Islands

GMR Contest LLC

 

General Maritime Subsidiary NSF Corporation

 

100%

 

Republic of the Marshall Islands

GMR Concord LLC

 

General Maritime Subsidiary NSF Corporation

 

100%

 

Republic of the Marshall Islands

 

4

--------------------------------------------------------------------------------


 

SCHEDULE IX

 

CAPITALIZATION

 

As of the Restatement Effective Date, the authorized capital stock of the Parent
consists of:

 

·                  140,000,000 shares of common stock, $0.01 par value per
share, approximately 83% of which are issued and outstanding; and

 

·                  10,000,000 shares of preferred stock, $0.01 par value per
share, none of which are issued and outstanding.

 

As of the Restatement Effective Date, the only stock plans of the Parent are its
Amended and Restated 2001 Stock Incentive Plan, as amended to date (the “2001
Plan”) and its 2011 Stock Incentive Plan (which remains subject to approval by
the Parent’s shareholders), and

 

·                  6,700 shares of the common stock of the Parent are subject to
outstanding options under the 2001 Plan; and

·                  there are no shares remaining for grant under the 2001 Plan
to issue regular equity grants to our employees, consultants, executive officers
and directors.

 

In addition, the Parent may from time to time issue, sell or otherwise cause to
become outstanding its Equity Interests to any director, officer, employee or
consultant of the Parent or any of its Subsidiaries or joint ventures pursuant
to any other compensatory plan or arrangement of the Parent or any of its
Subsidiaries approved by the board of directors of the Parent or the
compensation committee thereof.

 

On the Restatement Effective Date, the Parent issued to OCM Marine Investments
CTB, Ltd., a Cayman Islands exempt company (the “Oaktree Investor”), and/or
certain of its Affiliates, warrants for the purchase of 19.9% of its outstanding
common stock (measured as of immediately prior to the Restatement Effective
Date) at an exercise price of $0.01 per share.

 

On March 29, 2011, the Parent entered into an Investment Agreement with the
Oaktree Investor which, among other things, provides the Oaktree Investor and
certain of its Affiliates, as specified therein, with preemptive rights in
respect of specified future issuance of the capital stock of the Parent.

 

--------------------------------------------------------------------------------


 

SCHEDULE X

 

APPROVED CLASSIFICATION SOCIETIES

 

American Bureau of Shipping
Nippon Kaiji Kyokai
Germanischer Lloyd
Lloyd’s Register of Shipping
Bureau Veritas
Det Norske Veritas

 

--------------------------------------------------------------------------------


 

SCHEDULE XI

 

EXISTING INVESTMENTS

 

Equity Investments of the Parent not exceeding $100,000 in the aggregate in the
following Subsidiaries:

 

GMR Administration Corp.

GMR GP LLC

GMR Limited LLC

General Maritime Management (UK) LLC

GMR Star LLC

GMR Trader LLC

GMR Trust LLC

General Maritime Management (Hellas) Ltd.

Arlington Tankers, LLC

 

Equity Investments of the Parent in the following Subsidiaries party to the
sale-leaseback transactions:

 

General Maritime Subsidiary NSF Corporation

GMR Concord LLC

GMR Contest LLC

GMR Contest LLC

Concord Ltd.

Contest Ltd.

Concept Ltd.

 

--------------------------------------------------------------------------------


 

SCHEDULE XII

 

EXISTING LETTERS OF CREDIT

 

Issuing
Lender

 

Letter of Credit
Number

 

Account Party

 

Stated Amount

 

Beneficiary

 

Expiry Date

Nordea Bank Norge ASA

 

SBY52517

 

General Maritime Corporation

 

$

658,344.00

 

Fisher Park Lane Owner LLC

 

12/8/2011

Nordea Bank Norge ASA

 

61648528

 

General Maritime Corporation

 

$

4,000,000.00

 

Admiralty Court of Istanbul

 

3/29/2012

 

--------------------------------------------------------------------------------


 

SCHEDULE XIII

 

TRANSACTIONS WITH AFFILIATES

 

·                  the Oaktree Credit Agreement;

 

·                  that certain Investment Agreement by and between OCM Marine
Investments CTB, Ltd. and the Parent, dated March 29, 2011 (as amended on the
Restatement Effective Date);

 

·                  the Warrants, having the meaning set forth in the Investment
Agreement;

 

·                  the Registration Rights Agreement, to be entered into on the
Restatement Effective Date, by and among the Parent and Peter C. Georgiopoulos;

 

·                  that certain letter, dated as of January 10, 2011, by and
among the Parent, Oaktree Principal Fund V, L.P., and Oaktree FF Investment Fund
L.P.; and

 

·                  that certain letter agreement, dated as of March 29, 2011, by
and between the Parent and OCM Marine Investments CTB, Ltd.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE XIV

 

SUBSIDIARY GUARANTORS

 

Name of Subsidiary

 

Direct Owner(s)

General Maritime Subsidiary Corporation

 

General Maritime Corporation

General Maritime Management LLC

 

General Maritime Subsidiary Corporation

General Maritime Management (Portugal) LLC

 

General Maritime Management LLC

General Maritime Management (Portugal) LDA

 

General Maritime Management (Portugal) LLC

General Maritime Crewing Pte. Ltd.

 

General Maritime Management (Portugal) LLC

General Maritime Crewing Limited

 

General Maritime Crewing Pte. Ltd.

GMR Chartering LLC

 

General Maritime Subsidiary Corporation

GMR Agamemnon LLC

 

General Maritime Subsidiary Corporation

GMR Ajax LLC

 

General Maritime Subsidiary Corporation

GMR Alexandra LLC

 

General Maritime Subsidiary Corporation

GMR Argus LLC

 

General Maritime Subsidiary Corporation

GMR Daphne LLC

 

General Maritime Subsidiary Corporation

GMR Defiance LLC

 

General Maritime Subsidiary Corporation

GMR Elektra LLC

 

General Maritime Subsidiary Corporation

GMR George T LLC

 

General Maritime Subsidiary Corporation

GMR Harriet G LLC

 

General Maritime Subsidiary Corporation

GMR Hope LLC

 

General Maritime Subsidiary Corporation

GMR Horn LLC

 

General Maritime Subsidiary Corporation

GMR Kara G LLC

 

General Maritime Subsidiary Corporation

GMR Minotaur LLC

 

General Maritime Subsidiary Corporation

GMR Orion LLC

 

General Maritime Subsidiary Corporation

GMR Phoenix LLC

 

General Maritime Subsidiary Corporation

 

1

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

Direct Owner(s)

GMR Revenge LLC

 

General Maritime Subsidiary Corporation

GMR St Nikolas LLC

 

General Maritime Subsidiary Corporation

GMR Spyridon LLC

 

General Maritime Subsidiary Corporation

GMR Strength LLC

 

General Maritime Subsidiary Corporation

Companion Ltd.

 

Arlington Tankers Ltd.

Compatriot Ltd.

 

Arlington Tankers Ltd.

Consul Ltd.

 

Arlington Tankers Ltd.

Victory Ltd.

 

Arlington Tankers Ltd.

Vision Ltd.

 

Arlington Tankers Ltd.

General Maritime Subsidiary II Corporation

 

General Maritime Corporation

GMR Poseidon LLC

 

General Maritime Subsidiary II Corporation

GMR Ulysses LLC

 

General Maritime Subsidiary II Corporation

GMR Hercules LLC

 

General Maritime Subsidiary II Corporation

GMR Atlas LLC

 

General Maritime Subsidiary II Corporation

GMR Zeus LLC

 

General Maritime Subsidiary II Corporation

GMR Maniate LLC

 

General Maritime Subsidiary II Corporation

GMR Spartiate LLC

 

General Maritime Subsidiary II Corporation

 

2

--------------------------------------------------------------------------------


 

SCHEDULE XV

 

TARGET AMOUNT

 

 

 

Scheduled Commitment
Reduction Date

 

Target Amount

 

1.

 

June 30, 2011

 

$

532,812,500

 

2.

 

September 30, 2011

 

$

515,625,000

 

3.

 

December 31, 2011

 

$

498,437,500

 

4.

 

March 31, 2012

 

$

481,250,000

 

5.

 

June 30, 2012

 

$

464,062,500

 

6.

 

September 30, 2012

 

$

446,875,000

 

7.

 

December 31, 2012

 

$

429,687,500

 

8.

 

March 31, 2013

 

$

412,500,000

 

9.

 

June 30, 2013

 

$

395,312,500

 

10.

 

September 30, 2013

 

$

378,125,000

 

11.

 

December 31, 2013

 

$

360,927,500

 

12.

 

March 31, 2014

 

$

343,750,000

 

13.

 

June 30, 2014

 

$

326,562,500

 

14.

 

September 30, 2014

 

$

309,375,000

 

15.

 

December 31, 2014

 

$

292,187,500

 

16.

 

March 31, 2015

 

$

275,000,000

 

17.

 

June 30, 2015

 

$

257,812,500

 

18.

 

September 30, 2015

 

$

240,625,000

 

19.

 

December 31, 2015

 

$

223,437,500

 

20.

 

March 31, 2016

 

$

206,250,000

 

21.

 

Maturity Date

 

$

0

 

 

1

--------------------------------------------------------------------------------